Exhibit 10.1

EXECUTION VERSION

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT
by and among
TOWNSEND HOLDINGS LLC,
NORTHSTAR ASSET MANAGEMENT GROUP INC.,
SINCLAIR GROUP, INC.,
GTCR PARTNERS X/B LP,
GTCR FUND X/C LP,
THE INDIVIDUALS LISTED ON SCHEDULE A,
TOWNSEND ACQUISITION LLC,
AND
GTCR/AAM BLOCKER CORP.
October 15, 2015



--------------------------------------------------------------------------------



.






--------------------------------------------------------------------------------




TABLE OF CONTENTS
TABLE OF CONTENTS
 
 
Page
Article I SALE AND PURCHASE OF UNITS
2
1.01
Restructuring Transactions; Sale and Purchase of Units
2
1.02
Consideration
3
1.03
Closing Calculations
3
1.04
Final Closing Balance Sheet Calculation
3
1.05
Post‑Closing Adjustment Payment
5
1.06
Post-Closing Client Consent Payments
5
1.07
Representative Holdback
6
1.08
Co-Investment Amount
6
1.09
Additional Consideration
6
1.10
Withholding Rights
7
 
 
 
Article II THE CLOSING
7
2.01
The Closing
7
2.02
The Closing Transactions
7
 
 
 
Article III CONDITIONS TO CLOSING
9
3.01
Conditions to the Purchaser's Obligations
9
3.02
Conditions to the Sellers' Obligations
10
3.03
Frustration of Conditions
11
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
11
4.01
Organization and Organizational Power
11
4.02
Subsidiaries
11
4.03
Authorization; No Breach; Valid and Binding Agreement
12
4.04
Capitalization
12
4.05
Financial Statements
12
4.06
Internal Controls
13
4.07
Absence of Certain Developments
14
4.08
Properties
15
4.09
Tax Matters
15
4.10
Contracts and Commitments
16
4.11
Intellectual Property
18
4.12
Litigation
19
4.13
Governmental Consents
19
4.14
Employee Benefit Plans
19
4.15
Insurance
21
4.16
Compliance with Laws
21
4.17
Environmental Matters
22
4.18
Affiliated Transactions
22
4.19
Labor Matters
22
4.20
Brokerage
23


i

--------------------------------------------------------------------------------




4.21
Regulatory Reports and Registrations
23
4.22
Investment Advisory Activities
24
4.23
Certain Private Fund Financial and Regulatory Matters
24
4.24
Townsend UK
25
4.25
ERISA
26
4.26
No Other Representations or Warranties
26
 
 
 
Article V REPRESENTATIONS AND WARRANTIES OF THE BLOCKER CORP
26
5.01
Blocker Corp Organization and Organizational Power
26
5.02
Blocker Corp Capitalization
26
5.03
Consents and Approvals
27
5.04
Blocker Corp Operations; No Liabilities or Obligations
27
5.05
Blocker Corp Tax Matters
27
5.06
Brokerage
28
5.07
No Other Representations or Warranties
29
 
 
 
Article VI REPRESENTATIONS AND WARRANTIES OF THE SELLERS
29
6.01
Organization and Entity Power
29
6.02
Authorization
29
6.03
Title to Securities
29
6.04
No Violation
29
6.05
Governmental Consents
30
6.06
Litigation
30
6.07
Brokerage
30
6.08
No Other Representations or Warranties
30
 
 
 
Article VII REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
30
7.01
Organization and Organizational Power
30
7.02
Authorization
30
7.03
No Violation
31
7.04
Governmental Consents
31
7.05
Plan Assets
31
7.06
Litigation
31
7.07
Brokerage
31
7.08
Investment Representation
31
7.09
Financing
32
7.10
Solvency
32
7.11
No Other Representations or Warranties
33
 
 
 
Article VIII COVENANTS OF THE COMPANY AND THE BLOCKER CORP
33
8.01
Conduct of the Business
33
8.02
Access to Books and Records
36
8.03
Regulatory Filings
37
8.04
Conditions
37
8.05
Exclusive Dealing
38
8.06
Repayment of Note
38
8.07
Termination of Marketing Agreement
38


ii

--------------------------------------------------------------------------------




8.08
Consents
38
8.09
Financing
38
8.10
Bonus Agreements
40
8.11
Closing Payment Distributions
40
 
 
 
Article IX COVENANTS OF THE PURCHASER
40
9.01
Access to Books and Records
40
9.02
Director and Officer Liability and Indemnification
41
9.03
Employment and Benefit Arrangements
42
9.04
Regulatory Filings
43
9.05
Conditions
44
9.06
Contact with Employees, Customers and Suppliers
44
9.07
Purchaser Financing.
45
 
 
 
Article X TERMINATION
46
10.01
Termination
46
10.02
Effect of Termination
47
 
 
 
Article XI ADDITIONAL COVENANTS
47
11.01
Disclosure Generally
47
11.02
Provision Respecting Legal Representation
48
11.03
Tax Matters
48
11.04
Non-Fund Client Consents
53
11.05
Private Fund Consents
54
11.06
Releases
54
11.07
Operating Agreement
55
 
 
 
Article XII INDEMNIFICATION
55
12.01
Survival
55
12.02
Indemnification of Sellers and Company Directors and Officers by Purchaser
56
12.03
Indemnification of the Purchaser by the Sellers
57
12.04
Procedures Relating to Indemnification
58
12.05
Limitations on Indemnification.
60
12.06
Indemnity Payments
61
12.07
Insurance; Recoveries
61
12.08
Exclusive Remedy
62
 
 
 
Article XIII DEFINITIONS
62
13.01
Definitions
62
13.02
Other Definitional Provisions
73
13.03
Index of Defined Terms
73
 
 
 
Article XIV MISCELLANEOUS
76
14.01
Representative.
76
14.02
Press Releases and Communications
78
14.03
Expenses
78


iii

--------------------------------------------------------------------------------




14.04
Acknowledgment of the Purchaser
78
14.05
Survival; Certain Waivers
79
14.06
Notices
80
14.07
Assignment
83
14.08
Severability
83
14.09
References
83
14.10
Construction
83
14.11
Amendment and Waiver
84
14.12
Complete Agreement
84
14.13
Third‑Party Beneficiaries
84
14.14
Delivery by Electronic Transmission
84
14.15
Counterparts
85
14.16
Governing Law
85
14.17
Jurisdiction
85
14.18
Waiver of Trial by Jury
85
14.19
Specific Performance
86
14.20
Debt Financing Sources
86














iv

--------------------------------------------------------------------------------




INDEX OF EXHIBITS
Exhibit A        Example Calculation of Net Working Capital
Exhibit B        Form of Escrow Agreement
Exhibit C        Affirmative Consent Notice
Exhibit D        Negative Consent Notice
        
INDEX OF SCHEDULES
Schedule A
Seller Schedule
Revenue Run Rate Schedule
Co-Investment Amount Schedule
Indebtedness Schedule
Subsidiaries Schedule
Authorization Schedule
Capitalization Schedule
Financial Statements Schedule
Actual Revenue Schedule
Internal Controls Schedule
Developments Schedule
Leased Real Property Schedule
Taxes Schedule
Contracts Schedule
Intellectual Property Schedule
Litigation Schedule
Governmental Consents Schedule
Employee Benefits Schedule
Bonus Agreement Schedule     
Insurance Schedule
Compliance with Laws Schedule
Environmental Schedule
Affiliated Transactions Schedule
Labor Matters Schedule
Brokerage Schedule
Regulatory Reports Schedule
Investment Advisory Schedule
Private Funds Schedule
Blocker Corp Capitalization Schedule
Blocker Corp Assets and Liabilities Schedule
Blocker Corp Authorization Schedule
Title to Securities Schedule
Conduct of Business Schedule
Permitted Liens Schedule
Negative Consent Client Schedule
Aggregate Base Revenue Run Rate Schedule
Allocation Methodology Schedule
Restructuring Transactions Schedule

v

--------------------------------------------------------------------------------




SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of October 15,
2015, is made by and among Townsend Holdings LLC, a Delaware limited liability
company (the "Company"), NorthStar Asset Management Group Inc., a Delaware
corporation (the "Purchaser"), Sinclair Group, Inc., an Ohio corporation
("Sinclair"), GTCR Partners X/B LP, a Delaware limited partnership ("GTCR X/B"),
GTCR Fund X/C LP, a Delaware limited partnership (the "Blocker Seller"), the
individuals listed on Schedule A (the "Management Sellers"), Townsend
Acquisition LLC, a Delaware limited liability company, on behalf of itself
("Townsend Acquisition" and together with Sinclair, GTCR X/B, the Blocker Seller
and the Management Sellers, the "Sellers"), and, in its capacity as designated
agent and representative of the Sellers (in such capacity, the
"Representative"), and GTCR/AAM Blocker Corp., a Delaware corporation (the
"Blocker Corp"). Capitalized terms used and not otherwise defined herein have
the meanings set forth in Article XIII.
WHEREAS, (i) Townsend Acquisition is the record and beneficial owner of 700,000
Class B Units of the Company (the "Townsend Acquisition Units"), (ii) Sinclair
is the record and beneficial owner of 211,800 Class B Units of the Company (the
"Sinclair Units"), and (iii) the Management Sellers are collectively the record
and beneficial owners of 88,200 Class B Units and 40,000 Capital Incentive Units
of the Company (together, the "Management Units" and, together with the Townsend
Acquisition Units (other than any Class B Units held by the Blocker Corp
following the Restructuring Transactions (the "Blocker Units")) and the Sinclair
Units, the "Units").
WHEREAS, the Blocker Seller is the direct owner of 100 shares of common stock of
the Blocker Corp (the "Blocker Shares" and, together, with the Units, the
"Securities").
WHEREAS, upon the consummation of the Restructuring Transactions, the Blocker
Seller will be the record and beneficial owner of the Blocker Shares, and
Townsend Acquisition, Sinclair, the Blocker Corp, GTCR X/B and the Management
Sellers will collectively be the record and beneficial owner of all outstanding
Class B Units and Capital Incentive Units of the Company, which represent all of
the limited liability company membership interests of the Company on a fully
diluted basis.
WHEREAS, the parties hereto desire to enter into this Agreement pursuant to
which (i) the Sellers (other than the Blocker Seller) shall sell to the
Purchaser, and the Purchaser shall purchase from such Sellers, all of the Units
(other than the Retained Units), and (ii) the Blocker Seller shall sell to the
Purchaser, and the Purchaser shall purchase from the Blocker Seller, all of the
Blocker Shares, each on the terms and subject to the conditions set forth
herein.
WHEREAS, concurrent with the execution and delivery of this Agreement, the
Purchaser, Sinclair and each of the Management Sellers has executed the New
Operating Agreement, which shall be effective as of the Closing.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:




--------------------------------------------------------------------------------




ARTICLE I

SALE AND PURCHASE OF UNITS
1.01    Restructuring Transactions; Sale and Purchase of Units.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
immediately prior to the Closing (except that the transactions described in
clause (vi) shall occur immediately after the Closing), the Blocker Seller shall
cause the following transactions to occur (collectively, the "Restructuring
Transactions"):
(i)    Townsend Acquisition shall distribute a number of Class B Units of the
Company (the "Restructuring Units") to Townsend Intermediate Acquisition LLC
("Townsend Intermediate");
(ii)    Townsend Intermediate shall distribute the Restructuring Units to
Aligned Asset Managers LLC ("Aligned");
(iii)    Aligned shall redeem certain of the interests in Aligned held by
GTCR/AAM Splitter LP ("GTCR Splitter") in exchange for the Restructuring Units;
(iv)    GTCR Splitter shall (A) redeem certain of the interests in GTCR Splitter
held by Blocker Corp in exchange for a portion of the Restructuring Units and
(B) redeem certain of the interests in GTCR Splitter held by GTCR X/B in
exchange for the remainder of the Restructuring Units;
(v)    Blocker Corp shall form a new wholly owned, direct subsidiary that is a
Delaware corporation ("Blocker II"); and
(vi)    in connection with and immediately following the Closing on the Closing
Date, Blocker Corp shall transfer its interest in GTCR Splitter to Blocker II
and Blocker Corp shall transfer all of the stock of Blocker II to Blocker
Seller;
provided that in no event will the Class B Units owned by Blocker Corp following
the Restructuring Transactions exceed twenty (20) percent of the aggregate
consideration paid in respect of the Blocker Shares and the Units plus the fair
market value of any Retained Units (determined on the basis of the per-Unit
consideration) paid for the Units pursuant to this Agreement.


For illustrative purposes only, the Restructuring Transactions are further
described on the Restructuring Transactions Schedule attached hereto.


(b)    Upon the terms and subject to the conditions set forth in this Agreement,
each Seller shall sell, assign, transfer and deliver to the Purchaser at the
Closing, and the Purchaser agrees that it shall purchase and accept delivery
from such Seller on the Closing, as applicable, (i) the Units (other than
Retained Units), in each case, set forth next to such Seller's name on the
Seller Schedule, which are all of the outstanding equity securities (other than
the Retained Units

2

--------------------------------------------------------------------------------




and the Blocker Units) of the Company as of the date hereof, and (ii) the
Blocker Shares, in each case free and clear of any Liens.
1.02    Consideration. As consideration for the Units (other than Retained
Units) and the Blocker Shares, the Purchaser shall pay to the Sellers, in the
manner described herein, an amount equal to the Closing Cash Consideration plus
the Additional Consideration.
1.03    Closing Calculations.
(a)    Not less than four (4) Business Days prior to the anticipated Closing
Date, the Company shall deliver to the Purchaser for Purchaser's review, (x) the
Company's good faith estimate (the "Closing Estimate") of (i) Cash
(the "Estimated Cash"), (ii) Indebtedness (the "Estimated Indebtedness") and
(iii) Net Working Capital calculated in accordance with Exhibit A
(the "Estimated Net Working Capital"), (y) Transaction Expenses and (z) a copy
of the financial statements or other evidence from which the foregoing items in
(x) (i) – (iii) were calculated. The Purchaser and the Company agree to work in
good faith to resolve any disagreements in the calculation of the foregoing
items in (x) (i) – (iii). If the Purchaser and the Company are unable to resolve
any such disagreement within two (2) Business Days of the Company's delivery of
such estimates, then the Estimated Cash, Estimated Indebtedness and Estimated
Net Working Capital shall be as set forth in the Company's Closing Estimate.
(b)    Not less than two (2) Business Days prior to the anticipated Closing
Date, the Company shall deliver to the Purchaser a schedule substantially in the
form of the Revenue Run Rate Schedule, which shall set forth (i) each Client as
of the Base Date, (ii) each Person that enters into an Investment Advisory
Contract with the Company to become a new Client after the Base Date and prior
to the Closing Calculation Date (a "New Client") (for clarity, an Affiliate of
an existing Client (i.e., a new fund managed or owned by an entity that manages
or owns a Client as of the Base Date) that enters into a new Investment Advisory
Contract with the Company after the Base Date shall be considered a New Client,
provided that the revenues under such Investment Advisory Contract would
constitute new revenues to the Company), (iii) each Client's Base Revenue Run
Rate (if such Client is a Client as of the Base Date) and each New Client's New
Client Revenue Run Rate, (iv) whether such Client is a Non-Fund Client or a
Private Fund, (v) whether such Client has Consented as of the Closing
Calculation Date, (vi) the New Client Aggregate Closing Revenue Run Rate and
(vii) the Aggregate Consented Client Closing Revenue Run Rate (all of the
components of clause (i) through (vii) collectively, the "Revenue Run Rate
Components").
1.04    Final Closing Balance Sheet Calculation.
(a)    As promptly as possible, but in any event within sixty (60) days after
the Closing Date, the Purchaser will deliver to the Representative (i) a
consolidated balance sheet of the Company and its Subsidiaries as of the open of
business on the Closing Date (the "Closing Balance Sheet") and (ii) a statement
showing the calculation of Cash, Indebtedness and Net Working Capital derived
from the Closing Balance Sheet (together with the Closing Balance Sheet, the
"Preliminary Statement").
(b)    The Closing Balance Sheet shall be prepared and Cash, Indebtedness and
Net Working Capital shall be determined (including for purposes of Section 1.03)
on a consolidated basis in accordance with GAAP and the definitions set forth in
this Agreement as of the open of

3

--------------------------------------------------------------------------------




business on the Closing Date (i) using the same accounting methods, policies,
principles, practices and procedures, with consistent classifications, judgments
and estimation methodology, as were used in the preparation of the calculation
of Net Working Capital set forth on Exhibit A and, to the extent not specified
on Exhibit A, in the preparation of the Latest Balance Sheet, (ii) to the extent
applicable, in accordance with any changes (either permitted under the terms of
this Agreement or as agreed to by Purchaser) to such accounting methods,
policies, principles, practices and procedures which are documented in the
Company's books and records prior to the Closing, (iii) not including any
changes in assets or liabilities as a result of purchase accounting adjustments
or other changes arising from or resulting as a consequence of the transactions
contemplated hereby or (iv) based on facts and circumstances as they exist on
the Closing Date and shall exclude the effect of any act, decision or event
occurring on or after the Closing, in each case of (i) – (iii), to the extent
consistent with GAAP. The parties agree that the purpose of preparing the
Closing Balance Sheet and determining Cash, Indebtedness and Net Working Capital
and the related purchase price adjustment contemplated by this Section 1.04 and
Section 1.05 is to (x) measure the amount of Cash and Indebtedness and
(y) measure changes in Net Working Capital against the Target Net Working
Capital Amount, and such processes are not intended to permit the introduction
of different judgments, accounting methods, policies, principles, practices,
procedures, classifications or estimation methodologies for the purpose of
preparing the Closing Balance Sheet or determining Cash, Indebtedness or Net
Working Capital except to the extent required otherwise under GAAP. To the
extent reasonably necessary to review the Preliminary Statement, the
Representative and its accountants and other representatives shall be permitted
full access to review the Company's and its Subsidiaries' books and records and
any work papers related to the preparation of the Preliminary Statement and the
adjustments contemplated hereby and to the Company's and its Subsidiaries'
employees and accountants involved in such preparation.
(c)    The Representative and its accountants and other representatives may make
inquiries of the Purchaser, the Company and their respective accountants
regarding questions or disagreements. The Purchaser shall cooperate with and
respond promptly to such inquiries, and the Purchaser shall use its, and shall
cause the Company and its Subsidiaries to use their, commercially reasonable
efforts to cause any such accountants to cooperate with and respond promptly to
such inquiries.
(d)    If the Representative has any objections to the Preliminary Statement,
then the Representative shall deliver to the Purchaser a statement setting forth
its objections thereto (an "Objections Statement"). If an Objections Statement
is not delivered to the Purchaser within thirty (30) days after delivery of the
Preliminary Statement to the Representative, the Preliminary Statement shall be
final, binding and non‑appealable by the parties hereto. The Representative and
the Purchaser shall negotiate in good faith to resolve the objections set forth
in the Objections Statement, but if they do not reach a final resolution of all
items in the Objections Statement within thirty (30) days after the delivery of
the Objections Statement, the Representative and the Purchaser shall submit such
dispute to Duff & Phelps Corporation (the "Valuation Firm"). The parties will
execute a customary engagement letter and cooperate in good faith with the
Valuation Firm during the term of its engagement. The Valuation Firm shall make
a final determination of the disputed items, the resulting calculations of Cash,
Indebtedness and Net Working Capital, and the resulting Final Cash Consideration
calculated with reference to such amounts, in accordance with the guidelines and
procedures set forth in this Agreement. Such determination will be final and
binding on the parties on the date the Valuation Firm delivers such
determination in writing to the Purchaser

4

--------------------------------------------------------------------------------




and the Representative (such date, the "Settlement Date"). The costs and
expenses of the Valuation Firm shall be allocated between the Purchaser, on the
one hand, and the Sellers, on the other hand, based upon the percentage of the
dollar value of the disputed amounts (as submitted to the Valuation Firm)
determined in favor of the other party by the Valuation Firm bears to the dollar
value contested by such party in the written presentation to the Valuation Firm.
For example, if the Representative submits an Objections Statement to the
Valuation Firm for $1,000, and if the Purchaser contests to the Valuation Firm
only $500 of the amount claimed by the Representative, and if the Valuation Firm
ultimately resolves the dispute by awarding the Representative $300 of the $500
contested, then the costs and expenses of the Valuation Firm will be allocated
60% (i.e., 300/500) to the Purchaser and 40% (i.e., 200/500) to the Sellers.
1.05    Post‑Closing Adjustment Payment.
(a)    If the Final Closing Payment is greater than the Closing Payment, then
the Purchaser shall promptly (but in any event within five (5) Business Days)
pay, or cause to be paid, to the Paying Agent, on behalf of the Sellers, the
amount of such excess by wire transfer of immediately available funds to an
account or accounts designated in writing by the Paying Agent to the Purchaser.
(b)    If the Closing Payment is greater than the Final Closing Payment (such
excess, the "Excess Amount"), the Representative and the Purchaser shall deliver
joint written instructions to the Escrow Agent to cause the Escrow Agent to make
payment of an amount equal to the lesser of (x) the Excess Amount and (y) the
Escrow Amount, in each case, from the Escrow Account, within two (2) Business
Days after the Settlement Date (or, if earlier, the final determination of the
Final Closing Payment), to the Purchaser solely from and only to the extent of
the remaining Escrow Amount.
(c)    The Purchaser agrees that (i) the payments from the Escrow Funds
contemplated by Section 1.05(b) shall be the sole and exclusive remedy and
source of recovery for the Purchaser for payment of the Excess Amount, if any,
and any amounts owing to the Purchaser pursuant to Section 1.05(b), even if the
Excess Amount exceeds the Escrow Funds, and (ii) the adjustments to Estimated
Cash, Estimated Indebtedness and Estimated Net Working Capital provided for in
Section 1.04 and the related dispute resolution provisions provided for in
Section 1.04(d) shall be the exclusive remedies for the determination of Cash,
Indebtedness and Net Working Capital and all components thereof and disputes
related thereto.
1.06    Post-Closing Client Consent Payments. In the case of a Closing for which
the Aggregate Consented Client Closing Revenue Run Rate was less than 100% of
the Aggregate Base Revenue Run Rate, if a Written Consent Client that was a
Client as of the Base Date or a New Client and that had not Consented as of the
Closing Calculation Date provides Consent to the Company with respect to its
Investment Advisory Contract within twelve (12) months after the Closing
Calculation Date (the "Measurement Date"), then Purchaser will pay (x) within
five business days following the end of each fiscal quarter following the
Settlement Date (or, if earlier, the final determination of the Final Closing
Payment), solely with respect to such Consents received in such quarter, and (y)
within five business days following the Measurement Date, solely with respect to
such Consents received since the last fiscal quarter prior to the Measurement
Date, an amount equal to (a) the Final Cash Consideration multiplied by (b) a
fraction, the numerator of which is such Client's Base Revenue Run Rate or in
the case of a New Client, 50% of such New Client's New

5

--------------------------------------------------------------------------------




Client Revenue Run Rate, and the denominator of which is the Aggregate Base
Revenue Run Rate (i) first, up to the Adjustment Amount, to the Escrow Agent to
be held in the Escrow Account pursuant to the terms of the Escrow Agreement and
(ii) second, with respect to any amount in excess of the Adjustment Amount, to
the Paying Agent, on behalf of the Sellers. Notwithstanding anything in this
Agreement to the contrary, no payment shall be required to be made under this
Section 1.06 to the extent such payment would cause the total of all payments
made by the Purchaser under Section 2.02(a), Section 1.05(a) and this Section
1.06 to exceed 100% of the Final Cash Consideration.
1.07    Representative Holdback. The Representative is entitled to pay on behalf
of the Sellers, and to the extent paid by the Representative from its own funds,
obtain reimbursement from the Sellers for, any fees, costs and expenses incurred
by the Representative in the performance of its duties hereunder (whether prior
to or after the Closing) from the Representative Holdback Amount and any other
funds paid to the Representative pursuant to Section 14.01(e). At any time, the
Representative may determine, in its sole discretion, to release all or a
portion of the Representative Holdback Amount and any other funds paid to the
Representative pursuant to Section 14.01(e) to the Sellers, and such payment
shall be made in accordance with Section 1.09.
1.08    Co-Investment Amount. The Purchaser shall pay to the Paying Agent, on
behalf of the Sellers (to be distributed to each Seller based on its Pro Rata
Portion), an amount equal to the Applicable Percentage of the proceeds realized
from the Co-Investment Amounts set forth on the Co-Investment Amount Schedule
(the "Co-Investment Amounts") and the Interim Co-Investment Amounts, in each
case, as and promptly after the funds are received by the Company. For the
avoidance of doubt, such proceeds (i) shall include the cost basis plus any
return on such Co-Investment Amounts and the Interim Co-Investment Amounts, and
(ii) shall exclude any amounts related to the Company's carried interest (if
any) related to such Co-Investment Amounts and Interim Co-Investment Amounts;
provided, that under no circumstances shall the aggregate amount paid to the
Sellers pursuant to this Section 1.08 exceed $40 million.
1.09    Additional Consideration.
(a)    Promptly (and in any event within five (5) Business Days) after the
Paying Agent receives any Additional Consideration on behalf of the Sellers
(including pursuant to Section 1.05, Section 1.06, Section 1.07 or Section
1.08), the Representative shall calculate the applicable Pro Rata Portion of
such Additional Consideration to be paid to each Seller. The Representative will
then notify the Paying Agent of such calculations and the amount to be
distributed to each Seller based upon such calculation. The Paying Agent will
distribute such amounts, as applicable, in accordance with the irrevocable
instructions so received from the Representative. None of the Escrow Agent, the
Paying Agent, or the Purchaser will have any liability or obligation to any
Seller for any distribution made in accordance with the instructions of the
Representative.
(b)    For the avoidance of doubt and notwithstanding anything to the contrary
herein, as between the Blocker Seller and the Sellers other than the Blocker
Seller, any liabilities of the Sellers hereunder in respect of the Blocker Corp
will be borne solely by the Blocker Seller, and any assets of the Sellers in
respect of, or increase in the Closing Cash Consideration, Final Cash
Consideration or Additional Consideration attributable to, the Blocker Corp
(including any Cash held by the Blocker Corp) shall be for the account of the
Blocker Seller, in each case, as determined

6

--------------------------------------------------------------------------------




by the Representative in its good faith discretion. In the event that the
liabilities to be borne solely by the Blocker Seller pursuant to this Section
1.09(b) are paid from the Escrow Funds, then the Blocker Seller shall deposit an
amount equal to such paid amount into the Escrow Account and, for the avoidance
of doubt, the Blocker Seller shall not be relieved (i) from making such a
contribution if the Escrow Funds shall have been entirely depleted, or (ii) from
any liability of the Blocker Seller, which it may have pursuant to Article XII,
to the extent the Escrow Funds shall have been distributed to the Sellers in
accordance with the Escrow Agreement.
1.10    Withholding Rights. The Purchaser shall be entitled to deduct and
withhold from any amounts payable to any Seller under this Agreement such
amounts as the Purchaser is required to deduct and withhold with respect to the
making of such payment under the Code or any provision of applicable Tax Law,
provided that Purchaser shall provide Representative at least five (5) Business
Days' written notice of any anticipated withholding and the basis for such
withholding, and shall reasonably cooperate with Representative to legally
minimize or avoid such withholding requirement. To the extent that such amounts
are so withheld and paid over to or deposited with the relevant taxing authority
by Purchaser in accordance with the foregoing, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the applicable
Seller in respect to which such deduction and withholding was made.
ARTICLE II

THE CLOSING
2.01    The Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of Kirkland &
Ellis LLP ("K&E") located at 300 North LaSalle Street, Chicago, Illinois 60654,
or remotely via electronic exchange of documents and signatures, at 10:00 a.m.
local time on the second (2nd) Business Day following full satisfaction or due
waiver (by the party entitled to the benefit of such condition) of all of the
closing conditions set forth in Article III (other than those to be satisfied at
the Closing itself, but subject to such conditions being satisfied or waived at
the Closing) or on such other date as is mutually agreeable to the Purchaser and
the Company. The date and time of the Closing are referred to herein as
the "Closing Date."
2.02    The Closing Transactions. Subject to the terms and conditions set forth
in this Agreement, the Purchaser and the Sellers shall consummate the following
transactions (the "Closing Transactions") on the Closing Date:
(a)    the Purchaser shall deliver to the Paying Agent, on behalf of the
Sellers, by wire transfer of immediately available funds to the account(s)
designated in writing by the Paying Agent prior to the Closing an amount (the
"Closing Payment") equal to (A) the applicable amount contemplated by clauses
(i), (ii) or (iii) below minus (B) the Escrow Amount (less an amount equal to
the Adjustment Amount) minus (C) the Transaction Expenses minus (D) the
Representative Holdback Amount:
(i)    if the Aggregate Consented Client Closing Revenue Run Rate is equal to or
greater than 85% of the Aggregate Base Revenue Run Rate, an amount (not to
exceed 100% of the Closing Cash Consideration) equal to the product of (A) 100%
of the Closing Cash Consideration and (B) a quotient, the numerator of which is
the Aggregate Consented

7

--------------------------------------------------------------------------------




Client Closing Revenue Run Rate and the denominator of which is the Aggregate
Base Revenue Run Rate;
(ii)    if a Sellers Election has been invoked, an amount equal to the product
of (A) 100% of the Closing Cash Consideration and (B) a quotient, the numerator
of which is the Aggregate Consented Client Closing Revenue Run Rate and the
denominator of which is the Aggregate Base Revenue Run Rate; or
(iii)    if a Purchaser Election has been invoked, an amount equal to 85% of the
Closing Cash Consideration;
(b)    the Paying Agent shall pay the Closing Payment to the Sellers, by wire
transfer of immediately available funds to the account designated by each Seller
in accordance with the terms of the Paying Agent Agreement and the Allocation
Methodology Schedule;
(c)    the Purchaser shall deposit the Escrow Amount (less an amount equal to
the Adjustment Amount) into an escrow account (the "Escrow Account") established
pursuant to the terms and conditions of an escrow agreement (the "Escrow
Agreement") by and among the Purchaser, the Representative, and Citibank, N.A.,
as escrow agent (the "Escrow Agent"), substantially in the form of Exhibit B;
(d)    concurrent with the Closing, (i) the applicable Management Sellers shall
repay in full the Management Notes; and (ii) the Company shall repay all
Indebtedness under the Term Loan Agreement, dated September 4, 2014, by and
between the Company and FirstMerit Bank, N.A.;
(e)    the Purchaser shall pay, or cause to be paid, on behalf of the Sellers
and the Company (as applicable), on or before the Closing, the Transaction
Expenses by wire transfer of immediately available funds as directed by the
Company prior to the Closing;
(f)    the Purchaser shall pay, or cause to be paid, an amount equal to
$1,000,000 (the "Representative Holdback Amount") to the Representative at the
Closing, on behalf of the Sellers, by wire transfer of immediately available
funds to a segregated account designated by the Representative;
(g)    each Seller shall sell, assign, transfer and deliver to the Purchaser, as
applicable, (i) an assignment separate from certificate with respect to the
Units (other than the Retained Units) set forth next to such Seller's name on
the Seller Schedule and (ii) stock certificates and stock powers with respect to
the Blocker Shares; and
(h)    the Purchaser, the Company and the Sellers shall make such other
deliveries as are required by Article III.

8

--------------------------------------------------------------------------------




ARTICLE III

CONDITIONS TO CLOSING
3.01    Conditions to the Purchaser's Obligations. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (or waiver by the Purchaser in writing) of the
following conditions as of the Closing Date:
(a)    (i) The representations and warranties set forth in Article IV, Article V
and Article VI (other than the Company Fundamental Reps and those
representations and warranties that address matters as of particular dates)
shall be true and correct as of the Closing Date as though then made and as
though the Closing Date was substituted for the date of this Agreement
throughout such representations and warranties, (ii) the representations and
warranties set forth in Article IV, Article V and Article VI that address
matters as of particular dates (other than the Company Fundamental Reps) shall
be true and correct as of such dates, except where the failure of such
representations and warranties referenced in clauses (i) and (ii) above to be so
true and correct have not, individually or in the aggregate, had a Material
Adverse Effect (without giving effect to materiality, Material Adverse Effect or
similar phrases in such representations and warranties), and (iii) the Company
Fundamental Reps shall be true and correct in all respects as of the Closing
Date, other than any de minimis breach thereof;
(b)    Each of the Sellers, the Company and the Blocker Corp shall have
performed in all material respects all of the covenants and agreements that are
required to be performed by it under this Agreement at or prior to the Closing;
(c)    The applicable waiting periods, if any, under the HSR Act and any other
applicable Antitrust Laws shall have expired or been terminated;
(d)    The FCA having given notice in writing in accordance with section 189(4)
or 189(7) of FSMA approving the Purchaser and any another person who would by
virtue of the Closing Transactions acquire control of Townsend UK within the
meaning of Section 181 of FSMA as controllers of Townsend UK with such approval
being in full force and effect, or, in the absence of such notice from the FCA,
the FCA being treated in accordance with section 189(6) of FSMA as having
approved the Purchaser and any other persons acquiring control of Townsend UK as
such controllers (the "FCA Condition");
(e)    One of the following shall be true: (i) the Aggregate Consented Client
Closing Revenue Run Rate shall equal or exceed 85% of the Aggregate Base Revenue
Run Rate, or (ii) the Aggregate Consented Client Closing Revenue Run Rate shall
equal or exceed 80% but be less than 85% of the Aggregate Base Revenue Run Rate
and the Purchaser shall have received an irrevocable written notice from the
Representative forcing the waiver of Purchaser's condition set forth in Section
3.01(e)(i) (a "Sellers Election");
(f)    No judgment, decree, order or applicable Law shall have been entered or
be in effect which would prevent or make illegal the performance of this
Agreement or the consummation of any of the transactions contemplated hereby,
declare or make unlawful the transactions contemplated by this Agreement or
cause such transactions to be rescinded;

9

--------------------------------------------------------------------------------




(g)    The Sellers, the Company or the Blocker Corp, as applicable, shall have
delivered to the Purchaser each of the following:
(i)    a certificate of the Company, dated as of the Closing Date, stating that
the conditions specified in Sections 3.01(a) and 3.01(b), as they relate to the
Company, have been satisfied;
(ii)    a certificate of the Representative (on behalf of the Sellers), dated as
of the Closing Date, stating that the conditions specified in Sections 3.01(a),
3.01(b), 3.01(h) and 3.01(i), as they relate to any of the Sellers, have been
satisfied;
(iii)    a certificate of the Blocker Corp, dated as of the Closing Date,
stating that the conditions specified in Sections 3.01(a), 3.01(b) and 3.01(i),
as they relate to the Blocker Corp, have been satisfied; and
(iv)    each Seller shall have delivered to the Purchaser a certificate duly
completed pursuant to Section 1445 of the Code and the Treasury Regulations
promulgated thereunder certifying that such Seller is not a "foreign person"
within the meaning of Section 1445 of the Code;
(h)    The applicable Sellers shall have delivered to Purchaser evidence that
the Sinclair Seller Note has been or will be repaid in full at Closing; and
(i)    The Restructuring Transactions shall have been completed in accordance
with Section 1.01(a).
3.02    Conditions to the Sellers' Obligations. The obligation of the Sellers,
the Company, the Blocker Corp and the Representative to consummate the
transactions contemplated by this Agreement is subject to the satisfaction (or
waiver in writing by the Representative) of the following conditions as of the
Closing Date:
(a)    (i) The representations and warranties set forth in Article VII (other
than the Purchaser Fundamental Reps) shall be true and correct as of the Closing
Date as though then made and as though the Closing Date was substituted for the
date of this Agreement throughout such representations and warranties, except
for any failure of any such representations and warranties to be true and
correct that has not had a material adverse effect on the ability of the
Purchaser to consummate the transactions contemplated by this Agreement, and
(ii) the Purchaser Fundamental Reps shall be true and correct in all respects as
of the Closing Date, other than any de minimis breach thereof;
(b)    The Purchaser shall have performed in all material respects all the
covenants and agreements that are required to be performed by it under this
Agreement at or prior to the Closing;
(c)    The applicable waiting periods, if any, under the HSR Act and any other
applicable Antitrust Laws shall have expired or been terminated;
(d)    The FCA Condition shall have been satisfied;

10

--------------------------------------------------------------------------------




(e)    One of the following shall be true: (i) the Aggregate Consented Client
Closing Revenue Run Rate shall equal or exceed 85% of the Aggregate Base Revenue
Run Rate, or (ii) the Aggregate Consented Client Closing Revenue Run Rate shall
equal or exceed 80% but be less than 85% of the Aggregate Base Revenue Run Rate
and the Representative shall have received an irrevocable written notice from
the Purchaser forcing the waiver of Representative's condition set forth in
Section 3.02(e)(i) (a "Purchaser Election");
(f)    No judgment, decree, order or applicable Law shall have been entered or
be in effect which would prevent the performance of this Agreement or the
consummation of any of the transactions contemplated hereby, declare or make
unlawful the transactions contemplated by this Agreement or cause such
transactions to be rescinded; and
(g)    The Purchaser shall have delivered to the Representative a certificate of
the Purchaser, dated as of the Closing Date, stating that the conditions
specified in Sections 3.02(a) and 3.02(b) have been satisfied.
3.03    Frustration of Conditions. None of the Company, the Purchaser or the
Sellers may rely on the failure of any condition set forth in Section 3.01 or
3.02, as applicable, to be satisfied if such failure was caused by such party's
bad faith; provided that nothing in this Agreement shall require a party to
violate applicable Law.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Purchaser that the statements in this
Article IV are true and correct, except as set forth in the schedules
accompanying this Agreement (each, a "Schedule" and, collectively, the
"Disclosure Schedules").
4.01    Organization and Organizational Power. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, and the Company has all requisite limited
liability company power and authority necessary to own and operate its
properties and to carry on its businesses as now conducted. The Company is
qualified to do business in every jurisdiction in which its ownership of
property or the conduct of business as now conducted requires it to qualify,
except where the failure to be so qualified has not had and would not reasonably
be expected to have a Material Adverse Effect.
4.02    Subsidiaries. Neither the Company nor any of its Subsidiaries owns,
directly or indirectly, any stock, partnership interest or joint venture
interest or other equity ownership interest in any other Person, other than as
set forth on the Subsidiaries Schedule. The Company and/or a wholly owned
Subsidiary thereof owns of record and beneficially, free and clear of any Liens,
all of the outstanding stock, membership interests, or other equity securities
of each of the Company's Subsidiaries, other than Permitted Liens and Liens set
forth on the Subsidiaries Schedule. No equity securities of any Subsidiary are
or may become required to be issued (other than to the Company or one of its
wholly owned Subsidiaries) by reason of any right or otherwise. There are no
contracts, commitments, arrangements or understandings (a) by which the Company
or any of its Subsidiaries is or may become bound to sell or otherwise transfer
any equity securities of any Subsidiary or (b) that relate to the Company's or
any of its Subsidiaries' rights to vote or dispose of any equity securities

11

--------------------------------------------------------------------------------




of any Subsidiary. Each of the Company's Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, has all requisite corporate or limited liability
company power and authority necessary to own its properties and to carry on its
businesses as now conducted and is qualified to do business in every
jurisdiction in which its ownership of property or the conduct of its businesses
as now conducted requires it to qualify, except in each such case where the
failure to have such power and authority or to be so qualified has not had and
would not reasonably be expected to have a Material Adverse Effect.
4.03    Authorization; No Breach; Valid and Binding Agreement. Except as set
forth on the Authorization Schedule, the execution, delivery and performance of
this Agreement by the Company and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all requisite
action, and no other proceedings on its part are necessary to authorize the
execution, delivery or performance of this Agreement. Except as set forth on the
Authorization Schedule and except for the applicable requirements of the Hart
Scott Rodino Antitrust Improvements Act of 1976, as amended (the "HSR Act"), the
execution, delivery and performance of this Agreement by the Company does not
and the consummation of the transactions contemplated hereby will not (a)
violate any Law applicable to the Company and its Subsidiaries, (b) violate the
provisions of the Company's or its Subsidiaries' certificates or articles of
formation or incorporation, bylaws or operating agreements, or (c) result in any
breach of, constitute a default under, violate, or result in the creation of any
Lien upon any assets of the Company or its Subsidiaries under, any agreement or
instrument set forth on the Contracts Schedule, except, in each case, for any
such violations, breaches, defaults, or Liens that has not had and would not
reasonably be expected to have a Material Adverse Effect. Assuming that this
Agreement is a valid and binding obligation of the Purchaser, this Agreement
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by bankruptcy
laws, other similar laws affecting creditors' rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies.
4.04    Capitalization. The authorized and outstanding equity capitalization of
the Company is set forth on the Capitalization Schedule. All Units and Blocker
Units are duly authorized, validly issued and outstanding. Other than the Units
and the Blocker Units, the Company does not have any equity securities, units,
membership interests or securities containing any equity features (including any
equity interest or instrument or agreement conferring any voting or approval
rights, or any profit or similar interest) issued or outstanding, and there are
no agreements, options, warrants or other rights or arrangements outstanding
which provide for the sale or issuance of any of the foregoing by the Company or
its Subsidiaries. The Company has no outstanding "earn out" obligations to any
Person. Except as set forth on the Capitalization Schedule, there are no
agreements or other obligations (contingent or otherwise) which require the
Company or its Subsidiaries to repurchase or otherwise acquire, or sell, any
membership interests or units of the Company's or its Subsidiaries' equity
securities or any profit or similar interests in the Company or any of its
Subsidiaries. There are no outstanding bonds, debentures, notes or other similar
obligations issued by the Company or any of its Subsidiaries. The applicable
participation threshold for each Capital Incentive Unit is set forth in the
Capitalization Schedule.
4.05    Financial Statements.

12

--------------------------------------------------------------------------------




(a)    Attached to the Financial Statements Schedule are: (i) the Company's
unaudited consolidated balance sheet as of June 30, 2015 (the "Latest Balance
Sheet") and the related statements of income and cash flows for the six
(6)‑month period then ended and (ii) the Company's audited consolidated balance
sheet and statements of income and cash flows for the fiscal year ended
December 31, 2014 (together with any financial statements for the quarterly and
annual periods after June 30, 2015 delivered to Purchaser pursuant to Section
8.02(a), the "Financial Statements"). Except as set forth on the Financial
Statements Schedule, the Financial Statements have been prepared in accordance
with GAAP, consistently applied, and present fairly in all material respects the
financial condition and results of operations of the Company and its
Subsidiaries (taken as whole) as of the times and for the periods referred to
therein in accordance with GAAP, subject in the case of the unaudited financial
statements to (x) the absence of footnote disclosures and other presentation
items and (y) changes resulting from normal year-end adjustments. Except (i) as
fully and adequately reflected or reserved against in the Latest Balance Sheet,
(ii) for liabilities incurred in the ordinary course subsequent to the date of
the Latest Balance Sheet that would not be prohibited by this Agreement and are
not material to the Company or its Subsidiaries, taken as a whole, (iii) for
liabilities created by virtue of entering into this Agreement and the
transactions contemplated hereby, (iv) liabilities to be included in the
computation of Indebtedness, Transaction Expenses and Net Working Capital or
accounted for in the purchase price adjustment contemplated by Section 1.05 and
Section 2.02, and (v) as set forth on the Financial Statements Schedule, the
Company has no liabilities required under GAAP to be reflected in the Financial
Statements.
(b)    Except as set forth on the Financial Statements Schedule, the Company and
each of its Subsidiaries owns good and marketable title to, or has the valid
right to use, lease or license, all of the assets and rights used in the
operation of the Company's and each of its Subsidiaries', as applicable,
businesses as currently conducted.
(c)    The actual revenue for each Client for (i) the twelve (12)-month period
preceding August 31, 2015 and (ii) the month of August 2015 is set forth on the
Actual Revenue Schedule. Since September 1, 2015, no Client set forth on the
Actual Revenue Schedule has terminated its Investment Advisory Contract with the
Company or its Subsidiaries.
(d)    Neither the Company nor any of its Subsidiaries is currently subject to
any bankruptcy, insolvency or similar proceeding, or, to the Knowledge of the
Company, is reasonably likely to become subject to such prior to the Closing.
4.06    Internal Controls.
(a)    The Company and its Subsidiaries have established and maintain a system
of internal accounting controls designed to provide reasonable assurances
regarding (i) the reliability of financial reporting and the preparation of
financial statements in accordance with GAAP and (ii) prevention or timely
detection of unauthorized acquisition, use or disposition of assets of the
Company and its Subsidiaries.
(b)    Except as set forth on the Internal Controls Schedule, since November 18,
2011, neither the Company, nor any of its Subsidiaries, has received from its
respective independent accountants any oral or written notification of any
(i) "significant deficiency" in the design or operation of its internal controls
over financial reporting, (ii) "material weakness" in its internal

13

--------------------------------------------------------------------------------




controls over financial reporting, or (iii) fraud, whether or not material, that
involves management or other employees who have a significant role in its
internal controls over financial reporting.
4.07    Absence of Certain Developments. From the date of the Latest Balance
Sheet to the date hereof, there has not been any Material Adverse Effect. Except
as set forth on the Developments Schedule or except as expressly contemplated by
this Agreement, from the date of the Latest Balance Sheet to the date hereof,
neither the Company nor its Subsidiaries has:
(a)    borrowed any material amount or incurred or become subject to any
material Indebtedness (other than (i) Indebtedness incurred in the ordinary
course of business and borrowings from banks (or similar financial institutions)
incurred to meet ordinary course of business working capital requirements and
(ii) liabilities under this Agreement);
(b)    mortgaged or pledged any material portion of its assets, except Permitted
Liens;
(c)    sold, assigned or transferred any of its tangible assets, except in the
ordinary course of business;
(d)    issued, sold or transferred any of its equity securities, securities
convertible into its equity securities or warrants, options or other rights to
acquire its equity securities, or any bonds or debt securities, except as
reflected in the Capitalization Schedule;
(e)    made any investment in excess of $500,000 in, or any loan in excess of
$1,000,000 to, any other Person (other than its Subsidiaries), except in the
ordinary course of business;
(f)    declared, set aside, or paid any distribution with respect to its equity
securities (other than cash distributions) or repurchased any of its equity
securities;
(g)    made capital expenditures in excess of $100,000 individually or $500,000
in the aggregate or commitments therefor, except for such capital expenditures
or commitments that are reflected in its annual budget as of the date hereof;
(h)    made any loan in excess of $250,000 to, or entered into any other
transaction with, any of its directors or officers outside the ordinary course
of business;
(i)    entered into any employment contract with payments exceeding $250,000 per
year, or modified the terms of any such existing contract or agreement outside
the ordinary course of business or in accordance with previously agreed upon
terms;
(j)    adopted a plan of liquidation, dissolution, merger, consolidation, or
other reorganization;
(k)    taken any of the actions referenced in Section 8.01(b)(xi) -
8.01(b)(xvii); or
(l)    committed in writing to do any of the foregoing.

14

--------------------------------------------------------------------------------




4.08    Properties.
(a)    The real property demised by the leases described on the Leased Real
Property Schedule (the "Leased Real Property") constitutes all of the real
property leased by the Company and its Subsidiaries. Except as set forth on the
Leased Real Property Schedule, the Leased Real Property leases are in full force
and effect, and the Company or its Subsidiaries holds a valid and enforceable
leasehold interest under each such lease, subject to the application of any
bankruptcy or creditor's rights laws. To the Company's Knowledge, neither the
Company nor its Subsidiaries is in default in any material respect under any of
such leases.
(b)    Other than the Leased Real Property, neither the Company nor any of its
Subsidiaries owns any interest in any real property. Neither the Company nor its
Subsidiaries is a party to any agreement or option to purchase any real
property.
4.09    Tax Matters. Except as set forth on the Taxes Schedule:
(a)    The Company and its Subsidiaries have timely filed all income and other
material Tax Returns required to be filed by or with respect to Company and its
Subsidiaries and all such Tax Returns are true, accurate and complete in all
material respects.
(b)    The Company and its Subsidiaries have paid all material Taxes due or
payable (whether or not shown or reportable on a Tax Return), have complied with
all information reporting and backup withholding requirements in all material
respects, and have withheld and paid over to the appropriate taxing authority
all material Taxes that they were required to withhold from amounts paid or
owing to any employee, creditor, independent contractor, Affiliate or other
third party.
(c)    Neither the Company nor its Subsidiaries has waived or requested the
waiver of any statute of limitations beyond the date hereof with respect to any
Taxes or agreed to any extension of time with respect to any Tax assessment or
deficiency that has not yet been either paid or resolved, in each case except to
the extent that liability for any such item of Taxes is less than $500,000.
(d)    No audits or administrative or judicial proceedings are currently being
conducted with respect to an amount of Taxes of the Company or its Subsidiaries,
and the Company or its Subsidiaries have not been notified of any proposed,
considered or threatened Tax claims or assessments against the Company or its
Subsidiaries, in each case except to the extent that expected liability for any
such item of Taxes is less than $500,000.
(e)    Neither the Company nor its Subsidiaries has distributed stock of another
Person, or has had its stock distributed by another Person, in the two (2) years
preceding the date hereof in a transaction that was purported or intended to be
governed in whole or in part by Code §355 or §361.
(f)    Neither the Company nor its Subsidiaries is or has been a party to any
"listed transaction" as defined in Code §6707A and Regulation §1.6011-4.

15

--------------------------------------------------------------------------------




(g)    Neither the Company nor any of its Subsidiaries is a party to or bound by
any Tax allocation or sharing agreement, other than an agreement entered into in
the ordinary course of business, the primary of purpose of which did not relate
to Taxes.
(h)    No claim has been made by any Governmental Entity in a jurisdiction where
the Company or any of its Subsidiaries does not file Tax Returns that the
Company or any such Subsidiary, as applicable, is or may be subject to any
material Taxes assessed by such jurisdiction.
(i)    Neither the Company nor its Subsidiaries is liable for Taxes of any
Person (other than the Company or its Subsidiaries) as a result of being a
transferee or successor of such Person.
(j)    None of the Company or any of its Subsidiaries, or the Purchaser or any
of its Affiliates, will be required to include any material item of income in,
or exclude any material credit or item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
(i) any amount received by or with respect to the Company or any of its
Subsidiaries prior to the Closing Date, (ii) agreement (including settlement of
an audit or other controversy) of or with respect to the Company or any of its
Subsidiaries with, or Tax ruling from, any Governmental Entity executed or
requested on or prior to the Closing Date, (iii) installment sale or open
transaction disposition made by or with respect to the Company or any of its
Subsidiaries on or prior to the Closing Date, (iv) change in accounting method
(whether overall or in respect of any item) prior to the Closing by or with
respect to the Company or any of its Subsidiaries, (v) any transaction occurring
prior to the Closing Date, (vi) any excess loss account described in Section
1502 of the Code (or any corresponding provision of state, local or foreign Tax
law), or (vi) any election under Section 108(i) of the Code by or with respect
to the Company or any of its Subsidiaries.
(k)    No closing agreement, private letter ruling, technical advice memoranda,
advance pricing agreement, consent to an extension of time to make an election
or consent to a change of method of accounting, has been requested from, entered
into with or issued by any Governmental Entity with respect to the Company or
its Subsidiaries.
(l)    Each of the Company and its Subsidiaries is, and has always been,
properly treated as a partnership or a "disregarded entity" for U.S. federal
income tax purposes and for all state and local purposes.
For the avoidance of doubt, no representation or warranty is made regarding the
existence or amount of any net operating loss, capital loss, Tax basis, or other
Tax attribute of the Company or any of its Subsidiaries. The representations and
warranties contained in this Section 4.09 are the sole and exclusive
representations and warranties made with respect to Tax matters of the Company
or any of its Subsidiaries except for the representations and warranties set
forth in Section 4.05, Section 4.14 and Section 4.25 as they relate to Taxes.
4.10    Contracts and Commitments.
(a)    Except (x) as set forth on the Contracts Schedule and (y) for agreements
entered into by the Company or its Subsidiaries after the date hereof in
accordance with Section 8.01, neither the Company nor its Subsidiaries is party
to any:

16

--------------------------------------------------------------------------------




(i)    collective bargaining agreement with any labor union;
(ii)    written pension, employee profit sharing, retirement or other form of
deferred compensation plan pursuant to which the Company has obligations greater
than $250,000 per annum;
(iii)    equity purchase, option or similar plan;
(iv)    contract for the employment of any officer, individual employee or other
person on a full‑time or consulting basis providing for base salary compensation
or consulting fees in excess of $250,000 per annum;
(v)    agreement or indenture relating to the borrowing of money or to
mortgaging, pledging or otherwise placing a Lien, except for Permitted Liens, on
any material portion of the assets of the Company and its Subsidiaries;
(vi)    guaranty of any obligation for borrowed money or other material
guaranty;
(vii)    lease or agreement under which it is lessee of, or holds or operates
any personal property owned by any other party, for which the annual rental
exceeds $500,000;
(viii)    lease or agreement under which it is lessor of or permits any third
party to hold or operate any property, real or personal, for which the annual
rental exceeds $500,000;
(ix)    contract or group of related contracts (other than Investment Advisory
Contracts) with the same party for the purchase or sale of property or for the
furnishing or receipt of services which provided for payments by the Company or
its Subsidiaries in excess of $500,000 during the trailing twelve (12)‑month
period ending on the date of the Latest Balance Sheet;
(x)    agreements relating to any completed material business acquisition by the
Company or its Subsidiaries within three (3) years prior to the date hereof;
(xi)    material license or royalty agreement relating to the use of any
third-party Intellectual Property (other than off-the-shelf software) for which
the royalty payments exceeded $500,000 during the trailing twelve (12)‑month
period ending on the date of the Latest Balance Sheet;
(xii)    license or royalty agreement relating to the use by a third party of
Intellectual Property owned by the Company for which the royalty payments
exceeded $500,000 during the trailing twelve‑month period ending on the date of
the Latest Balance Sheet;
(xiii)    Investment Advisory Contract;

17

--------------------------------------------------------------------------------




(xiv)    contract with any service provider to provide services to or on behalf
of any Client;
(xv)    agreements with respect to the lending or investing of material funds to
other Persons (other than Private Funds and advances to employees and accounts
receivable in the ordinary course of business);
(xvi)    contract with any Governmental Entity, other than the Investment
Advisory Contracts;
(xvii)    contract (other than customary confidentiality and non-solicitation
agreements entered into in the ordinary course that individually or in the
aggregate would not reasonably be expected to materially impact the Company's or
any of its Subsidiary's business) providing for exclusive dealing or which
places any limitation on the Company or its Subsidiaries from freely engaging in
business anywhere in the world;
(xviii)    any contract that contains a "clawback" or similar undertaking
requiring the contribution, reimbursement or refund by the Company of any prior
material distribution, return of capital or fees (whether performance based or
otherwise) paid to the Company; or
(xix)    any contract with (i) any Affiliate (other than the Company's
Subsidiaries) of the Company, (ii) any current or former director, officer,
employee, consultant or five percent (5%) or more stockholder of the Company or
any Affiliate of any of the foregoing, or (iii) any "associate" or member of the
"immediate family" (as such terms are respectively defined in Rule 12b‑2 and
Rule 16a‑1 of the Securities Exchange Act of 1934, as amended) of a person
identified in clauses (i) or (ii) of this paragraph.
(b)    Except as set forth on the Contracts Schedule, true and correct copies of
all contracts which are referred to on the Contracts Schedule have been made
available to the Purchaser.
(c)    To the Company's Knowledge, neither the Company nor its Subsidiaries is
in default in any material respect under any contract listed on the Contracts
Schedule, and each such contract is valid, binding, enforceable and in full
force and effect, except as enforceability may be limited by bankruptcy laws,
other similar laws affecting creditors' rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.
4.11    Intellectual Property.
(a)    The Intellectual Property Schedule contains a true and correct list of
registered Intellectual Property owned by the Company or any of its Subsidiaries
that is material to the operation of its business as presently conducted. Except
as set forth on the Intellectual Property Schedule, as of the date hereof and
during the immediately preceding three (3)-year period: (i) neither the Company
nor its Subsidiaries has received any written notice of, or alleging or
suggesting, infringement or misappropriation from any third party with respect
to any Intellectual Property; (ii) to the Company's Knowledge, the Company's
businesses as currently conducted do not infringe, constitute the
misappropriation of or otherwise violate, and have not infringed, constituted
the misappropriation of or otherwise violated, the Intellectual Property of any
other Person; and (iii)

18

--------------------------------------------------------------------------------




the Company owns or otherwise has the right to use, and owned or otherwise had
the right to use, all material Intellectual Property used in the operation of
its businesses as then conducted and as currently conducted. To the Company's
Knowledge, no person is infringing, misappropriating or otherwise violating any
Intellectual Property right of or licensed by the Company or any of its
Subsidiaries.
(b)    The computer systems, networks, hardware, software, databases, and
equipment used to process, store, maintain and operate data, information, and
functions used in connection with the business of the Company and its
Subsidiaries ("Company IT Systems") (i) are adequate for, and operate and
perform in all material respects as required in connection with, the operation
of such business as currently conducted and (ii) do not, to the Company's
Knowledge, contain any material viruses, worms, Trojan horses, bugs, faults or
other devices, errors or contaminants or effects. The Company and each of its
Subsidiaries has taken commercially reasonable steps to (A) secure the Company
IT Systems from unauthorized access or use by any Person, and (B) maintain the
continued operation of the Company IT Systems, and to the Company's Knowledge,
there has been no unauthorized access to or use of any Company IT System or any
data processed or stored thereon.
4.12    Litigation. Except as set forth on the Litigation Schedule, as of the
date hereof, there are no suits or proceedings pending or, to the Company's
Knowledge, threatened against the Company or its Subsidiaries, at law or in
equity, or before or by any Governmental Entity, (a) other than any suit or
proceedings (i) where no equitable relief is sought and where, if adversely
determined, the monetary damages would be covered by insurance, or (ii) where,
if adversely determined, damages payable by the Company or its Subsidiaries are
reasonably expected to be less than $50,000, or (b) pertaining to disputes with
Clients regarding fees, allocation of costs or otherwise. Neither the Company
nor its Subsidiaries is subject to any outstanding judgment, order or decree of
any court or other Governmental Entity that is material to the Company and its
Subsidiaries taken as a whole.
4.13    Governmental Consents. Except as set forth on the Governmental Consents
Schedule, no material permit, consent, approval or authorization of, or filing
with, any Governmental Entity is required in connection with any of the
execution, delivery or performance of this Agreement by the Company or the
consummation by the Company of any transaction contemplated hereby, except (a)
any filings required to be made under the HSR Act (b) such notice filings as may
be required by any applicable federal or state securities Laws or (c) as may be
necessary as a result of any facts or circumstances relating to the Purchaser or
any of its Affiliates.
4.14    Employee Benefit Plans.
(a)    The Employee Benefits Schedule sets forth an accurate and complete list
of each material "employee benefit plan" as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and each
other material benefit or compensation plan, program, policy, practice,
agreement, contract, arrangement or other obligation, whether or not in writing
and whether or not funded, in each case, that is maintained, sponsored or
contributed to by the Company or any of its Subsidiaries (without regard to
materiality, each, a "Plan" and collectively, the "Plans"), and the Employee
Benefits Schedule separately identifies each Plan that is maintained outside the
jurisdiction of the United States or covers any service providers

19

--------------------------------------------------------------------------------




of the Company or any of its Subsidiaries who reside or work outside of the
United States (each such plan, a "Non-U.S. Plan").
(b)    With respect to each Plan listed on the Employee Benefits Schedule, the
Company has made available to the Purchaser, to the extent applicable, accurate
and complete copies of (1) the current Plan document, including amendments
thereto, and current related trust documents, insurance contracts or other
funding vehicles, (2) a written description of such Plan if such Plan is not set
forth in a written document, (3) the most recently prepared actuarial report,
(4) all material non-ordinary course correspondence to or from any Governmental
Entity received by the Company or any of its Subsidiaries in the last three (3)
years (with respect to any Plan), (5) the most recent summary plan description
together with summaries of all material modifications thereto, (6) the most
recent Internal Revenue Service determination or opinion letter, and (7) the
most recent annual report (Form 5500 series).
(c)    Each of the Plans that is intended to be qualified under
Section 401(a) of the Code, has received a favorable determination or prototype
opinion letter from the Internal Revenue Service and, to the Company's
Knowledge, nothing has occurred that would reasonably be expected to adversely
affect the qualification or tax exemption of any such Plan. The Plans comply in
form and in operation in all material respects with their terms and with the
requirements of the Code and ERISA and other applicable Laws. There are no
pending or, to the Company's Knowledge, threatened material litigation, claims
(other than routine claims for benefits) or proceedings by a Governmental Entity
by, on behalf of or against any Plan or any trust related thereto.
(d)    Neither the Company nor any of its Subsidiaries has an obligation to
contribute to or any liability (including any liability on account of being
considered a single employer under Section 414 of the Code with any other
entity), nor would any of the Company and its Subsidiaries be reasonably be
expected to have such an obligation or liability, with respect to any
"multiemployer plan" (as defined in Section 4001(a)(3) of ERISA) or any "pension
plan" (as defined in Section 3(2) of ERISA) that is subject to Section 412 of
the Code or Title IV of ERISA. Except as set forth on the Employee Benefits
Schedule, no Plan provides for post-employment health insurance benefits except
as required by Section 4980B of the Code.
(e)    Except as set forth on the Employee Benefits Schedule, the consummation
of the transactions contemplated by this Agreement will not, either alone or in
combination with another event, (1) accelerate the time of payment or vesting or
increase the amount of compensation or benefits or severance due to any current
or former employee, director, officer or independent contractor (who is a
natural person) of the Company or any of its Subsidiaries under any Plan, (2)
cause the Company to transfer or set aside any assets to fund any material
benefits under any Plan, (3) limit or restrict the right to merge, materially
amend, or terminate any Plan following the Closing, or (4) result in the payment
of any amount that could, individually or in combination with any other such
payment, constitute an "excess parachute payment" as defined in Section
280G(b)(1) of the Code.
(f)    Neither the Company nor any of its Subsidiaries has any obligation to
provide, and no Plan or other agreement provides any individual with the right
to, a gross up, indemnification, reimbursement or other payment for any excise
or additional taxes, interest or penalties incurred pursuant to Section 409A or
Section 4999 of the Code or due to the failure of any payment to be deductible
under of Section 280G of the Code.

20

--------------------------------------------------------------------------------




(g)    To the Company's Knowledge, each Non-U.S. Plan (1) complies in form and
in operation in all material respects with their terms and with the requirements
of applicable local Laws, government taxation and funding requirements, and with
any agreement entered into with a union or labor organization in all material
respects, (2) to the extent required to be registered or approved by a foreign
Governmental Entity, has been registered with, or approved by, a foreign
Governmental Entity and nothing has occurred that would materially adversely
affect such registration or approval, and (3) to the extent required to be
funded and/or book-reserved, is so funded and/or book reserved, as appropriate.
4.15    Insurance. The Insurance Schedule lists each material insurance policy
maintained by the Company and its Subsidiaries. Neither the Company nor its
Subsidiaries has received notice of cancellation, termination, or denial of
coverage with respect to any such insurance policy and each such insurance
policy is in full force and effect.
4.16    Compliance with Laws.
(a)    Except as otherwise set forth on the Compliance with Laws Schedule, the
Company and its Subsidiaries are, and have been in the last three (3) years, in
compliance in all material respects with all applicable Laws.
(b)    All approvals, filings, permits and licenses of Governmental Entities
(collectively, "Permits") required to conduct the business of the Company and
its Subsidiaries as presently conducted are in the possession of the Company or
one of its Subsidiaries, are in full force and effect and are being complied
with, except for such Permits the failure of which to possess or with which to
be in compliance would not have and would not reasonably be expected to have a
Material Adverse Effect. Except as otherwise set forth on the Compliance with
Laws Schedule, to the Company's Knowledge, there is no investigation, proceeding
or disciplinary action currently pending or threatened in writing against the
Company or its Subsidiaries by a Governmental Entity.
(c)    Neither the Company nor any of its Subsidiaries has in the last ten (10)
years been convicted or pled guilty to any felony or misdemeanor.
(d)    Each of the Company and its Subsidiaries is in compliance in all material
respects with the U.S. Foreign Corrupt Practices Act of 1977, as amended, and
all other applicable anti-corruption laws, in each case to the extent applicable
to it.
(e)    No Client is a "specially designated national" or "blocked person" under,
or is located, organized or resident in a country or territory that is the
subject of comprehensive sanctions administered by the United States Treasury
Department's Office of Foreign Assets Control.

21

--------------------------------------------------------------------------------




4.17    Environmental Matters. Except as set forth on the Environmental
Schedule:
(a)    The Company and its Subsidiaries have been during the last three (3)
years in compliance with all applicable Environmental Laws, except for any
non-compliance that has not had and would not reasonably be expected to have a
Material Adverse Effect.
(b)    The Company and its Subsidiaries possess all material Permits required
under Environmental Laws for their operations as currently conducted and are in
material compliance with all terms and conditions of such Permits.
(c)    There is no material proceeding, claim, notice of liability or demand
pending or, to the Company's Knowledge, threatened in writing against the
Company or any of its Subsidiaries, and neither the Company nor its Subsidiaries
is subject to any outstanding judgment, order or decree of any court or other
Governmental Entity or any indemnity with any private party, which proceeding,
judgment, order, decree or indemnity is related to Environmental Laws and would
reasonably be expected to result in a material liability of the Company or any
of its Subsidiaries.
(d)    This Section 4.17 contains the sole and exclusive representations and
warranties of the Company and its Subsidiaries relating to any environmental,
health and safety matters or any matters arising under Environmental Laws.
4.18    Affiliated Transactions. Except as set forth on the Affiliated
Transactions Schedule and other than pursuant to an employment agreement with an
employee of the Company or its Subsidiaries or any salary or other compensation
or benefit under any Plan paid or payable in the ordinary course of business, no
officer, director or Affiliate of the Company or its Subsidiaries or, to the
Company's Knowledge, any individual in such officer's or director's immediate
family, is a party to any agreement, contract, commitment or transaction with
the Company or any of its Subsidiaries or has any interest in any property used
by the Company or its Subsidiaries.
4.19    Labor Matters. Except as set forth on the Labor Matters Schedule, as of
the date hereof, (a) there are no material strikes, work stoppages, walkouts, or
other material labor disputes pending or, to the Company's Knowledge, threatened
in writing against the Company or any of its Subsidiaries and neither the
Company nor its Subsidiaries has experienced any such dispute within the past
two (2) years, (b) to the Company's Knowledge, no organizational effort is
presently being made or threatened by any individual or group of individuals,
including on behalf of any labor union, with respect to employees of either the
Company or its Subsidiaries, (c) no collective bargaining agreements with unions
are in effect with respect to the Company's employees or are currently being
negotiated by the Company or its Subsidiaries, and (d) there are not pending or,
to the Company's Knowledge, threatened against the Company or any of its
Subsidiaries any grievances or labor arbitrations arising under any collective
bargaining agreement or unfair labor practice charges or complaints that, if
adversely determined, would result in material liability to the Company or any
of its Subsidiaries. Each of the Company and its Subsidiaries is in compliance
in all material respects with all applicable Laws respecting labor, employment
and employment practices, terms and conditions of employment, wages and hours,
and occupational safety and health.

22

--------------------------------------------------------------------------------




4.20    Brokerage. Except for fees and expenses of the Persons listed on the
Brokerage Schedule, there are no claims for brokerage commissions, finders' fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Company for which the Purchaser, the Company or any of its Subsidiaries would be
liable following the Closing.
4.21    Regulatory Reports and Registrations.
(a)    The Company is, and at all times required by applicable Law since
January 1, 2012 has been, duly registered, licensed or qualified as an
investment adviser under the Investment Advisers Act and, except where the
failure to be so registered, licensed or qualified would not reasonably be
expected to be material to the Company's operations, in each jurisdiction where
the conduct of its business requires such registration. No actions, suits,
proceedings, charges, grievances, orders, judgments, decrees or investigations
is pending to revoke, suspend, cancel or adversely modify any such registration,
license or qualification. Other than Townsend UK, which is required to be
authorized and regulated by the FCA, none of the Company's Subsidiaries is
required to be registered, licensed or qualified as an investment adviser under
the Investment Advisers Act, the FCA or, except where the failure to be so
registered, licensed or qualified would not reasonably be expected to have a
material adverse effect with respect to such Subsidiary, any other applicable
Law.
(b)    The Company has timely filed all regulatory reports, schedules, forms,
registrations and other documents, together with any amendments required to be
made with respect thereto, that it was required under applicable Law to file
since January 1, 2012, other than such failures to file that would not
reasonably be expected to have a Material Adverse Effect. Since January 1, 2012,
the Company has not received any notice from any Governmental Entity that
alleges any noncompliance (or that the Company is under investigation by any
such Governmental Entity for such alleged noncompliance) with any applicable Law
governing the operations of investment advisers, other than any noncompliance
that would not reasonably be expected to have a Material Adverse Effect.
(c)    The Company has implemented written policies and procedures as required
by applicable Law governing the operations of investment advisers (including
Rule 204A-1 and Rule 206-4(7) under the Investment Advisers Act), complete and
correct copies of which (including any material reports or filings under such
policies and procedures since January 1, 2012 relating to compliance of the
Company and the employees subject thereto) have been made available to the
Purchaser.
(d)    No employee of the Company and its Subsidiaries is required to be
registered or licensed as a registered representative, investment adviser
representative, salesperson or equivalent with any Governmental Entity, other
than where such failure to be registered or licensed would not reasonably be
expected to have a Material Adverse Effect.
(e)    To the Knowledge of the Company, no person "associated" (as defined in
the Investment Advisers Act) with the Company has, during the ten (10) years
prior to this Agreement, been convicted of any crime, or is, or has been subject
to, any disqualification that would be a basis for denial, suspension or
revocation of registration of an investment adviser under Section 203(e) of the
Investment Advisers Act, and to the Knowledge of the Company, there are no
proceedings

23

--------------------------------------------------------------------------------




or investigations pending or threatened that would reasonably be expected to
result in any such disqualification, denial, suspension or revocation.
(f)    Neither the Company nor any of its Subsidiaries is, has been or is
required to be registered as a broker dealer in any jurisdiction.
(g)    Neither the Company nor any of its Subsidiaries is required to be
registered as a commodity trading advisor, commodity pool operator, futures
commission merchant and/or introducing broker under the CEA.
(h)    Except as set forth on the Regulatory Reports Schedule, to the Knowledge
of the Company, since November 18, 2011, neither the Company, its Subsidiaries
nor any of their directors, officers, employees or agents has offered or given
anything of value to any official of a Governmental Entity, any political party
or official thereof, or any candidate for political office that would constitute
a contribution or payment (as defined in Rule 206(4)-5 under the Investment
Advisers Act) to a political official (as defined in Rule 206(4)-5) that
disqualified the Company or any of its Subsidiaries from the receipt of any
compensation pursuant to Rule 206(4)-5 during such period. Except as set forth
on Regulatory Reports Schedule, the Company does not have an agreement under
which it is paying a placement agent, finder, solicitor or similar person to
solicit a "government entity" (as defined in Rule 206(4)-5) to retain the
Company to provide advisory, research or other services to a government entity
or to invest in a Private Fund, including any such agreements that have been
terminated but pursuant to which payments are continuing to be made for prior
services.
4.22    Investment Advisory Activities.
(a)    The Investment Advisory Schedule sets forth a list of (i) each Private
Fund, (ii) the aggregate net assets of each Private Fund as of December 31, 2014
and as of June 30, 2015 and (ii) the Company or applicable Subsidiary's current
fee rate schedule in effect as of the date hereof with respect to each Private
Fund. The Company has made available to the Purchaser prior to the date hereof a
correct and complete copy of each Private Fund's governing documents and any
private placement or other disclosure materials which have been distributed to
investors or required under applicable Law relating to such Private Funds, in
each case, as in effect as of the date hereof.
(b)    The Investment Advisory Schedule sets forth a list of each existing
Non-Fund Client and the assets under management or advisement as of June 30,
2015 and the current fee schedule in effect as of the date hereof.
(c)    The Company has not acted as an investment adviser or subadviser to or
sponsored any investment funds that are required to be registered as investment
companies (as defined in the Investment Company Act).
4.23    Certain Private Fund Financial and Regulatory Matters.
(a)    Each Private Fund has been duly organized and is validly existing in good
standing under the laws of the jurisdiction of its organization and has all
requisite corporate, partnership, limited liability company or similar power and
authority, and possesses all material

24

--------------------------------------------------------------------------------




rights, licenses, authorizations, permits and approvals necessary to use its
name, to own, lease or otherwise hold properties and assets and to carry on its
business in all material respects, and is duly qualified, licensed, or
registered to do business in each jurisdiction where it is required to do so
under applicable law, except where failure to be qualified, licensed or
registered would not reasonably be expected to be material to such Private Fund.
(b)    Each Private Fund (i) is in compliance in all material respects with
applicable Law and with its respective investment objectives and policies and
(ii) has, since the inception of operations, issued shares, units, interests or
other equity interests in compliance in all material respects with applicable
Law.
(c)    None of the Private Funds has been enjoined, indicted, convicted or made
the subject of any disciplinary proceedings, consent decrees or administrative
orders on account of any material violation of the rules or orders of any
Governmental Entity having jurisdiction over the Private Fund.
(d)    Other than the Private Funds, there are no investment funds with which
the Company or any of its Subsidiaries has an investment advisory agreement or
relationship or with respect to which the Company or any of its Subsidiaries is
or acts as the general partner, managing partner, managing member or in a
similar capacity. None of the Private Funds is, or at any time since its
inception, was required to register as an investment company under the
Investment Company Act.
4.24    Townsend UK. Townsend UK is not required to be registered, licensed or
qualified as an investment adviser under the Investment Advisers Act or under
any other applicable Law, except (i) under the FSMA; and (ii) where the failure
to be so registered, licensed or qualified would not reasonably be expected to
have a material adverse effect with respect to Townsend UK. During the period
beginning on January 1, 2014 and ending on the date of this Agreement, none of
Townsend UK or, to the Company's Knowledge, any of its directors, officers or
employees is or has been the subject of any material investigation, censure,
disciplinary hearing or fine by the FCA or any other financial services
regulatory authority in any jurisdiction, nor to the Company's Knowledge, is any
such investigation, censure, disciplinary hearing or fine threatened in writing.
Townsend UK is not currently and has not been required under the FCA Rules to
notify the FCA of any matter having a material regulatory impact on Townsend UK.
There has been no acquisition, increase or reduction in control of Townsend UK
for the purposes of Part XII of the FSMA and no other change in control of any
company in the same group as Townsend UK for which the requisite approval or
consent of any regulatory authority remains outstanding. The Company has made
available to the Purchaser copies of all waivers granted by the FCA under
section 148 of the FSMA relating to Townsend UK which are in force at the time
of this Agreement. Townsend UK does not carry on or purport to carry on, nor has
Townsend UK at any time carried on or purported to carry on, any financial
services activities within the scope of any regulatory regime in any
jurisdiction other than the United Kingdom, the Netherlands, the Bailiwick of
Guernsey and Switzerland, nor has it contravened any legislation or regulations
relating to the provision of financial services in any such jurisdiction, except
where such contravention would not reasonably be expected to have a material
adverse effect with respect to Townsend UK. Townsend UK has not, and is not
required to obtain, managing or marketing authorization pursuant to the European
Union Alternative Investment Fund Managers Directive (2011/61/ EU).

25

--------------------------------------------------------------------------------




4.25    ERISA.
(a)    To the extent that the Company or any Subsidiary of the Company has,
since November 18, 2011, acted as a "fiduciary" within the meaning of Section
3(21) of ERISA to any Non-Fund Client or Plan Asset Fund, it has complied in all
material respects with all fiduciary and other requirements under Part 4 of
Title I of ERISA and Section 4975 of the Code (except for those provisions from
which the Company or such Subsidiary has been exempted, under an applicable
individual, class or statutory exemption).
(b)    Neither the Company nor any of its Subsidiaries has, since November 18,
2011, been the subject of an investigation by the Department of Labor or any
other federal agency in connection with any transaction involving a Non-Fund
Client or Private Fund or otherwise.
4.26    No Other Representations or Warranties. Except for the representations
and warranties contained in this Article IV, the Purchaser acknowledges that
none of the Company, the Sellers or the Blocker Corp or any other Person on
behalf of the Company makes any other express or implied representation or
warranty with respect to the Company or any of its Subsidiaries.


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BLOCKER CORP
The Blocker Corp represents and warrants to the Purchaser that the statements in
this Article V are true and correct, except as set forth in the Disclosure
Schedules.
5.01    Blocker Corp Organization and Organizational Power. The Blocker Corp is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, and the Blocker Corp has all requisite power and
authority necessary to own and operate its properties and to carry on its
business as now conducted. The Blocker Corp is qualified to do business in every
jurisdiction in which its ownership of property or the conduct of its business
as now conducted requires it to qualify, except where the failure to be so
qualified has not and would not reasonably be expected to have a Material
Adverse Effect.
5.02    Blocker Corp Capitalization. The authorized and outstanding equity
capitalization of the Blocker Corp is set forth on the Blocker Corp
Capitalization Schedule. All Blocker Shares are duly authorized and validly
issued and are fully paid and non-assessable. Other than the Blocker Shares, the
Blocker Corp does not have any equity securities or securities containing any
equity features (including any instruments conferring any voting or approval
rights) issued or outstanding, and there are no agreements, options, warrants or
other rights or arrangements outstanding which provide for the sale or issuance
of any of the foregoing by the Blocker Corp. Except as set forth on the Blocker
Corp Capitalization Schedule, there are no agreements or other obligations
(contingent or otherwise) which require the Blocker Corp to repurchase or
otherwise acquire or sell any shares of capital stock of the Blocker Corp. There
are no outstanding bonds, debentures, notes or other obligations that have been
issued by the Blocker Corp.

26

--------------------------------------------------------------------------------




5.03    Consents and Approvals. Except as set forth on the Blocker Corp
Authorization Schedule, the execution, delivery and performance of this
Agreement by the Blocker Corp and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all requisite
action, and no other proceedings on its part are necessary to authorize the
execution, delivery or performance of this Agreement. Except for the applicable
requirements of the HSR Act, the execution, delivery and performance of this
Agreement by the Blocker Corp does not and the consummation of the transactions
contemplated hereby will not (a) violate any Law applicable to the Blocker Corp,
(b) violate the provisions of the Blocker Corp's certificate of incorporation or
bylaws, or (c) result in any breach of, constitute a default under, violate, or
result in the creation of any Lien upon any assets of the Blocker Corp under any
contract to which the Blocker Corp is bound by, except, in each case, for any
such violations, breaches, defaults or Liens that has not had and would not
reasonably be expected to have a Material Adverse Effect. Assuming that this
Agreement is a valid and binding obligation of the Purchaser, this Agreement
constitutes a valid and binding obligation of the Blocker Corp, enforceable in
accordance with its terms, except as enforceability may be limited by bankruptcy
laws, other similar laws affecting creditors' rights and general principles of
equity affecting the availability of specific performance and other equitable
remedies.
5.04    Blocker Corp Operations; No Liabilities or Obligations. The Blocker Corp
has good title to the Blocker Units, free and clear of all Liens. The Blocker
Corp, since the date of its incorporation, has not carried on any business or
conducted any operations other than acquiring and holding ownership (directly or
indirectly) in the Company, taking steps to maintain its corporate existence and
paying expenses associated therewith and any Tax liability to which the Blocker
Corp is subject. Other than with respect to the ownership of the Blocker Units,
or as contemplated by this Agreement (including the immediately preceding
sentence), the Blocker Corp has no assets or liabilities except as set forth on
the Blocker Corp Assets and Liabilities Schedule. None of the Restructuring
Transactions will constitute fraudulent transfers or fraudulent conveyances
under any applicable Law, and the Restructuring Transactions will not result in
any liability to the Blocker Corp or the Company that will survive the Closing.
5.05    Blocker Corp Tax Matters.
(a)    The Blocker Corp has timely filed all income and other material Tax
Returns that are required to be filed by it and all such Tax Returns are true,
accurate and complete in all material respects.
(b)    The Blocker Corp has paid all material Taxes due or payable (whether or
not shown or reportable on a Tax Return), has complied with all information
reporting and backup withholding requirements in all material respects, and has
withheld and paid over to the appropriate taxing authority all material Taxes
that it was required to withhold from amounts paid or owing to any employee,
creditor, independent contractor, Affiliate or other third party.
(c)    The Blocker Corp has not waived or requested the waiver of any statute of
limitations beyond the date hereof with respect to any Taxes or agreed to any
extension of time with respect to any Tax assessment or deficiency that has not
yet been either paid or resolved, in each case except to the extent that
liability for any such item of Taxes is less than $500,000.

27

--------------------------------------------------------------------------------




(d)    No audits or administrative or judicial proceedings are currently being
conducted with respect to an amount of Taxes of the Blocker Corp, and the
Blocker Corp has not been notified of any proposed, considered or threatened Tax
claims or assessments against the Blocker Corp, in each case except to the
extent that expected liability for any such item of Taxes is less than $500,000.
(e)    The Blocker Corp has not distributed stock of another Person, and has not
had its stock distributed by another Person, in the two (2) years preceding the
date hereof in a transaction that was purported or intended to be governed in
whole or in part by Code §355 or §361.
(f)    The Blocker Corp is not and has not been a party to any "listed
transaction" as defined in Code §6707A and Regulation §1.6011-4.
(g)    The Blocker Corp is not a party to or bound by any Tax allocation or
sharing agreement, other than an agreement entered into in the ordinary course
of business, the primary of purpose of which did not relate to Taxes.
(h)    No claim has been made by any Governmental Entity in a jurisdiction where
the Blocker Corp does not file Tax Returns that the Blocker Corp is or may be
subject to any material Taxes assessed by such jurisdiction.
(i)    The Blocker Corp is not liable for Taxes of any Person as a result of
being a transferee or successor of such Person.
(j)    None of the Blocker Corp, or the Purchaser or any of its Affiliates will
be required to include any material item of income in, or exclude any material
credit or item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of (i) any amount
received by or with respect to the Blocker Corp prior to the Closing Date, (ii)
agreement (including settlement of an audit or other controversy) by or with
respect to the Blocker Corp with, or Tax ruling from, any Governmental Entity
executed or requested on or prior to the Closing Date, (iii) installment sale or
open transaction disposition made by or with respect to the Blocker Corp on or
prior to the Closing Date, (iv) change in accounting method (whether overall or
in respect of any item) by or with respect to the Blocker Corp, (v) any
transaction occurring prior to the Closing Date, (vi) any excess loss account
described in Section 1502 of the Code (or any corresponding provision of state,
local or foreign Tax law), or (vi) any election under Section 108(i) of the Code
by or with respect to the Blocker Corp.
(k)    No closing agreement, private letter ruling, technical advice memoranda,
advance pricing agreement, consent to an extension of time to make an election
or consent to a change of method of accounting, has been requested from, entered
into with or issued by any Governmental Entity with respect to the Blocker Corp.
(l)    The Blocker Corp is, and since November 18, 2011 has been, properly
treated as a corporation for U.S. federal income tax purposes and for all state
and local purposes.
5.06    Brokerage. There are no claims for brokerage commissions, finders' fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any

28

--------------------------------------------------------------------------------




arrangement or agreement made by or on behalf of the Blocker Corp for which the
Purchaser or the Blocker Corp would be liable following the Closing.
5.07    No Other Representations or Warranties. Except for the representations
and warranties contained in this Article V, the Purchaser acknowledges that none
of the Company, the Sellers or the Blocker Corp or any other Person on behalf of
the Blocker Corp makes any other express or implied representation or warranty
with respect to the Blocker Corp. The representations and warranties made in
this Article V are the sole and exclusive representations and warranties made
with respect to Tax matters of the Blocker Corp. For the avoidance of doubt, no
representation or warranty is made regarding the existence or amount of any net
operating loss, capital loss, Tax basis, or other Tax attribute of the Blocker
Corp.
ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Each Seller, severally, and not jointly or jointly and severally, represents and
warrants, solely with respect to such Seller, to the Purchaser that the
statements in this Article VI are true and correct, except as set forth in the
Disclosure Schedules.
6.01    Organization and Entity Power. If such Seller is not an individual, such
Seller (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization or formation, as applicable, and
(b) has the requisite power, right and authority to enter into this Agreement
and perform its obligations hereunder. If such Seller is an individual, such
Seller is competent to enter into and deliver and perform his or her obligations
under this Agreement.
6.02    Authorization. The execution, delivery and performance of this Agreement
by such Seller and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all requisite action, and no other
proceedings on such Seller's part are necessary to authorize the execution,
delivery or performance of this Agreement. This Agreement has been duly executed
and delivered by such Seller, and this Agreement constitutes a valid and binding
obligation of such Seller, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy laws, other similar laws affecting
creditors' rights and general principles of equity affecting the availability of
specific performance and other equitable remedies. No other vote of the holders
of any class or series of capital stock of such Seller is required to adopt this
Agreement and approve the transactions contemplated hereby.
6.03    Title to Securities. Such Seller is the sole lawful record and
beneficial owner of the Units or Blocker Shares, as applicable, set forth
opposite such Seller's name on the Title to Securities Schedule, and will
deliver at the Closing such Units (other than Retained Units) or Blocker Shares,
as applicable free and clear of all Liens.
6.04    No Violation. Such Seller is not subject to or obligated under its
certificate of formation, its operating agreement, any applicable Law, or any
material agreement or instrument, or any license, franchise or permit, or
subject to any order, writ, injunction or decree, which would be breached or
violated in any material respect by such Seller's execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby.

29

--------------------------------------------------------------------------------




6.05    Governmental Consents. Except for the applicable requirements of the HSR
Act, such Seller is not required to submit any notice, report or other filing
with any Governmental Entity in connection with the execution, delivery or
performance by it of this Agreement or the consummation of the transactions
contemplated hereby. No consent, approval or authorization of any Governmental
Entity or any other party or Person is required to be obtained by the Seller in
connection with its execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.
6.06    Litigation. There are no suits or proceedings pending or, to such
Seller's knowledge, threatened in writing against such Seller at law or in
equity, or before or by any Governmental Entity, which would adversely affect
such Seller's performance under this Agreement or the consummation of the
transactions contemplated hereby. Such Seller is not subject to any outstanding
judgment, order or decree of any court or other Governmental Entity, which would
materially adversely affect such Seller's performance under this Agreement or
the consummation of the transactions contemplated hereby.
6.07    Brokerage. Except as set forth in the Disclosure Schedules, there are no
claims for brokerage commissions, finders' fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of such Seller for which the
Purchaser or the Company would be liable following the Closing.
6.08    No Other Representations or Warranties. Except for the representations
and warranties contained in this Article VI, the Purchaser acknowledges that
none of the Company, the Sellers or the Blocker Corp or any other Person on
behalf of the Sellers makes any other express or implied representation or
warranty with respect to the Sellers.
ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser represents and warrants to the Sellers and the Company that the
statements in this Article VII are true and correct.
7.01    Organization and Organizational Power. The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, with full power and authority to enter into this Agreement
and perform its obligations hereunder.
7.02    Authorization. The execution, delivery and performance of this Agreement
by the Purchaser and the consummation of the transactions contemplated hereby
have been duly and validly authorized by all requisite action, and no other
proceedings on their part are necessary to authorize the execution, delivery or
performance of this Agreement. This Agreement has been duly executed and
delivered by the Purchaser, and this Agreement constitutes a valid and binding
obligation of the Purchaser, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy laws, other similar laws affecting
creditors' rights and general principles of equity affecting the availability of
specific performance and other equitable remedies. No other vote of the holders
of any class or series of capital stock of the Purchaser is required to adopt
this Agreement and approve the transactions contemplated hereby.

30

--------------------------------------------------------------------------------




7.03    No Violation. The Purchaser is not subject to or obligated under its
certificate or articles of incorporation or formation, its bylaws (or similar
organizational documents), any applicable Law, or any material agreement or
instrument, or any license, franchise or permit, or subject to any order, writ,
injunction or decree, which would be breached or violated in any material
respect by the Purchaser's execution, delivery or performance of this Agreement
or the consummation of the transactions contemplated hereby.
7.04    Governmental Consents. Except for the applicable requirements of the HSR
Act, the change in control filings with respect to Townsend UK contemplated by
Section 3.01(d) and such notice filings as may be required by any applicable
federal or state securities Laws, the Purchaser is not required to submit any
notice, report or other filing with any Governmental Entity in connection with
the execution, delivery or performance by it of this Agreement or the
consummation of the transactions contemplated hereby. Except as specified in the
immediately preceding sentence, no consent, approval or authorization of any
Governmental Entity or any other party or Person is required to be obtained by
the Purchaser in connection with its execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby.
7.05    Plan Assets. Purchaser does not hold "plan assets" within the meaning of
Section 3(42) of ERISA.
7.06    Litigation. There are no suits or proceedings pending or, to the
Purchaser's knowledge, threatened in writing against the Purchaser at law or in
equity, or before or by any Governmental Entity, which would adversely affect
the Purchaser's performance under this Agreement or the consummation of the
transactions contemplated hereby. The Purchaser is not subject to any
outstanding judgment, order or decree of any court or other Governmental Entity,
which would materially adversely affect the Purchaser's performance under this
Agreement or the consummation of the transactions contemplated hereby.
7.07    Brokerage. There are no claims for brokerage commissions, finders' fees
or similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of the
Purchaser for which the Company or the Seller or any of their respective
Affiliates would be liable following the Closing.
7.08     Investment Representation. The Purchaser is acquiring the Units and the
Blocker Units for its own account with the present intention of holding such
securities for investment purposes and not with a view to, or for sale in
connection with, any distribution of such securities in violation of any federal
or state securities laws. The Purchaser is an "accredited investor" as defined
in Regulation D promulgated by the SEC under the Securities Act of 1933, as
amended (the "Securities Act"). The Purchaser acknowledges that it is informed
as to the risks of the transactions contemplated hereby and of ownership of the
Units and the Blocker Units. The Purchaser acknowledges that the Units and the
Blocker Units have not been registered under the Securities Act or any state or
foreign securities laws. The Purchaser is knowledgeable about the industries in
which the Company and its Subsidiaries operate and is capable of evaluation the
merits and risks of the transactions contemplated by this Agreement and is able
to bear the substantial economic risk of such investment for an indefinite
period of time. The Purchaser has received information from the Company and its
Subsidiaries for purposes of conducting a due diligence investigation and has
conducted a due diligence investigation of the Company and its Subsidiaries.

31

--------------------------------------------------------------------------------




7.09    Financing.
(a)    The Purchaser has and will have at the Closing sufficient cash, available
lines of credit or other sources of immediately available funds to make payment
of all amounts to be paid by it hereunder on and after the Closing Date.
(b)    The Purchaser has delivered to the Representative a true and complete
copy of (i) the Debt Commitment Letter and (ii) the related fee letter referred
to in the Debt Commitment Letter (the "Fee Letter") (redacted as to fee amounts,
pricing caps and other economic terms only, but not redacted as to any such
provisions that could adversely affect the amount or availability of the
financing or the Financing Conditions).
(c)    There are no conditions precedent, or other contractual contingencies as
between the Purchaser and any other party to the Debt Commitment Letter, in each
case, that are related to the funding of the full amount of the Debt Financing
contemplated by the Debt Commitment Letter other than the Financing Conditions.
As of the date hereof, neither the Purchaser nor any of its Affiliates has
entered into any agreement, side letter or other arrangement relating to the
financing of the transactions contemplated by this Agreement that could affect
the availability of the full amount of the Debt Financing on the Closing Date or
that impose additional conditions to the funding of the Debt Financing, other
than as described in the Debt Commitment Letter (or in the unredacted portions
of the Fee Letter), including all conditions to the funding thereof. As of the
date of this Agreement, the Purchaser has no reason to believe that it will be
unable to satisfy on a timely basis its obligations under the Debt Commitment
Letter or the Financing Conditions, nor does the Purchaser have Knowledge, as of
the date of this Agreement, that any of the Debt Financing Sources will not
perform their respective funding obligations under the Debt Commitment Letter in
accordance with its terms and conditions.
(d)    As of the date of this Agreement, the Debt Commitment Letter is in full
force and effect and represents valid, legal, binding and enforceable
obligations of the Purchaser, and to the Purchaser's Knowledge, each other party
thereto, subject, in each case, to bankruptcy, insolvency, reorganization,
moratorium and similar Laws relating to or affecting creditors' rights or to
general principles of equity. As of the date of this Agreement, no event has
occurred which, with or without notice, lapse of time or both, would reasonably
constitute a breach or default on the part of the Purchaser or, to the Knowledge
of the Purchaser, any other party thereto under the Debt Commitment Letter. The
Purchaser has fully paid (or caused to be paid) any and all commitment fees and
other amounts that are due and payable on or prior to the date of this Agreement
in connection with the Debt Financing, and will pay in full any such amounts due
on or before the Closing Date. As of the date hereof, the Debt Commitment Letter
has not been amended or modified in any manner (except for amendments and
modifications that are permitted pursuant to Section 9.07 of this Agreement).
7.10    Solvency. Immediately after giving effect to the transactions
contemplated hereby, the Purchaser and each of its Subsidiaries (including the
Company and its Subsidiaries) shall be able to pay their respective debts as
they become due and shall own property which has a fair saleable value greater
than the amounts required to pay their respective debts (including a reasonable
estimate of the amount of all contingent liabilities). Immediately after giving
effect to the transactions contemplated hereby, the Purchaser and each of its
Subsidiaries (including the Company and its Subsidiaries) shall have adequate
capital to carry on their respective businesses. No transfer of

32

--------------------------------------------------------------------------------




property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of the Purchaser and its
Subsidiaries (including the Company and its Subsidiaries).
7.11    No Other Representations or Warranties. Except for the representations
and warranties contained in this Article VII, each of the Sellers and the
Company acknowledge that neither the Purchaser nor any other Person on behalf of
the Purchaser makes any other express or implied representation or warranty with
respect to the Purchaser or any of its Affiliates.
ARTICLE VIII

COVENANTS OF THE COMPANY AND THE BLOCKER CORP
8.01    Conduct of the Business.
(a)    From the date hereof until the Closing Date, the Company shall conduct,
and each of the Sellers shall use commercially reasonable efforts in a manner
consistent with such Seller's prior involvement in the operations or management
of the Company to cause the Company to conduct, its business and the businesses
of its Subsidiaries in the ordinary course of business, except (i) if the
Purchaser shall have consented in writing (which consent will not be
unreasonably withheld, conditioned or delayed) or (ii) as otherwise required or
contemplated by this Agreement; provided that, notwithstanding the foregoing,
(x) no action by the Company or its Subsidiaries with respect to matters
specifically addressed by any other provision of this Section 8.01 shall be
deemed a breach of this Section 8.01(a), unless such action would constitute a
breach of one or more of such other provisions, and (y) for the avoidance of
doubt, any action reasonably necessary to be taken to consummate the
Restructuring Transactions in accordance with Section 1.01(a) shall not be
deemed a breach of this Section 8.01(a); provided further that, notwithstanding
the foregoing,  the Company and its Subsidiaries' failure to take any action
prohibited by Section 8.01(b) shall not be a breach of this Section 8.01(a).
Notwithstanding the foregoing, the Sellers shall have no liability for breaches
of this Section 8.01(a) if the transactions contemplated by this Agreement are
not consummated (except, with respect to any Seller, in the event that the
transactions contemplated by this Agreement are not consummated due to the
Willful Breach of such Seller in connection with such breach). For the avoidance
of doubt, nothing in the prior sentence of this Section 8.01(a) shall limit the
liability of the Company for a breach of this Section 8.01(a).
(b)    From the date hereof until the Closing Date, except (u) as set forth on
the Conduct of Business Schedule, (v) as otherwise required or contemplated by
this Agreement, (w) as consented to in writing by the Purchaser (which consent
will not be unreasonably withheld, conditioned or delayed), (x) as required by
Law, (y) as required by any contract set forth on the Contracts Schedule, or (z)
to consummate the Restructuring Transactions as specifically set forth in
Section 1.01(a), the Blocker Corp and Company shall not and the Company shall
cause its Subsidiaries not to:

33

--------------------------------------------------------------------------------




(i)    issue, sell or deliver any units, interests, shares or any other equity
or profit or similar interest in it or in any of its Subsidiaries, or issue or
sell any instruments convertible into, or options with respect to, or warrants
to purchase or rights to subscribe for, any of the foregoing;
(ii)    except as required pursuant to the terms of any Plan in effect as of the
date hereof, (a) increase, fund (or secure the payment of) or take any action to
accelerate the vesting or payment of any compensation, incentive arrangements,
or other benefits or severance of any officer or employee of the Company or its
Subsidiaries, (b) become a party to, establish, materially amend, commence
participation in or terminate any material Plan or any arrangement that would
have been a material Plan had it been entered into prior to this Agreement, (c)
grant any new awards, or amend or modify the terms of any outstanding awards,
under any Plan, (d) hire any employee or engage any independent contractor (who
is a natural person) with base salary compensation or consulting fees in excess
of $250,000 per annum, (e) terminate the employment of any officer other than
for cause or terminate employees in such numbers as would trigger any liability
under the WARN Act or (f) become a party to, establish, or commence
participation in any collective bargaining or similar agreement;
(iii)    effect any recapitalization, reclassification, equity dividend, equity
split or like change in its capitalization;
(iv)    amend its or its Subsidiaries' certificate or articles of formation or
incorporation;
(v)    make any redemption or purchase of any units or shares (or similar equity
or profit or similar interests) of its or its Subsidiaries' equity securities or
make any non-cash distributions with respect to such units or shares (or similar
equity, profit or similar interests);
(vi)    sell, assign, transfer, mortgage, encumber, allow a Lien to be placed on
or otherwise dispose of or discontinue any material portion of its assets,
except (A) in the ordinary course of business or (B) pursuant to any agreement
set forth on the Contracts Schedule;
(vii)    make any investment in excess of $500,000 in, or any loan in excess of
$1,000,000 to, any other Person, except in the ordinary course of business, to a
wholly owned Subsidiary of the Company, or pursuant to any agreement set forth
on the Contracts Schedule;
(viii)    make capital expenditures in excess of $100,000 individually or
$500,000 in the aggregate or commitments therefor, except for such capital
expenditures or commitments therefor that are reflected in the Company's or its
Subsidiaries' current budget;
(ix)    make any loan in excess of $250,000 to, or enter into any other
transaction with, any of its directors, officers, or employees outside the
ordinary course of business except for payments of cash bonuses or pursuant to
any agreement set forth on the Contracts Schedule or the Affiliated Transactions
Schedule;

34

--------------------------------------------------------------------------------




(x)    adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or enter
into a joint venture or agree to acquire the assets or operations of any Person;
(xi)    enter into any new line of business or change its operating policies or
practices, except (A) as required by applicable Law or (B) for immaterial
adjustments to such policies or practices made in the ordinary course;
(xii)    incur any additional Indebtedness (A) in excess $500,000 in the
aggregate or (B) other than in the ordinary course;
(xiii)    commence, settle or compromise any proceeding, except for a proceeding
that is settled or compromised in the ordinary course in an amount or for
consideration not in excess of $100,000 and that would not impose any
restriction on the business of it or any of its Subsidiaries or, after the
Closing Date, the Purchaser;
(xiv)    terminate, enter into, amend, modify, extend or renew any contract set
forth on the Contracts Schedule or that is a contract described in Section 4.10,
except for (A) agreements entered into by the Company or its Subsidiaries after
the date hereof in accordance with this Section 8.01 and (B) any Investment
Advisory Contracts entered into in the ordinary course of business;
(xv)    make, amend, or revoke any material election relating to Taxes; adopt or
change any material accounting method relating to Taxes; file any amended
material Tax Return; enter into any Tax sharing, Tax allocation, Tax indemnity
or similar agreement; enter into any closing agreement; surrender any right to
claim a refund of Taxes; settle or compromise any material claim or assessment
relating to Taxes, take any other action with respect to Taxes which is
reasonably likely to result in a material increase in the Tax liability of the
Blocker Corp for any taxable period (or portion thereof) ending after the
Closing Date;
(xvi)    grant any license with respect to, permit the lapse of, or enter into,
modify or terminate, any agreement relating to any material Intellectual
Property;
(xvii)    implement or adopt any change in (A) its accounting principles,
practices or methods, other than as may be required by GAAP or applicable Law,
or (B) the scope or schedule of its auditing activities;
(xviii)    intentionally delay or postpone in any material respect the payment
of any account payable, commission or similar liability or obligation outside of
the ordinary course of business;
(xix)    intentionally accelerate or take steps to affect the acceleration prior
to Closing of sales or the collection of accounts or notes receivable that would
otherwise be expected to occur after the Closing;
(xx)    fund co-investments in excess of $2 million in the aggregate (such
amounts, including any excess amounts approved as set forth in this Section
8.01, the "Interim Co-Investment Amounts");

35

--------------------------------------------------------------------------------




(xxi)    enter into an agreement to, or otherwise commit to do, any of the
foregoing; or
(xxii)    take any action that would result in the Company or any of its
Subsidiaries (including Townsend UK) being required to obtain managing or
marketing authorization pursuant to the European Union Alternative Investment
Fund Managers Directive (2011/61/ EU).
8.02    Access to Books and Records.
(a)    Subject to Section 9.06, from the date hereof until the Closing Date, the
Company shall provide the Purchaser and its authorized representatives (the
"Purchaser's Representatives") with reasonable access during normal business
hours and upon reasonable notice to the offices, properties, senior personnel,
books and records of the Company and its Subsidiaries in order for the Purchaser
to have the opportunity to make such investigation as it shall reasonably desire
of the affairs of the Company and its Subsidiaries; provided that,
notwithstanding the foregoing, (a) such access does not unreasonably interfere
with the normal operations of the Company or its Subsidiaries, (b) such access
shall occur in such a manner as the Company reasonably determines to be
appropriate to protect the confidentiality of the transactions contemplated by
this Agreement, and (c) nothing herein shall require the Company to provide
access to, or to disclose any information to, the Purchaser or any of the
Purchaser's Representatives if such access or disclosure would reasonably be
expected to (i) cause significant competitive harm to the Company or its
Subsidiaries if the transactions contemplated by this Agreement are not
consummated, (ii) waive any legal privilege, or (iii) be in violation of
applicable Law (including the HSR Act and other Antitrust Laws) or the
provisions of any agreement to which the Company or any of its Subsidiaries is a
party. For the avoidance of doubt, the Company will use commercially reasonable
efforts to provide the Purchaser when required to be provided to the "Investor"
under the Operating Agreement with customary audited year-end and unaudited
interim financial statements (including any related notes and schedules thereto)
for each of the monthly, quarterly and annual periods ending after December 31,
2014 and prior to fifteen (15) days prior to Closing. The Purchaser acknowledges
that Purchaser is and remains bound by that certain confidentiality agreement,
between the Purchaser and GTCR LLC dated June 8, 2015 (the "Confidentiality
Agreement"). To the extent possible, the parties will use commercially
reasonable efforts to make appropriate substitute arrangements in circumstances
where the foregoing clauses (a) – (c) of this Section 8.02 apply. The
information provided pursuant to this Section 8.02 will be used solely for the
purpose of effecting the transactions contemplated by this Agreement, and will
be governed by all the terms and conditions of the Confidentiality Agreement. No
investigation by Purchaser of the business and affairs of the Company or any
Seller, pursuant to this Section 8.02 or otherwise, will affect or be deemed to
modify or waive any representation, warranty, covenant or agreement in this
Agreement, or the conditions to the Purchaser's obligation to consummate the
transactions contemplated hereby. Notwithstanding the foregoing, the
Confidentiality Agreement shall terminate at Closing.
(b)    Following the Closing, each party shall hold, and shall cause its
respective Affiliates and representatives to hold, in strict confidence, unless
otherwise required by applicable Law, all non-public books and records and other
data and information concerning (i) Purchaser and the Company and its
Subsidiaries, in the case of the Sellers, (ii) the Sellers, in the case of
Purchaser or (iii) in each case, any Affiliates or representatives thereof.

36

--------------------------------------------------------------------------------




8.03    Regulatory Filings. As soon as practicable following the date hereof
(and with respect to the HSR Filing, within ten (10) Business Days), the Company
and the Sellers shall make or cause to be made all filings and submissions under
the HSR Act (the "HSR Filing"), and any other applicable Laws or regulations
applicable to the transactions contemplated herein. The Company shall coordinate
and cooperate with the Purchaser in exchanging such information and providing
such assistance as the Purchaser may reasonably request in connection with all
of the foregoing.
8.04    Conditions. The Company and each of the Sellers shall use commercially
reasonable efforts to cause the conditions set forth in Section 3.01 to be
satisfied as soon as practicable following the date hereof, to cause Closing to
occur as expeditiously as possible following the execution of this Agreement,
and to consummate the transactions contemplated herein as soon as possible after
the satisfaction of the conditions set forth in Article III (other than those to
be satisfied at the Closing itself, but subject to such conditions being capable
of being satisfied at the Closing); provided that neither the Company nor the
Sellers shall be required (a) to expend any funds (other than costs of its
representatives and advisors) to obtain any consent from any Governmental Entity
or to remedy any breach of any representation or warranty hereunder, (b) to
commence any litigation or arbitration proceeding, (c) to offer or grant or
otherwise provide any accommodation (financial or otherwise) to any Person, or
(d) to provide financing or any other accommodation (other than as set forth in
Section 8.09) to the Purchaser for the consummation of the transactions
contemplated hereby. The Company shall use commercially reasonable efforts to
deliver to the Purchaser appropriate payoff letters from the holders of
Indebtedness set forth on the Indebtedness Schedule on or prior to the Closing
and to make arrangements for such holders of Indebtedness to deliver, subject to
the receipt of the applicable payoff amounts, all related Lien releases to the
Purchaser as soon as practicable after the Closing. Each of the Company and the
Representative will give prompt notice to the Purchaser of any fact, event or
circumstance known to it that (i) is reasonably likely, individually or taken
together with all other facts, events and circumstances known to it, to result
in any Material Adverse Effect or (ii) would cause or constitute a breach of any
of its representations, warranties, covenants or agreements contained herein
that reasonably could be expected to give rise, individually or in the
aggregate, to the failure of a condition in Article III. If the Company or the
Representative delivers a notice pursuant to the prior sentence of this
Section 8.04, then each Seller agrees that the Purchaser shall have the absolute
right to terminate this Agreement under Section 10.01(b) by written notice to
the Company within thirty (30) days after the receipt of such notice; provided
that, if the Purchaser does not so timely elect to terminate this Agreement, the
Purchaser shall be deemed to have waived any condition to the Closing with
respect to the matter expressly set forth in such notice. If a notice is
delivered pursuant to this Section 8.04, the Company shall provide information
reasonably requested by the Purchaser regarding the circumstances referred to in
such notice. The Purchaser and the Representative shall negotiate in good faith
to determine a reasonable resolution to the matter set forth in such notice
prior to the termination of this Agreement. For the avoidance of doubt, the
delivery of any notice pursuant to this Section 8.04 shall not limit or
otherwise affect the post-Closing remedies available to the parties pursuant to
this Agreement. In providing any notice pursuant to this Section 8.04, the
Company and the Representative shall act in good faith.

37

--------------------------------------------------------------------------------




8.05    Exclusive Dealing. During the period from the date of this Agreement
through the Closing or the earlier termination of this Agreement pursuant to
Section 10.01, the Company shall not, and shall cause its Subsidiaries,
officers, employees, and authorized representatives not to, and the Sellers and
the Blocker Corp shall not, (i) take any action to encourage, initiate or engage
in discussions or negotiations with, or provide any information to, any Person
(other than the Purchaser and the Purchaser's Representatives) concerning any
purchase of the Units and/or the Blocker Units or any merger, sale of
substantially all of the assets of the Company and its Subsidiaries or similar
transactions involving the Company (other than assets sold in the ordinary
course of business) (any of the foregoing transactions, a "Company Transaction")
or (ii) furnish any information with respect to, assist or participate in or
facilitate in any other manner any effort or attempt by any Person (other than
the Purchaser and its Affiliates) to do or seek to do any of the foregoing. The
Company and the Sellers will immediately cease and cause to be terminated any of
the foregoing actions relating to a Company Transaction and will use its
commercially reasonable efforts to enforce any confidentiality or similar
agreement relating to a Company Transaction. As applicable, the Company or the
Representative will within three (3) Business Days advise the Purchaser
following receipt of any expression of interest, proposal or offer by any person
related to a Company Transaction.
8.06    Repayment of Note. The applicable Sellers shall repay the Sinclair
Seller Note in full at or prior to the Closing and shall deliver evidence of the
same to the Purchaser at or prior to the Closing.
8.07    Termination of Marketing Agreement. The Company shall cause the Sales
and Marketing Support Agreement by and between the Company and Aligned Asset
Managers LLC, dated March 27, 2014, to be terminated effective at or prior to
the Closing.
8.08    Consents. The Company shall require each Person that becomes a Client
after the date of this Agreement to specifically consent to the change in
control contemplated by this Agreement consistent with the language set forth in
the Affirmative Consent Notice or otherwise in a form reasonably satisfactory to
Purchaser.
8.09    Financing. Prior to the Closing, the Company shall and shall cause each
of its respective representatives and employees to provide to the Purchaser, at
the Purchaser's sole expense, all commercially reasonable cooperation reasonably
requested by the Purchaser in connection with and required by the Debt Financing
and to use their respective commercially reasonable efforts to cause appropriate
officers and employees of the Company, at the Purchaser's sole expense, (a) to
be available on a customary basis to meet with prospective lenders, and
participate and prepare for presentations, meetings, and due diligence sessions,
(b) to assist with the preparation of customary disclosure documents and bank
information memoranda, projects and similar documents in connection therewith,
in each case, at such times as coordinated reasonably in advance thereof, (c) to
furnish the Purchaser and its Debt Financing Sources with financial statements
required to be delivered pursuant to paragraph (c) subclause (iv) of Annex C to
the Debt Commitment Letter and such other financial and other pertinent
information regarding the Company as may be reasonably requested by the
Purchaser in connection with the Debt Financing to the extent such information
is readily available, and (d) to take such reasonable actions as may be required
to facilitate the pledge of the equity interests of the Company being purchased
by the Purchaser at the Closing to secure the Debt Financing; provided, however,
that nothing herein shall require any such cooperation to the extent it would
interfere unreasonably with the business or operations of the Company or its

38

--------------------------------------------------------------------------------




Subsidiaries. None of the Company or any of its Subsidiaries or any of their
respective officers or employees shall be required to take any action that would
subject it to actual or potential liability, to bear any cost or expense or to
pay any commitment or other similar fee or make any other payment or incur any
other liability or provide or agree to provide any indemnity in connection with
the Debt Financing or any of the foregoing unless such action is contingent upon
the Closing. The Purchaser shall be responsible for all out-of-pocket, third
party fees and expenses related to the Debt Financing (including all fees under
commitment letters and all indemnity claims under any of them). Nothing in this
Section 8.09 shall require any cooperation to the extent that it would (u)
require delivery of any financial statements for any period that is not
otherwise specifically required hereunder, (v) require the board of directors
(or similar governing body) of the Company or any Subsidiary to take any action
to approve the execution or delivery of any document or certificate in
connection with the Debt Financing or any officer of the Company or any of its
Subsidiaries who is not an officer of the Company or such Subsidiary following
the Closing to execute or deliver any document or certificate in connection with
the Debt Financing, (w) require any counsel for the Company or any of its
Subsidiaries to deliver any legal opinion in connection with the Debt Financing,
(x) require the Company or any of its Subsidiaries to take any action that would
conflict with or violate the Company's or any of its Subsidiaries' governing
documents (to the extent such governing documents have been made available to
the Purchaser on or prior to the date hereof and as they are in effect on the
date hereof) or any Laws or would result in a violation or breach of, or default
under, any material contract, (y) require any officer of the Company or any of
its Subsidiaries to deliver any solvency certificate or authorization letter or
(z) result in any officer or director of the Company or any of its Subsidiaries
incurring any personal liability with respect to any matters relating to the
Debt Financing; and provided, further, that no obligation of the Company or any
of its Subsidiaries under any certificate, document or instrument shall be
effective until the Closing and the Company and its Subsidiaries shall not be
required to take any action under any certificate, document or instrument that
is not contingent upon the Closing (including entry into any agreement that is
effective before the Closing) or that would be effective prior to the Closing.
Nothing in this Section 8.09 shall require the Company or any of its
Subsidiaries to provide access to, or to disclose any information to, the
Purchaser or any of the Purchaser's representatives if such access or disclosure
would reasonably be expected to waive any legal privilege; provided that the
Company shall use commercially reasonable efforts to provide such information in
a form or manner that would not waive such legal privilege (including by
redacting or otherwise not disclosing any portion thereof the disclosure of
which would jeopardize such privilege). The Purchaser shall (A) promptly upon
request by the Company, reimburse the Company for all reasonable and documented
costs and out-of-pocket expenses (including reasonable and documented attorneys'
fees) incurred by the Company and its Subsidiaries in connection with providing
the assistance contemplated by this Section 8.09 and (B) indemnify and hold
harmless the Company, its Subsidiaries and their respective officers, directors,
employees, Affiliates and/or agents from and against any and all losses,
damages, claims, costs or expenses suffered or incurred by any of them in
connection with the arrangement or consummation of the Debt Financing or any
information used in connection therewith (except in the event such loss or
liability arises out of or results from the gross negligence or Willful
Misconduct of, or breach of any of its obligations by, the Seller, the Company
or any of the Company's Subsidiaries or any of their respective Affiliates or
representatives).

39

--------------------------------------------------------------------------------




8.10    Bonus Agreements. The Company and the applicable Management Sellers
hereby agree that, subject to the occurrence of the Closing, the bonus
agreements listed on the Bonus Agreement Schedule shall automatically, and
without further action of any Person, terminate effective as of the Closing, and
that following the Closing the Company shall have no liability under such
agreements for any period whether before or after the Closing.
8.11    Closing Payment Distributions. Not less than two (2) Business Days prior
to the anticipated Closing Date, the Company shall deliver to the Purchaser a
payments schedule, which shall set forth the amount each Seller is entitled to
receive from the Paying Agent pursuant to Section 2.02(b). The payments schedule
shall be calculated based upon the estimated amounts contemplated by Section
1.03 and in accordance with this Agreement and the Allocation Methodology
Schedule. As contemplated by Section 2.02(d), each of Micolyn Magee, Martin
Rosenberg, Joseph Olszack, and Anthony D. Frammartino acknowledges and agrees
that the portion of the Closing Payment payable to such Seller pursuant to
Section 2.02(b) shall be reduced by an amount (each, a "Note Payoff Amount)
equal to the outstanding balance under, and any other amounts required to
satisfy and discharge in full, each applicable Management Note. As contemplated
by Section 2.02(d), at the Closing, the Note Payoff Amounts shall be paid to the
Company, Sinclair and Aligned, as applicable, in satisfaction of each applicable
Management Note. Each of the Sellers acknowledges and agrees that the Allocation
Methodology Schedule sets forth the proper methodology (including under the
Operating Agreement) for determining the amounts owing to each Seller under
Section 2.02(b) and for the conversion of Capital Incentive Units into Class B
units immediately upon the Closing in accordance with the New Operating
Agreement.
8.12    Seller-Funded Bonus Plan. The parties agree that the Purchaser shall
have the rights described in the Letter Agreement.
8.13    Seller Schedule. Subject to the consent of the Purchaser and the
Representative (in each case, not to be unreasonably withheld, delayed or
conditioned), in the event any Management Seller elects by written notice to the
Purchaser and the Representative, within five (5) Business Days of the Closing
Date, to retain additional Units, the parties agree to amend the Seller Schedule
(and make any other conforming amendments as appropriate) to reflect the
retention by such Seller of the additional units. Each Seller irrevocably
appoints the Representative as its proxy to execute any such amendment in
compliance with this Section 8.13.
ARTICLE IX

COVENANTS OF THE PURCHASER
9.01    Access to Books and Records. From and after the Closing, for a period of
seven (7) years, the Purchaser shall, and shall cause the Company to, provide
the Representative and its authorized representatives with reasonable access to
information and records of the Company relating to the period prior to the
Closing where such access is reasonably necessary for the Representative or any
Seller to comply with Tax, financial, accounting or regulatory obligations,
provided that, notwithstanding the foregoing (a) such access does not
unreasonably interfere with the normal operations of the Purchaser, the Company
or any of its Subsidiaries, (b) such access shall occur in such a manner as the
Purchaser reasonably determines to be appropriate to protect the confidentiality
of the transactions contemplated by this Agreement, and (c) nothing herein shall
require the Purchaser, the Company or any of its Subsidiaries to provide access
to, or to disclose

40

--------------------------------------------------------------------------------




any information to, the Representative or any of the Sellers if such access or
disclosure would reasonably be expected to (i) cause significant competitive
harm to the Purchaser, the Company or its Subsidiaries, (ii) waive any legal
privilege, or (iii) be in violation of applicable Law (including Antitrust Laws)
or the provisions of any agreement with an unrelated third party to which the
Purchaser, the Company or any of its Subsidiaries is a party. To the extent
possible, the parties shall use commercially reasonable efforts to make
appropriate substitute arrangements in circumstances where the foregoing clauses
(i) – (iii) of this Section 9.01 apply.
9.02    Director and Officer Liability and Indemnification.
(a)    For a period of six (6) years after the Closing Date, the Purchaser shall
not and shall not permit the Company or its Subsidiaries to amend, repeal or
otherwise modify any provision in the Company's or its Subsidiaries' certificate
of formation, certification of incorporation, articles of incorporation,
operating agreement, bylaws, or equivalent governing documents relating to the
exculpation or indemnification (including fee advancement) of any Indemnified
Persons (unless required by Law), it being the intent of the parties that the
Indemnified Persons shall continue to be entitled to such exculpation and
indemnification (including fee advancement) to the full extent of the Law. The
Purchaser shall, and shall cause the Company and its Subsidiaries to, honor and
perform under all indemnification obligations owed to any of the Indemnified
Persons.
(b)    Prior to or at the Closing, the Company shall purchase a prepaid
insurance policy (i.e., "tail coverage") which policy provides liability
insurance coverage for the individuals who were officers and directors of the
Company and its Subsidiaries at any time prior to the Closing Date (the
"Indemnified Persons") on no less favorable terms (including in amount and
scope) as the policy or policies maintained by the Company or its Subsidiaries
immediately prior to the Closing for the benefit of such individuals for an
aggregate period of not less than six (6) years with respect to claims arising
from acts, events or omissions that occurred at or prior to the Closing,
including with respect to the transactions contemplated by this Agreement. The
cost of such policy shall be borne by the Purchaser. Such policy shall be from
an insurance carrier with the same or better credit rating as the Company's or
its Subsidiaries' current insurance carrier with respect to directors' and
officers' liability insurance.
(c)    If the Company, its Subsidiaries or any of their respective successors or
assigns (i) is to consolidate with or merges into any other Person and will not
be the continuing or surviving corporation or entity of such consolidation or
merger or (ii) is to transfer all or substantially all of its properties and
assets to any Person, then, and in each such case, proper provisions shall be
made so that the successors and assigns of the Company and its Subsidiaries
shall assume all of the obligations set forth in this Section 9.02. The
provisions of this Section 9.02 are intended for the benefit of, and will be
enforceable by, each Indemnified Person and his or her heirs and
representatives, and are in addition to, and not in substitution for, any other
rights to indemnification or contribution that any such person may have had by
contract or otherwise.
(d)    Notwithstanding anything herein to the contrary, if any claim, action,
suit, proceeding or investigation (whether arising before, at or after the
Closing Date) is made against any Indemnified Person or any other party covered
by directors' and officers' liability insurance, on or prior to the sixth
anniversary of the Closing Date, the provisions of Section 9.02(a) shall
continue in effect until the final disposition of such claim, action, suit,
proceeding or investigation.

41

--------------------------------------------------------------------------------




9.03    Employment and Benefit Arrangements.
(a)    For at least twelve (12) months following the Closing Date, the Purchaser
shall cause the Company to provide employees of the Company and its Subsidiaries
with compensation that is substantially equivalent to the compensation provided
to such employees prior to the Closing and to either (i) maintain in effect on
behalf of employees of the Company and its Subsidiaries all employment,
severance, termination, consulting, retirement and other compensation and
benefit plans, programs, arrangements, agreements and policies (other than any
equity-based plans) of the Company or its Subsidiaries as in effect as of the
date hereof (the "Company Plans") or (ii) provide all employees of the Company
and its Subsidiaries with such compensation and benefit plans (other than any
equity-based plans), programs, arrangements, agreements and policies as are
provided to similarly situated employees of the Purchaser; provided that such
benefit plans, programs, arrangements, agreements and policies provide a level
of benefits that in the aggregate is substantially equivalent to the aggregate
level of benefits provided under the Company Plans as of the Closing.
(b)    The Purchaser shall take all actions necessary so that employees of the
Company and its Subsidiaries shall receive service credit for all purposes
(other than for purposes of benefit accrual under a defined benefit pension plan
or for subsidized early retirement benefits) under any compensation or benefit
plans, programs, arrangements, agreements and policies sponsored by the
Purchaser or any of its Affiliates, except to the extent duplication of benefits
would result. To the extent that the Purchaser modifies any welfare benefit
coverage or plan under which the employees of the Company and its Subsidiaries
participate, the Purchaser shall use commercially reasonable efforts to waive
any applicable waiting periods, pre‑existing conditions or actively‑at‑work
requirements and shall give such employees credit under the new coverages or
benefit plans for deductibles, co‑insurance and out‑of‑pocket payments that have
been paid during the plan year in which such welfare benefit coverage or plan
modification occurs.
(c)    For a period of ninety (90) days after the Closing Date, the Purchaser
shall not, and shall not allow the Company or any of its Subsidiaries to,
terminate employees of the Company or any of its Subsidiaries in such numbers as
would trigger any liability under the WARN Act. After the Closing, the Purchaser
shall cause the Company and its Subsidiaries to comply with any and all
applicable notice or filing requirements under the WARN Act. At and after the
Closing, the Purchaser shall be solely responsible for any obligations arising
under Section 4980B of the Code with respect to all current or former employees
or other service providers of the Company or any of its Subsidiaries and any
beneficiaries thereof who are "M&A qualified beneficiaries" as defined in
Treasury Regulation §54.4980B‑9.
(d)    If requested by the Purchaser in writing at least ten (10) days prior to
the Closing, to the extent permitted by applicable Laws and the terms of the
applicable Company Plan, the Company shall pass resolutions providing for the
termination of the Company Profit Sharing 401(k) Plan (the "Company 401(k)
Plan") effective on the day immediately prior to the Closing Date but contingent
on the occurrence of the Closing; provided that if the foregoing occurs the
Purchaser shall permit the employees of the Company or any of its Subsidiaries
who are participants in the Company 401(k) Plan to be eligible immediately
following the Closing (i) to participate in a 401(k) plan maintained by the
Purchaser or its Affiliates (the "Purchaser's 401(k) Plan") and (ii) to make
rollover contributions of their account balances from the Company 401(k) Plan
that are

42

--------------------------------------------------------------------------------




"eligible rollover distributions" (as defined in Section 402(c)(4) of the Code)
to the Purchaser's 401(k) Plan, including rollovers of promissory notes
evidencing any outstanding plan loans under the Company 401(k) Plan.
(e)    Nothing in this Section 9.03: (i) shall give any Person other than the
parties to this Agreement, including any employees of the Company or any of its
Subsidiaries, any right to enforce the provisions of this Section 9.03 as a
third-party beneficiary, (ii) be treated as an amendment of any particular Plan
or (subject to compliance with the other provisions of this Section 9.03)
prevent Purchaser, the Company or any of their Affiliates from amending or
terminating any of their benefit plans in accordance with their terms or (iii)
except as specifically provided in Section 9.03(c), prevent Purchaser, the
Company or any of their Affiliates, after the Closing, from terminating the
employment of any employee of the Company or any of its Subsidiaries.
9.04    Regulatory Filings.
(a)    The Purchaser shall, and shall cause its Affiliates to, and the Company
shall, and shall cause its Subsidiaries to, (a) make or cause to be made all
filings and submissions under any applicable Laws for the consummation of the
transactions contemplated by this Agreement, (b) coordinate with one another in
exchanging such information and providing such assistance to one another as may
reasonably be requested in connection with the foregoing, and (c) (i) supply
promptly any additional information and documentary material that may be
requested in connection with such filings, (ii) make any further filings
pursuant thereto that may be necessary, proper or advisable in connection
therewith and (iii) use reasonable best efforts to take all actions necessary to
obtain all required clearances.
(b)    Without limiting the generality of the foregoing, the Purchaser shall
after the date hereof, make or cause to be made all filings and submissions
required of the Purchaser under (i) the HSR Act within ten (10) Business Days or
(ii) any other applicable antitrust or noncompetition Laws or regulations
("Antitrust Laws") as promptly as practicable for the consummation of the
transactions contemplated herein. The Purchaser shall be responsible for all
filing fees and related expenses under the HSR Act, other Antitrust Laws and all
other Laws or regulations. The Purchaser shall cause the filings under the HSR
Act to be considered for grant of "early termination" and shall use commercially
reasonable efforts to obtain necessary clearance under Antitrust Laws.
(c)    Without limiting the generality of the foregoing, the Purchaser (i) shall
after the date hereof make or cause to be made all necessary filings related to
the FCA Condition within twenty (20) Business Days, provided that if Purchaser
is using commercially reasonable efforts to make or cause to be made all
necessary filings, and such filings are not made of such date, such time period
shall automatically be extended for an additional five (5) Business Days and
(ii) shall use commercially reasonable efforts to obtain the fulfillment of the
FCA Condition.

43

--------------------------------------------------------------------------------




(d)    The Purchaser shall promptly comply with any formal or informal
additional requests for information, including requests for production of
documents and production of witnesses for interviews or depositions by any
Governmental Entities. The Purchaser and the Company will each provide prompt
notice of any communication (whether written or oral) received by it from any
Governmental Entity with respect to the foregoing, consult with each other prior
to providing any additional information to or otherwise communicating (whether
in written or oral form) with any Governmental Entity with respect to the
foregoing, and incorporate the reasonable comments of each other in connection
with providing any additional information to or otherwise communicating (whether
in written or oral form) with any Governmental Entity with respect to the
foregoing.
(e)    Without limiting the generality of the foregoing, if a suit or other
action is threatened or instituted by any Governmental Entity or any other
entity challenging the validity or legality or seeking to restrain the
consummation of the transactions contemplated by this Agreement, the Purchaser
shall use its commercially reasonable efforts to avoid, resist, resolve or, if
necessary, defend such suit or action. The Purchaser shall promptly and
diligently pursue, at its sole cost and expense, any or all of the following
actions to the extent necessary and commercially reasonable to eliminate any
concerns on the part of, or to satisfy any conditions imposed by, any
Governmental Entity regarding the consummation of the transactions contemplated
hereby (and whether or not with respect to the foregoing): (i) resisting in good
faith (including by the institution or defense of legal proceedings) any request
for, or the entry of, and seeking to have vacated or terminated, any order of
any Governmental Entity that could restrain, prevent, or delay the consummation
of the transactions contemplated hereby, and (ii) take all commercially
reasonable actions necessary and proper to avoid or eliminate each and every
impediment under any Law that may be asserted by any Governmental Entity or any
other Person to the consummation of the transactions contemplated by this
Agreement.
9.05    Conditions. The Purchaser shall use commercially reasonable efforts to
cause the conditions set forth in Section 3.02 to be satisfied as soon as
practicable following the date hereof, to cause the Closing to occur as
expeditiously as possible following the execution of this Agreement, and to
consummate the transactions contemplated herein as soon as reasonably possible
after the satisfaction (or written waiver) of the conditions set forth in
Article III (other than those to be satisfied at the Closing itself, but subject
to such conditions being able to be satisfied at the Closing). The Purchaser
will give prompt notice to the Company and the Representative of any fact, event
or circumstance known to it that (i) is reasonably likely, individually or taken
together with all other facts, events and circumstances known to it, to result
in a material adverse effect on Purchaser's ability to consummate the
transactions contemplated by this Agreement or (ii) would cause or constitute a
breach of any of its representations, warranties, covenants or agreements
contained herein that reasonably could be expected to give rise, individually or
in the aggregate, to the failure of a condition in Article III. The delivery of
any notice pursuant to this Section 9.05 shall not limit or otherwise affect the
remedies available to the parties pursuant to this Agreement or the conditions
to the parties' obligations pursuant to Article III.
9.06    Contact with Employees, Customers and Suppliers. Prior to the Closing,
the Purchaser and the Purchaser's Representatives may not contact and
communicate with any employee, customer, service provider, or supplier of the
Company and its Subsidiaries other than the Chief Executive Officer, unless (a)
it obtains prior written approval of the Chief Executive

44

--------------------------------------------------------------------------------




Officer and a copy of such written approval is provided promptly to the
Representative or (b) such contact or communication is completely unrelated to
the transactions contemplated hereby, does not include mention of the Seller,
the Company, their respective Subsidiaries, or any other matter contemplated
hereby, and is not intended to seek or obtain any information regarding the
Seller, the Company, and their respective Subsidiaries.
9.07    Purchaser Financing.
(a)    Subject to the terms and conditions of this Agreement, the Purchaser
shall use its reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable to
obtain or cause to be obtained the Debt Financing on or prior to the Closing
Date on the terms and conditions set forth in the Debt Commitment Letter and the
Fee Letter, including using its reasonable best efforts to: (i) maintain in
effect the Debt Commitment Letter and comply with its obligations thereunder;
(ii) negotiate and execute the Debt Financing Documents on terms contained in
the Debt Commitment Letter (including any "flex" provisions related thereto);
(iii) satisfy on a timely basis, or obtain a waiver of, the Financing Conditions
that are within the Purchaser's control (but excluding any condition where the
failure to be so satisfied is a direct result of the Company's failure to
furnish information as required under Section 8.09 or the Company's or the
Sellers' breach of any of their respective other obligations under this
Agreement); (iv) subject to the terms of the Debt Commitment Letter and upon the
satisfaction of the Financing Conditions, enforce its rights to consummate the
Debt Financing or to cause the Debt Financing Sources and the other persons
committing to fund the Debt Financing to fund the Debt Financing at the Closing
under the Debt Commitment Letter; and (v) upon satisfaction of the conditions
set forth in the Debt Commitment Letter, to consummate the Debt Financing at or
prior to the Closing, including using its reasonable best efforts to cause the
Debt Financing Sources and the other persons committing to fund the Debt
Financing to fund the Debt Financing at the Closing. The Purchaser shall not
permit or agree to any termination, amendment or modification to be made to, or
any waiver of any provision under, or any replacement of, any of the Debt
Commitment Letter if such termination, amendment, modification, waiver or
replacement (A) reduces (or would have the effect of reducing) the aggregate
amount of the Debt Financing (including by increasing the amount of fees to be
paid or original issue discount), unless the representation and warranty set
forth in Section 7.09(a) hereof (as though made at the time of the effectuation
of such termination, amendment, modification, waiver or replacement) shall
remain true and correct; or (B) imposes new or additional conditions or
otherwise expands, amends or modifies any of the conditions to the receipt of
Debt Financing, or otherwise expands, amends or modifies any other provision of
the Debt Commitment Letter in a manner that would reasonably be expected to (x)
delay or prevent the funding of the Debt Financing (or satisfaction of the Debt
Financing Conditions that are in the Purchaser's control) on the Closing Date or
(y) adversely impact the ability of Purchaser to enforce its rights against
other parties to the Debt Commitment Letter or the definitive agreements with
respect thereto; provided that (i) the Purchaser shall not be deemed to have
violated this Section 9.07 if the Purchaser shall have (A) provided prior
written notice to the Representative of any termination, amendment,
modification, waiver or replacement it proposes to take or any other event, fact
or circumstance that would be restricted by the foregoing provisions of this
Section 9.07 and (B) demonstrated (to the reasonable satisfaction of the
Representative) that it has other funds available to it (on conditions not
materially less favorable in the aggregate to the Purchaser than the Financing
Conditions) that are sufficient to pay all amounts required to be paid by
Purchaser pursuant to this Agreement and in connection with the transactions
contemplated by

45

--------------------------------------------------------------------------------




this Agreement, and (ii) for the avoidance of doubt, neither the existence nor
the exercise of any "flex" provision in the Debt Commitment Letter shall
constitute a breach of this provision. Purchaser shall promptly deliver to the
Representative copies of any such termination, amendment, modification, waiver
or replacement. In no event shall the Purchaser have any liability for breach of
its covenants or agreements in this Section 9.07 if the Closing occurs.
(b)    Promptly after request by the Representative, the Purchaser shall inform
the Representative in reasonable detail of the status of its efforts to arrange
and consummate the Debt Financing. Without limiting the generality of the
foregoing, the Purchaser shall give the Representative prompt notice if the
Purchaser becomes aware of any breach, default, termination or repudiation by
any party to the Debt Commitment Letter that could reasonably result in
Purchaser not receiving the financing under the Debt Commitment Letter on the
Closing Date. As soon as reasonably practicable after such notice and the date
the Representative delivers the Purchaser a written request, the Purchaser shall
provide information reasonably requested by the Representative relating to the
circumstances referred to above.
ARTICLE X

TERMINATION
10.01    Termination. This Agreement may be terminated at any time prior to the
Closing:
(a)    by the mutual written consent of the Purchaser and the Representative;
(b)    by the Purchaser, if there has been a violation or breach by the Company
or the Sellers that would prevent the satisfaction of any condition set forth in
Section 3.01 and such violation or breach has not been waived by the Purchaser
or cured by the Company or the Sellers within ten (10) days after receipt by the
Company of written notice thereof from the Purchaser; provided that the failure
of the Closing to occur on the date specified in Section 2.01 shall not be
subject to cure hereunder unless otherwise agreed to in writing by the Purchaser
and shall be deemed a breach or violation that prevents the satisfaction of the
conditions to the obligations of the Purchaser at the Closing; provided further
that the Purchaser may not so terminate if it has materially breached this
Agreement so as to cause any conditions set forth in Section 3.02 not to be
satisfied;
(c)    by the Representative upon written notice to the other parties hereto, if
there has been a violation or breach by the Purchaser that would prevent the
satisfaction of any condition set forth in Section 3.02 and such violation or
breach has not been waived by the Representative or, if curable, cured by the
Purchaser within ten (10) days after receipt by the Purchaser of written notice
thereof by the Representative; provided that the following violations or
breaches shall not be subject to cure hereunder unless otherwise agreed to in
writing by the Representative and shall be deemed breaches or violations that
prevent the satisfaction of the conditions to the obligations of the Sellers at
the Closing: (i) the failure of the Closing to occur on the date specified in
Section 2.01 or (ii) the failure to deliver the Closing Payment or the other
payments contemplated by Section 2.02 at the Closing as required hereunder;
provided further that the Representative may not so terminate if the Sellers or
the Company has materially breached this Agreement so as to cause any conditions
set forth in Section 3.01 not to be satisfied;

46

--------------------------------------------------------------------------------




(d)    by the Purchaser or the Representative upon written notice to the other
parties hereto, if the transactions contemplated hereby have not been
consummated on or before the date which is six months from the date hereof (such
date, the "Outside Date"); provided that if the satisfaction, or waiver by the
appropriate party, of all of the conditions contained in Article III (other than
those conditions that by their terms or nature are to be satisfied at the
Closing, but subject to such conditions being able to be satisfied at the
Closing) occurs two (2) Business Days or less prior to the Outside Date, then
neither the Purchaser nor the Representative shall be permitted to terminate
this Agreement pursuant to this Section 10.01(d) until the third (3rd) Business
Day after the Outside Date; provided further that the right to terminate this
Agreement under this Section 10.01(d) shall not be available to any party whose
Willful Breach of this Agreement has been the principal cause of the failure of
the Closing to occur on or before such date;
(e)    by the Purchaser or the Representative if the approval of any
Governmental Entity required for Closing or for consummation of the transactions
contemplated hereby is denied by final, non-appealable action of such
Governmental Entity; provided that the right to terminate this Agreement under
this Section 10.01(e) shall not be available to any party whose failure to
comply with any provision of this Agreement has been the cause of, or materially
contributed to, the foregoing; or
(f)    by the Purchaser or the Representative if any applicable Law is enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
restraint or prohibition is in effect which prevents the consummation of the
transactions contemplated hereby or otherwise makes such transactions unlawful.
10.02    Effect of Termination. In the event this Agreement is terminated by
either the Purchaser or the Representative as provided in Section 10.01, the
provisions of this Agreement shall immediately become void and of no further
force and effect (other than Section 4.20, Section 5.06, Section 6.07, Section
7.07, this Section 10.02 and Article XIV that may be applicable thereto (other
than Section 14.05), as well as any relevant definitions), and there shall be no
liability on the part of the Purchaser, on the one hand, or the Sellers, the
Company, and the Representative, on the other hand, to one another, except for
Willful Breaches of this Agreement prior to the time of such termination. For
purposes of clarification, the parties agree that if either party does not close
the transactions contemplated hereby in circumstances in which all of the
closing conditions set forth in Section 3.01 have been satisfied or waived
(prior to the termination of this Agreement), such election shall be deemed to
be a "Willful Breach of this Agreement" for purposes of the prior sentence.
ARTICLE XI

ADDITIONAL COVENANTS
11.01    Disclosure Generally. All Disclosure Schedules are incorporated herein
and expressly made a party of this Agreement as though completely set forth
herein. All references to this Agreement herein or in any of the Disclosure
Schedules shall be deemed to refer to this entire Agreement, including all
Disclosure Schedules. The Disclosure Schedules have been arranged for purposes
of convenience in separately titled sections; however, each section of the
Disclosure Schedules shall be deemed to incorporate by reference all information
disclosed in any other section of the Disclosure Schedules to the extent its
relevance is reasonably apparent.

47

--------------------------------------------------------------------------------




11.02    Provision Respecting Legal Representation. It is acknowledged by each
of the parties hereto, on its own behalf and on behalf of its directors,
members, partners, managers, officers, employees and Affiliates, that each of
the Company, the Seller, their respective Subsidiaries and GTCR LLC and their
respective Affiliates (individually and collectively, the "Company Group") have
retained K&E to act as its counsel in connection with the transactions
contemplated hereby and that K&E have not acted as counsel for any other party
hereto in connection with the transactions contemplated hereby and that none of
the other parties hereto has the status of a client of K&E for conflict of
interest or any other purposes as a result thereof. The Purchaser, the Company
and the Seller hereby agree that, in the event that a dispute arises after the
Closing between the Purchaser, the Company, and/or its Subsidiaries on the one
hand, and the Company Group, on the other hand, K&E may represent the Company
Group in such dispute even though the interests of the Company Group may be
directly adverse to the Purchaser, the Company or its Subsidiaries, and even
though K&E may have represented the Company or its Subsidiaries in a matter
substantially related to such dispute. The Purchaser further agrees that, as to
all communications among K&E, the Company, its Subsidiaries, the Company Group
that relate in any way to the transactions contemplated by this Agreement
(collectively, the "Privileged Communications"), the attorney–client privilege
and the expectation of client confidence belongs to the Seller and may be
controlled by the Seller and shall not pass to or be claimed by the Purchaser,
the Company or any of their Subsidiaries. The Privileged Communications are the
property of the Seller, and from and after the Closing none of the Company, its
Subsidiaries, or any Person purporting to act on behalf of or through the
Company or its Subsidiaries will seek to obtain such communications, whether by
seeking a waiver of the attorney-client privilege or through other means. As to
any such Privileged Communications prior to the Closing Date, the Purchaser, the
Company, and each of its Subsidiaries together with any of their respective
affiliates, Subsidiaries, successors or assigns, further agree that no such
party may use or rely on any of the Privileged Communications in any action
against or involving any of the parties after the Closing. The Privileged
Communications may be used by the Company Group in connection with any dispute
that relates in any way to the transactions contemplated by this Agreement.
Notwithstanding the foregoing, in the event that a dispute arises between the
Purchaser, the Company or any of their Subsidiaries and a third party (other
than a party to this Agreement or any of their respective Affiliates) after the
Closing, the Company and its Subsidiaries may assert the attorney-client
privilege to prevent disclosure of confidential communications by K&E to such
third party; provided, however, that neither the Company nor its Subsidiaries
may waive such privilege without the prior written consent of the Seller and
GTCR LLC.
11.03    Tax Matters.
(a)    Each party shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the preparation and filing of
any Tax Return and any audit, litigation or other proceeding with respect to
Taxes, and the computation and verification of any amounts paid or payable under
this Agreement with respect to Taxes (including any supporting workpapers,
schedules and documents). Such cooperation shall include the retention and (upon
the other party's request) the provision of records and information which are
reasonably relevant to any such Tax Return, audit, litigation or other
proceeding or any tax planning, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
materials provided hereunder.

48

--------------------------------------------------------------------------------




(b)    Notwithstanding anything herein to the contrary, any transfer,
documentary, sales, use, registration and real property transfer or gains tax,
stamp tax, excise tax, stock transfer tax, or other similar Tax imposed on the
Company or the Sellers as a result of the transactions contemplated by this
Agreement (collectively, "Transfer Taxes"), and any penalties or interest with
respect to the Transfer Taxes shall be borne equally by the Purchaser on one
hand and the Sellers on the other hand (on a several and not joint basis). Such
Transfer Taxes shall be paid by the party legally responsible to pay such Taxes
(with the other party paying the party that is legally responsible to pay the
tax its share of such tax at least three (3) Business Days before the tax
payment due date). The parties agree to cooperate in the filing of any returns
with respect to the Transfer Taxes, including by promptly supplying any
information in its possession that is reasonably necessary to complete such
returns.
(c)    Tax Returns.
(i)    The Company shall prepare all Tax Returns for the Company and its
Subsidiaries. The Purchaser shall prepare or cause to be prepared all Tax
Returns for the Blocker Corp.
(ii)    All Tax Returns related to taxable periods (or portions thereof) ending
on or prior to the Closing Date, shall be prepared consistent with the past
practice of the Blocker Corp and the Company and its Subsidiaries unless
otherwise required by applicable Law; provided, however, that to the maximum
extent permitted by Law, any deductions attributable to Transaction Expenses
shall be treated as relating to a Pre-Closing Tax Period ending on the Closing
Date; provided, further, that the Blocker Corp, the Company, its Subsidiaries
and Purchaser (to the extent applicable) shall make a timely election to apply
Rev. Proc. 2011-29 with respect to any amounts paid or payable in connection
with the Closing that constitute success-based fees within the scope of such
Rev. Proc. 2011-29; provided, further, that the Representative shall be entitled
to determine (i) the allocation of the consideration paid pursuant to this
Agreement among the Sellers, (ii) the valuation of any assets transferred to
Blocker II as part of the Restructuring, and (iii) the methodology to be used to
determine the Tax treatment of the Restructuring; provided that (x) any such
allocations, valuations and methodologies are reasonable, (y) the consideration
paid to the Blocker Seller in respect of the Blocker Shares shall not exceed
twenty (20) percent of the aggregate consideration paid in respect of the
Blocker Shares and the Units plus the fair market value of any Retained Units
(determined on the basis of the per-Unit consideration) paid for the Units
pursuant to this Agreement, and (z) any methodology to be used to determine the
Tax treatment of the Restructuring shall not be inconsistent in any material
respect with the “Illustrative Stepup Calculation - Assuming 100% Sale” provided
to Purchaser and dated as of August 12, 2015 (subject to the understanding that
the provisions of Section 14.04 shall apply in full force with respect to such
calculation and that the provisions of this clause (z) shall apply only with
respect to the Tax methodologies shown in such calculation and not to the
substance or amounts shown in such calculation).

49

--------------------------------------------------------------------------------




(iii)    (x) All Tax Returns related to taxable periods (or portions thereof)
ending on or prior to the Closing Date, shall be submitted to the Purchaser and
Representative at least thirty (30) days prior to the filing due date, in draft
form, and the Purchaser and Representative shall have the right to review and
comment on such Tax Returns. Any disagreements between the Purchaser and the
Representative with respect to such Tax Returns shall be resolved in accordance
with Section 11.03(h) and (y) all other Tax Returns shall be submitted to the
Purchaser at least thirty (30) days prior to the filing due date, in draft form,
and the Purchaser shall have the right to review and comment on such Tax Returns
which shall be filed in a manner consistent with the position of the Purchaser.
(iv)    Any Seller Taxes with respect to such Tax Returns (net of any amounts
taken into account in calculating the Final Cash Consideration, including
through Indebtedness, Net Working Capital, and Transaction Expenses) shall first
be paid to the Purchaser from the Escrow Funds until such time as such Escrow
Funds are no longer available and thereafter severally by the Sellers, based on
each Seller's Pro Rata Portion, by wire transfer of immediately available funds
to an account designated by Purchaser at least five (5) Business Days before the
payment due date, provided, however, if such amounts in excess of the Escrow
Funds relate to Taxes of the Blocker Corp, such excess amounts shall be paid
solely by the Blocker Seller (in all cases subject to the limitation set forth
in Article XII). Nothing in this Section 11.03(a)(iv) shall limit Blocker Corp's
obligations under Section 1.09 or Section 11.03(j).
(d)    The Company shall furnish to the Representative as soon as reasonably
practicable after the end of any taxable year of the Company that includes any
period on or prior to the Closing Date, and in any event not later than February
15 of the calendar year immediately succeeding the calendar year in which any
such taxable year of the Company ends, estimated information concerning the
Company required for the preparation of income Tax Returns of the Sellers,
including providing estimated Schedule K-1s for the Sellers, in sufficient
detail to enable each Unitholder to prepare its federal, state, local, foreign
and other income Tax Returns with respect to Pre-Closing Tax Periods. All such
Tax Returns, information and schedules will be provided in accordance with the
procedures set forth in Section 11.03(c), and any draft Tax Returns, information
and schedules will be provided to the Purchaser and the Representative so that
such procedures can be completed and Tax Returns, information, and schedules are
complete in estimated form by the deadline set forth in the immediately
preceding sentence and with sufficient precision so that any such estimates are
materially correct.
(e)    Purchaser shall not, and shall cause the Blocker Corp and the Company and
its Subsidiaries to not, take any action, or permit any action to be taken, that
may prevent the taxable year of the Blocker Corp and the Company or its
Subsidiaries from ending for federal state or foreign income Tax purposes at the
end of the day on which the Closing occurs to the extent permitted by applicable
Law and shall, to the extent permitted by applicable Law, elect with the
relevant taxing authority to treat for all income Tax purposes the Closing Date
as the last day of a taxable period of the Blocker Corp and the Company and its
Subsidiaries.
(f)    Without the prior written consent of the Representative, Purchaser shall
not, and shall cause the Blocker Corp and the Company and its Subsidiaries to
not: (i) except as set forth in this Section 11.03 or as required by Law, file
or amend any Tax Return relating to any Pre-Closing

50

--------------------------------------------------------------------------------




Tax Period or engage in any voluntary disclosure or similar process or initiate
communications with any Tax authority with respect to Taxes attributable to a
Pre-Closing Tax Period or Straddle Period, or (ii) except as required by Law
make or change any Tax election or accounting method that has retroactive effect
to any Pre-Closing Tax Period of the Blocker Corp and the Company or any of its
Subsidiaries (including any election under section 338 of the Code or any
corresponding provision of state, local or foreign Tax law). The restrictions
contained in the immediately preceding sentence shall terminate once the
applicable period for indemnification contained in Section 12.03 has expired;
provided, however, that the restrictions contained in the immediately preceding
sentence shall continue indefinitely with respect to any such action that would
affect the Schedules K-1 issued or to be issued by the Company with respect to
any Pre-Closing Tax Period or Straddle Period.
(g)    Purchaser shall promptly notify the Representative, and in any event
within thirty (30) days after receipt by Purchaser, the Blocker Corp, the
Company or its Subsidiaries, of written notice of any pending federal, state,
local or foreign Tax audit or examination or notice of deficiency or other
adjustment, assessment, or redetermination relating to Taxes which could give
rise to an indemnification obligation by the Sellers under this Agreement ("Tax
Contest"). The Representative shall have the right, at its election and expense,
to control any Tax Contest related principally to Seller Taxes, including any
disposition of such Tax Contest; provided, however, that (i) Purchaser shall
have the right at its own expense, directly or through its designated
representatives, to participate fully in such Tax Contest, including to review
in advance and reasonably comment upon submissions made in the course of such
Tax Contest and to attend any in-person or telephonic meetings, and
(ii) Purchaser's consent (not to be unreasonably withheld or delayed) shall be
required for any settlement by the Representative that could affect the Tax
liability of Purchaser, its Affiliates, the Blocker Corp, the Company or any of
its Subsidiaries in any taxable period to the extent such Tax liability is not
or would not be solely the liability of the Sellers. With respect to all Tax
Contests that the Representative does not elect to control pursuant to the
immediately preceding sentence, Purchaser shall have the sole responsibility
for, and shall control, such Tax Contest, including the disposition thereof;
provided, however, that the Representative's consent (not to be unreasonably
withheld or delayed) shall be required for any settlement that could affect the
liability of the Sellers. These procedures, and not the procedures set forth in
Section 12.04, shall apply to any audits, examinations, proposed adjustments or
other type of controversy involving any Tax matters.
(h)    In the event of any disagreement as to any Tax matter covered in this
Agreement (including any Tax-related liability or any disagreement regarding the
preparation of any Tax Return or the handling of any Tax Contest), Purchaser and
the Representative shall negotiate in good faith for a period of twenty (20)
days to resolve such dispute. In the event any such disagreement cannot be
resolved between Purchaser and the Representative, such disagreement shall be
resolved by an accounting firm of international reputation mutually agreeable
to, and retained by, Purchaser and the Representative (the "Tax Accountant"),
and any such determination by the Tax Accountant shall be final; provided,
however, that in the case of any matter permitted to be determined by the
Representative pursuant to the last proviso contained in Section 11.03(c)(ii),
and provided that the requirements described in such proviso are met, the Tax
Accountant’s role shall be limited to determining whether any determination of
the Representative is reasonable and if such determination is reasonable, then
such determination shall be sustained by the Tax Accountant. If the Tax
Accountant determines that any such determination is not reasonable, then the
Tax Accountant shall resolve the disagreement by adopting the reasonable
valuation or position

51

--------------------------------------------------------------------------------




closest to the determination by the Representative. The fees and expenses of the
Tax Accountant shall be borne by Purchaser and the Representative in inverse
proportion as they may prevail on the disputed items resolved by the Tax
Accountant, utilizing the values of such items as initially submitted by the
parties to the Tax Accountant. Such proportional allocations shall be determined
by the Tax Accountant at the time its determination is rendered on the disputed
items. If the Tax Accountant does not resolve any differences between Purchaser
and the Representative with respect to a Tax Return at least five (5) days prior
to the due date therefor, such Tax Return shall be filed in a manner consistent
with the position of the Representative and, to the extent necessary, amended to
reflect the Tax Accountant's resolution; provided, however, that any fees, costs
and expenses (without limitation) incurred by the Purchaser, the Blocker Corp,
the Company or its Subsidiaries and their Affiliates as a result of any such
amendment to a Tax Return shall be borne solely by the Sellers in accordance
with the Pro Rata Portion (which amounts may be paid by the Representative from
the Representative Holdback Amount).
(i)    Except to the extent reflected in Transaction Expenses, Indebtedness or
the Net Working Capital, the Sellers shall be entitled to the Applicable
Percentage of any refund (or credit taken in lieu of such refund) of Taxes of
the Blocker Corp, the Company or any of its Subsidiaries received after the
Closing Date for any Pre-Closing Tax Period or the pre-Closing portion of any
Straddle Period, calculated in accordance with the principles contained in the
definition of Seller Taxes, received by the Blocker Corp, the Company or any of
its Subsidiaries, or any of their Affiliates, including any such refund of Taxes
of the Blocker Corp, the Company or any of its Subsidiaries that is applied as a
credit against Taxes of the Blocker Corp, the Company or any of its Subsidiaries
for a taxable period (or portion thereof) beginning after the Closing Date
(including any interest paid thereon) (a "Tax Refund"); provided, however, that
the amount of such Tax Refund shall be net of any related third-party expenses
incurred in connection with the preparation and filing of any Tax Return giving
rise to such Tax Refund and any increases in Taxes (including as the result of
any reduction in Tax attributes if such reduction causes an increase in Sellers
Taxes) of the Blocker Corp, the Company or any of its Subsidiaries as a result
of such Tax Refund, including any increase in federal income Taxes resulting
from a Tax Refund of state or local Taxes and any Tax Refund relating to the
Blocker Corp shall be paid solely to the Blocker Seller. Within five (5)
Business Days after receipt by the Purchaser, the Blocker Corp, or the Company
or any of its Subsidiaries or Affiliates of any Tax Refund to which the Sellers
are entitled, Purchaser or the Blocker Corp or the Company shall, or shall cause
the applicable Subsidiary or Affiliate to, deliver and pay over, by wire
transfer of immediately available funds, such Tax Refund to an account or
accounts designated by the Representative (on behalf of the Sellers) for
distribution to the Sellers. In the case of any Straddle Period, the amount of
Tax Refunds to which the Sellers are entitled shall be determined as if the
relevant Tax period ended on the Closing Date. The Purchaser will, and will
cause the Blocker Corp, the Company and its Subsidiaries or their Affiliates to,
use reasonable efforts to execute such documents, take reasonable additional
actions and otherwise reasonably cooperate as may be necessary for Purchaser,
the Blocker Corp, the Company and its Subsidiaries and their Affiliates to
perfect their rights in and obtain any Tax Refund for which any such Person is
eligible and to which the Sellers are entitled (after adjustments provided
herein) and Purchaser, the Blocker Corp, the Company and its Subsidiaries and
Affiliates shall not delay, frustrate or take any other action to reduce any Tax
Refunds to which the Sellers may otherwise be entitled.

52

--------------------------------------------------------------------------------




(j)    For purposes of determining the portion of the gain or loss recognized by
the Sellers upon the sale and purchase of the Units pursuant to this Agreement
that is attributable to the Company's "unrealized receivables" and "inventory
items" (as such terms are defined in Section 751 of the Code), the parties
hereto agree that the consideration (excluding any amounts attributable to the
acquisition of the Blocker Shares, but plus other relevant items required under
the Code, including the Purchaser's share of the liabilities of the Company as
determined under Section 752 of the Code) will be allocated among the Company's
assets in accordance with Code Section 755 and the regulations thereunder;
provided, however, that the parties hereto agree that the fair market value of
any unrealized receivables and inventory items shall be the amounts determined
pursuant to GAAP and shown on the Closing Balance Sheet (as finalized pursuant
to the procedures set forth in Section 1.04) or, if not reflected on the Closing
Balance Sheet, as shown on the Latest Balance Sheet (as adjusted for the passage
of time between the date of such Latest Balance Sheet and the Closing Date). The
Representative will deliver its calculation of such allocation to the Company
within ninety (90) days after the Closing Date (the "Sellers' Allocation"). In
the event that the Purchaser objects to the Sellers' Allocation, the Purchaser
shall notify the Representative of its objection to such allocation within
fifteen (15) days of the receipt of the Sellers' Allocation, and the parties
will endeavor in good faith over the next fifteen (15) days to resolve such
dispute. If the parties are unable to resolve such dispute within said fifteen
(15)-day period, the parties shall submit the dispute to the Valuation Firm,
which will promptly determine those matters in dispute (based on presentations
from the parties and not based on its independent review) and will render a
written report as to the disputed matters. The costs and expenses of the
Valuation Firm will be split in inverse proportion to the degree to which the
Purchaser or the Representative prevails on the relevant issues. The Purchaser,
the Company and its Subsidiaries, the Blocker Corp and the Representative will
file any Tax Returns and any other governmental filings on a basis consistent
with such allocation of fair market value. Neither the Purchaser nor the
Representative nor any of their Affiliates will take any position (whether in
audits, tax returns or otherwise) that is inconsistent with such allocation
unless required to do so by applicable law.
(k)    Any and all existing Tax sharing or similar agreements between the
Blocker Corp, the Company or any of its Subsidiaries, on the one hand, and any
Affiliate of any such Person other than the Blocker Corp, the Company, or any of
its Subsidiaries, on the other hand, shall be terminated and all payables and
receivables arising thereunder shall be settled, in each case prior to the
Closing Date. After the Closing Date, neither the Blocker Corp nor the Company
nor any of its Subsidiaries shall have any further rights or liabilities
thereunder or under any payables or receivables arising thereunder.
(l)    For the avoidance of doubt and notwithstanding the foregoing, as between
the Blocker Seller and the Sellers other than the Blocker Seller, any liability
for Taxes of the Blocker Corp for which indemnification is provided under
Section 12.03 will be borne solely by the Blocker Seller and any refunds of
Taxes paid by or attributable to the Blocker Corp described in Section 11.03(i)
shall exclusively be for the account of the Blocker Seller, as determined by the
Representative in its good faith discretion.
11.04    Non-Fund Client Consents. If written consent to the assignment of an
Investment Advisory Contract with any Non-Fund Client as a result of the
transactions contemplated by this Agreement is expressly required by such
Client's Investment Advisory Contract (each, a "Written Consent Client"), as
soon as is reasonably practicable following the date of this Agreement, the

53

--------------------------------------------------------------------------------




Company shall (i) use commercially reasonable efforts to obtain such Consent
prior to the Closing Date and (ii) send a notice, in substantially the form
attached hereto as Exhibit C (the "Affirmative Consent Notice") in respect of
the transactions contemplated by this Agreement. For each Non-Fund Client that
is not a Written Consent Client (a "Negative Consent Client"), as soon as is
reasonably practicable following the date of this Agreement, the Company shall
(y) use commercially reasonable efforts to obtain such Consent prior to the
Closing Date and (z) send a notice, in substantially the form attached hereto as
Exhibit D (the "Negative Consent Notice") in respect of the transactions
contemplated by this Agreement. Each Negative Consent Client is set forth on the
Negative Consent Client Schedule, and the Company has provided the Purchaser a
copy of such Client's Investment Advisory Contract. In connection with obtaining
the Consents and other actions required by this Section 11.04, the Company shall
keep the Purchaser promptly informed of the status of obtaining such Consents
(including any conditions requested by Clients and providing copies of such
Consents and related correspondence) and provide Purchaser in advance of
distribution with any other notices or other materials to be distributed by the
Company or any of its Subsidiaries to Clients for the Purchaser's review and
comment, which comments shall be given due consideration by the Company prior to
distribution; provided that if any such distribution or communication contains
references to the Purchaser or any of its Affiliates that materially deviates
from the references to the Purchaser or any of its Affiliates in the Affirmative
Consent Notice or Negative Consent Notice, such references shall be subject to
Purchaser's prior review and approval (such approval not to be unreasonably
withheld, delayed or conditioned). In the event that Consent for any Non-Fund
Client has not been obtained, or is reasonably likely not to be obtained, by or
before the Closing Date, the Purchaser and the Company shall use commercially
reasonable efforts to obtain such Consent prior to the Measurement Date. Without
limiting the foregoing, the Company shall (i) keep the Purchaser promptly
informed of the status of any New Clients and the calculation of the New Client
Revenue Run Rate for each such New Client; (ii) promptly consult with the
Purchaser regarding any complaints or material negative feedback received from
Clients or New Clients regarding the transactions contemplated by this Agreement
or the Consent; and (iii) upon the Purchaser's reasonable request, provide the
Purchaser with copies of correspondence to Clients that mention the Purchaser or
the transactions contemplated by this Agreement.
11.05    Private Fund Consents. As soon as reasonably practicable following the
date of this Agreement, the Company shall use commercially reasonable efforts to
obtain the Consent of each Private Fund. In connection with obtaining such
Consents, the Company shall keep the Purchaser promptly informed of the status
of obtaining such Consents (including any conditions requested by Clients and
providing copies of such Consents and related correspondence), and the Company
shall provide to the Purchaser for review and comment in advance of distribution
any other notices or other materials to be distributed by the Company or any of
its Subsidiaries to Clients in connection with obtaining such Consents. In the
event that Consent for any Private Fund has not been obtained, or is reasonably
likely not to be obtained, by or before the Closing Date, the Purchaser and the
Company shall use commercially reasonable efforts to obtain such Consent prior
to the Measurement Date.
11.06    Releases.
(a)    Effective upon the Closing, each of the Purchaser, the Company and its
Subsidiaries, in each case on behalf of itself and its Affiliates and their
respective successors and

54

--------------------------------------------------------------------------------




assigns (collectively, the "Purchaser Releasers"), hereby knowingly, willingly,
irrevocably and expressly waives, acquits, remises, discharges and forever
releases each of the Seller Parties from any and all liabilities and obligations
to such Purchaser Releasers of any kind or nature whatsoever, whether in the
capacity as an equityholder of the Company or otherwise, in each case whether
absolute or contingent, liquidated or unliquidated, known or unknown, matured or
unmatured or determined or determinable, and whether arising under any Law,
contract, agreement, arrangement, commitment, undertaking or understanding,
whether written or oral (other than this Agreement and any of the other
agreements executed and delivered in connection herewith, but, in each case,
only to the extent set forth herein or therein) or otherwise at law or in
equity, and each of the Purchaser Releasers hereby irrevocably agrees that it
shall not seek to recover any amounts in connection therewith or thereunder from
any of the Seller Parties (except (i) as provided for in this Agreement or any
of the other agreements executed and delivered in connection herewith, but, in
each case, only to the extent set forth herein or therein or (ii) in the case of
fraud or Willful Misconduct).
(b)    Effective upon the Closing, each of the Sellers, on behalf of itself and
its Affiliates and respective successors and assigns (collectively, the "Seller
Releasers"), hereby knowingly, willingly, irrevocably and expressly waives,
acquits, remises, discharges and forever releases each of the Purchaser Parties
from any and all liabilities and obligations to such Seller Releasers of any
kind or nature whatsoever, whether in the capacity as an equityholder of the
Company or otherwise, in each case whether absolute or contingent, liquidated or
unliquidated, known or unknown, matured or unmatured or determined or
determinable, and whether arising under any Law, contract, agreement,
arrangement, commitment, undertaking or understanding, whether written or oral,
or otherwise at law or in equity on account of or out of any matter, act,
omission, cause or event occurring contemporaneously with or before the Closing
except for (i) obligations and liabilities pursuant to this Agreement and any of
the other agreements executed and delivered in connection herewith, but, in each
case, only to the extent set forth herein or therein, (ii) any liabilities and
obligations relating to the payment of compensation and benefits in the ordinary
course, in each case earned or accrued for periods prior to the Closing, and
expense reimbursements incurred in the ordinary course of business prior to the
Closing and (iii) in the case of fraud or Willful Misconduct, and each of the
Seller Releasers hereby irrevocably agrees that it shall not seek to recover any
amounts in connection therewith or thereunder from any of the Purchaser Parties.
(c)    Without limiting the generality of Section 11.06(a) and Section 11.06(b),
no party to this Agreement shall be entitled to rescind this Agreement or,
subject to Section 10.01, treat this Agreement as terminated by reason of any
breach of this Agreement, and each party hereto knowingly, willingly,
irrevocably and expressly waive any and all rights of rescission it may have in
respect of any such matter.
11.07    Operating Agreement. Each Seller waives any rights he, she or it may
have under Section 8.3 of the Operating Agreement, or otherwise, to participate
in the sale of Units by any other Seller contemplated by this Agreement.
ARTICLE XII

INDEMNIFICATION
12.01    Survival.

55

--------------------------------------------------------------------------------




(a)    The representations and warranties in this Agreement shall survive the
Closing as follows:
(i)    the representations and warranties set forth in Section 4.09, the third,
fourth and fifth sentences in Section 5.04, and Section 5.05 (the "Fundamental
Reps") shall survive until the expiration of the applicable statute of
limitations with respect to the matters addressed therein (giving effect to any
waiver, mitigation or extension thereof); and
(ii)    all other representations and warranties in this Agreement other than
the Fundamental Reps (the "General Reps") shall survive only until the end of
the twelfth (12th) month after the Closing Date.
(b)    The covenants and agreements of the parties contained in this Agreement
that are to be performed prior to the Closing shall, subject to the express
terms thereof, survive the Closing and shall terminate on the date which is
twelve (12) months after the Closing Date. The covenants and agreements
contained in this Agreement that are to be performed after the Closing shall
survive the Closing in accordance with their terms. No claim for indemnification
hereunder for breach of any such representations, warranties, covenants,
agreements and other provisions may be made after the expiration of the
applicable survival period. Notwithstanding anything herein to the contrary, the
obligations of the parties set forth in Section 11.03 and Sellers' obligation to
indemnify Purchaser pursuant to Section 12.03 with respect to Taxes shall
survive until the expiration of the applicable statute of limitations with
respect to the Taxes in question (giving effect to any waiver, mitigation or
extension thereof).
(c)    In determining (i) whether any representation or warranty in this
Agreement was true and correct as of any particular date and (ii) the amount of
any Losses in respect of the failure of any such representation or warranty to
be true and correct as of any particular date, any qualification or limitation
as to materiality (whether by reference to Material Adverse Effect or otherwise)
contained in such representation or warranty shall be disregarded.
12.02    Indemnification of Sellers and Company Directors and Officers by
Purchaser.
(a)    From and after the Closing and subject to provisions of this Article XII,
the Purchaser will indemnify, defend and hold harmless the Sellers, the present
directors and officers (when acting in such capacity) of the Company and their
respective agents, heirs, successors and permitted assigns (each, a "Seller
Indemnified Party") against all Losses resulting from, arising out of or
incurred in connection with:
(i)    any failure of any representation or warranty made by Purchaser in this
Agreement to be true and correct as of the date of this Agreement or as of, and
as if made on, the Closing Date; and
(ii)    any nonfulfillment or breach of any covenant or agreement made by the
Purchaser in this Agreement.
(b)    The Seller Indemnified Parties shall not be entitled to assert any claim
for indemnification pursuant to Section 12.02(a)(i) after the end of the twelfth
(12th) month after the Closing Date; provided that if on or prior to such date,
a notice of claim shall have been given to

56

--------------------------------------------------------------------------------




the Purchaser pursuant to Section 12.04 for such indemnification, the Seller
Indemnified Parties shall continue to have the right to be indemnified pursuant
to this Section 12.02 with respect to the matter or matters to which such claim
relates until such claim for indemnification has been satisfied or otherwise
resolved.
(c)    Any indemnification of a Seller Indemnified Party pursuant to this
Section 12.02 shall be effected by wire transfer or transfers of immediately
available funds from the Purchaser to an account or accounts designated by the
applicable Seller Indemnified Party in writing to the Purchaser within five (5)
Business Days after the determination thereof.
(d)    The provisions of this Section 12.02 shall survive the Closing in
accordance with their terms and are intended to be for the benefit of, and will
be enforceable by, each Seller Indemnified Party and his or her heirs and
representatives.
12.03    Indemnification of the Purchaser by the Sellers.
(a)    From and after the Closing and subject to the provisions of this Article
XII, the Sellers, severally and not jointly, and in accordance with each such
Seller's Pro Rata Portion, will indemnify, defend and hold harmless the
Purchaser and any of its Affiliates (including the Blocker Corp, the Company and
its Subsidiaries following the Closing), and their respective officers,
directors, employees, shareholders, agents, heirs, successors and permitted
assigns (each, a "Purchaser Indemnified Party") against all Losses resulting
from, arising out of or incurred in connection with:
(i)    any failure of any General Rep made by the Company or the Blocker Corp,
in each case, to be true and correct as of the date of this Agreement or as of,
and as if made on, the Closing Date;
(ii)    (A) any nonfulfillment or breach of any covenant of the Company to be
performed prior to Closing (other than Section 8.01(b)(xv)); or (B) any
nonfulfillment or breach of any other covenant or agreement made by the
Representative to be performed after Closing and any nonfulfillment or breach of
Section 8.01(b)(xv) by the Company or the Blocker Corp;
(iii)    any failure of any Fundamental Rep, in each case, to be true and
correct as of the date of this Agreement or as of, and as if made on, the
Closing Date; and
(iv)    subject to Section 11.03, Seller Taxes.
(b)    From and after the Closing and subject to the provisions of this Article
XII, each Seller, severally and not jointly, will indemnify, defend and hold
harmless the Purchaser Indemnified Parties against all Losses resulting from,
arising out of or incurred in connection with (i) any failure of any
representation or warranty made by such Seller in this Agreement, in each case,
to be true and correct as of the date of this Agreement or as of, and as if made
on, the Closing Date and (ii) any nonfulfillment or breach of any other covenant
or agreement by such Seller in this Agreement (A) to be performed prior to
Closing other than Section 8.01(a), (B) to be performed after Closing or (C)
under Section 8.01(a).

57

--------------------------------------------------------------------------------




(c)    All indemnification payments for Losses of a Purchaser Indemnified Party
payable pursuant to this Article XII (either from the Escrow Funds or otherwise)
shall be paid directly to Purchaser. All indemnification obligations of the
Sellers shall first be satisfied from the Escrow Funds. Subject to the
limitations on liability in Section 12.05, any indemnification obligations of
the Sellers that exceed the Escrow Funds shall be paid by wire transfer of
immediately available funds by the Sellers, severally and not jointly, based on
each Seller's Pro Rata Portion thereof, to an account designated by the
Purchaser in writing to the Representative within five (5) Business Days after
the determination thereof, provided, however, any excess amount due pursuant to
12.03(b)(ii)(B) shall be paid only by the Seller in breach thereof.
(d)    The Purchaser Indemnified Parties shall not be entitled to assert any
claim for indemnification pursuant to Section 12.03(a)(i), Section
12.03(a)(ii)(A), Section 12.03(b)(i), Section 12.03(b)(ii)(A) or Section
12.03(b)(ii)(C) after the end of the twelfth (12th) month after the Closing
Date; provided that if on or prior to such date a notice of claim shall have
been given to the Representative pursuant to Section 12.04 hereof for such
indemnification, the Purchaser Indemnified Parties shall continue to have the
right to be indemnified pursuant to this Section 12.03 with respect to the
matter or matters to which such claim relates until such claim for
indemnification has been satisfied or otherwise resolved.
(e)    The provisions of this Section 12.03 shall survive the Closing in
accordance with their terms and are intended to be for the benefit of, and will
be enforceable by, each Purchaser Indemnified Party and its successors and
representatives.
12.04    Procedures Relating to Indemnification.
(a)    If an indemnified party shall desire to assert any claim for
indemnification provided for under this Article XII in respect of, arising out
of or involving a claim or demand made by any person (other than a party hereto
or Affiliate thereof) against the indemnified party (a "Third-Party Claim"),
such indemnified party shall notify the indemnifying party in writing, and in
reasonable detail (taking into account the information then available to such
indemnified party), of the Third-Party Claim, including an estimate of the
Losses actually incurred to date, the amount of such claim and the basis thereof
and including copies of all applicable documents relating to such claim promptly
after receipt by such indemnified party of written notice of the Third-Party
Claim; provided, however, that failure to give such notification shall not
affect the indemnification provided hereunder except (i) to the extent the
indemnifying party shall have been actually and materially prejudiced as a
result of such failure, and then only to such extent, or (ii) if the applicable
survival period contemplated by Section 12.01 has expired. The indemnified party
shall deliver to the indemnifying party, promptly after the indemnified party's
receipt thereof, copies of all notices and documents (including court papers)
received by the indemnified party relating to the Third-Party Claim; provided,
however, that the failure to deliver such copies shall not affect the
indemnification provided hereunder except to the extent the indemnifying party
shall have been actually and materially prejudiced as a result of such failure.
(b)    If a Third-Party Claim is made against an indemnified party, the
indemnifying party will be entitled to participate in the defense thereof (at
its expense) and, if it so chooses, within ten (10) days of receiving notice of
such claim, to assume the defense thereof (at its expense) with counsel selected
by the indemnifying party and reasonably satisfactory to the indemnified party;
provided, however, that the indemnifying party shall not have the right to
assume the defense of

58

--------------------------------------------------------------------------------




any Third-Party Claim that (i) is a criminal claim or involves any allegations
of criminal wrongdoing or fraud, (ii) is a claim by a Governmental Entity or
involves an alleged violation of applicable Law, (iii) seeks injunctive or other
non-monetary relief (except where non-monetary relief is merely incidental to a
primary claim or claims for monetary damages and such non-monetary relief is de
minimis to the indemnified party), (iv) the indemnified party reasonably
believes the potential Losses will be materially in excess of the Adjusted
Escrow Funds in the case of Escrow Indemnification Obligations or (v) is a claim
in which the indemnifying party is also a party and joint representation would
not be advisable due to an actual conflict of interest or there may be
meaningful legal defenses available to the indemnified party which are different
from or additional to those available to the indemnifying party.
(c)    Should the indemnifying party have the right to assume the defense of a
Third-Party Claim and elect to so assume the defense of such Third-Party Claim,
the indemnifying party will not be liable to the indemnified party for legal
expenses subsequently incurred by the indemnified party in connection with the
defense thereof, unless the Third-Party Claim involves conflicts of interest or
different defenses for the indemnified party and the indemnifying party. If the
indemnifying party assumes such defense, the indemnified party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense (except as provided in the immediately preceding sentence), separate
from the counsel employed by the indemnifying party, it being understood that
the indemnifying party shall control such defense. The indemnifying party shall
be liable for the reasonable fees and expenses of one firm as separate counsel
(in addition to any necessary local counsel) employed by the indemnified party
for any period during which the indemnifying party has not assumed the defense
thereof.
(d)    If the indemnifying party chooses to defend any Third-Party Claim, all
the parties shall reasonably cooperate in the defense or prosecution thereof.
Such cooperation shall include the retention and (upon the indemnifying party's
reasonable request) the provision to the indemnifying party of records and
information that are reasonably relevant to such Third-Party Claim, and use of
all reasonable efforts to make employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. Whether or not the indemnifying party shall have assumed the defense
of a Third-Party Claim, the indemnified party shall not admit any liability with
respect to, or settle, compromise or discharge, such Third-Party Claim without
the indemnifying party's prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed). The indemnifying party may pay,
settle or compromise a Third-Party Claim without the written consent of the
indemnified party, so long as such settlement (i) includes an unconditional
release of the indemnified party from all liability in respect of such
Third-Party Claim, (ii) does not subject the indemnified party to any injunctive
relief or other equitable remedy or any other obligation other than solely the
payment of monetary damages for which the indemnified party will be indemnified
hereunder, and (iii) does not include a statement or admission of fault,
culpability or failure to act by or on behalf of the indemnified party.
(e)    If an indemnified party shall desire to assert any claim for
indemnification provided for under this Article XII other than a claim in
respect of, arising out of or involving a Third-Party Claim, such indemnified
party shall notify the indemnifying party in writing, and in reasonable detail
(taking into account the information then available to such indemnified party),
of such claim, including an estimate of the Losses incurred to date, the amount
of such claim and the basis thereof and including copies of all applicable
documents relating to such claim promptly after

59

--------------------------------------------------------------------------------




becoming aware of the existence of such claim; provided that the failure to give
such notification shall not affect the indemnification provided for hereunder
except (i) to the extent the indemnifying party shall have been actually and
materially prejudiced as a result of such failure, and then only to such extent,
or (ii) if the applicable survival period contemplated by Section 12.01 has
expired. If the indemnifying party does not respond to such notice within
forty-five (45) days after its receipt, it will have no further right to contest
the validity or amount of such claim.
(f)    The parties agree that the Representative shall act in all respects under
this Article XII as the Seller Indemnified Party and indemnifying party on
behalf of the Sellers (which, for the avoidance of doubt, shall be limited to
administrative aspects, such as receiving and agreeing to indemnify for claims,
but shall not include financial responsibility, which shall remain the
obligation of the Sellers subject to the terms hereof).
12.05    Limitations on Indemnification.
(a)    The Sellers shall have no liability for any claim for indemnification
pursuant to Section 12.03(a)(i), Section 12.03(b)(i) or Section 12.03(b)(ii)(C)
if the Loss associated with such claim is less than $100,000 (any claim in such
amount being referred to as a "De Minimis Claim"). The Sellers shall have no
liability for indemnification pursuant to Section 12.03(a)(i), Section
12.03(b)(i) or Section 12.03(b)(ii)(C) with respect to Losses for which
indemnification is provided thereunder unless the aggregate amount of such
Losses (excluding all Losses associated with De Minimis Claims) exceeds
five million dollars ($5,000,000) (the "Indemnity Threshold") (and then only to
the extent of such excess); provided that in no event shall (i) the aggregate
indemnification to be paid by the Sellers pursuant to Section 12.03(a)(i),
Section 12.03(a)(ii)(A), Section 12.03(b)(i) or Section 12.03(b)(ii)(C) exceed
the Adjusted Escrow Funds, and (ii) the aggregate indemnification to be paid by
any Seller pursuant to this Agreement exceed the actual cash proceeds received
by such Seller pursuant to this Agreement; provided that the aggregate
indemnification to be paid by any of Townsend Acquisition, GTCR X/B and the
Blocker Seller (collectively, the "GTCR Sellers") pursuant to this Agreement
shall not exceed the actual cash proceeds received by the GTCR Sellers pursuant
to this Agreement.
(b)    The Purchaser shall have no liability for any claim for indemnification
pursuant to Section 12.02(a)(i) if the Loss is associated with any De Minimis
Claim. Purchaser shall have no liability for indemnification pursuant to Section
12.02(a)(i) with respect to Losses for which indemnification is provided
thereunder unless the aggregate amount of such Losses (including all Losses
associated with De Minimis Claims) exceeds the Indemnity Threshold (excluding
all Losses associated with De Minimis Claims); provided that in no event shall
the aggregate indemnification to be paid by Purchaser pursuant to Section
12.02(a)(i) exceed the Adjusted Escrow Funds.
(c)    Subject to the limitations set forth in this Agreement, (i) with respect
to any claim for indemnification pursuant to Section 12.03 for Losses suffered
by the Company or any of its Subsidiaries, the amount payable to the Purchaser
Indemnified Parties under this Article XII shall be equal to the Applicable
Percentage of such Losses (for example, if the Company suffers a Loss of
$1 million due to a breach of a representation related to litigation in which
the Company is involved for which it is otherwise entitled to receive
indemnification, Purchaser shall be entitled to receive the Applicable
Percentage of $1 million and not the entire $1 million), and (ii) with respect
to any claim for indemnification pursuant to Section 12.03 for Losses to the
extent suffered solely

60

--------------------------------------------------------------------------------




by the Purchaser and not the Company or any of its Subsidiaries, the amount
payable to the Purchaser Indemnified Parties under this Article XII shall be
equal to the amount of such Losses (for example, if the Purchaser suffers a Loss
of $1 million due to a breach of a representation related to the Sellers' title
to equity for which it is otherwise entitled to receive indemnification,
Purchaser shall be entitled to receive the entire $1 million). No indemnified
party shall be entitled to recover from an indemnifying party more than once in
respect of the same Losses.
(d)    Except for the Purchaser pursuant to Section 1.06 (if applicable) and
Section 2.02(c), and subject to the last sentence of Section 1.09(b), no Person
(including any Seller Party) shall have any obligation to fund the Escrow Funds.
(e)    Except as set forth in this Agreement, none of the Purchaser or the other
Purchaser Parties shall have any right to indemnification under this Agreement
from and against any Losses or Taxes of any Person that are resulting from or
arising out of the reduction of, or failure of the availability of, any net
operating loss, capital loss, Tax basis, or any other Tax asset or attribute
except to the extent that such reduction or failure results in an increase in
Seller Taxes.
12.06    Indemnity Payments. All payments made pursuant to this Article XII
shall be treated by the parties on all Tax Returns as adjustments to the
consideration for the transaction contemplated by this Agreement.
12.07    Insurance; Recoveries. The amount of any Loss subject to
indemnification hereunder shall be calculated net of any insurance proceeds or
other payments actually received by the indemnified party from any insurer or
other third party on account of such Loss (as reduced by any related
retrospective or prospective increase in premiums and taking into account all
costs and expenses reasonably incurred in procuring such proceeds or payments,
and any Taxes paid or payable as a result of the receipt of such proceeds or
payments). The indemnified party shall take all commercially reasonably actions
to seek full and prompt recovery under all insurance policies and any other
rights, remedies or agreements covering any Loss to the same extent as it would
if such Loss were not subject to indemnification hereunder. The indemnified
party shall be under no obligation to pursue any insurance claim with respect to
a matter for which such party is claiming indemnity under this Agreement if the
indemnified party reasonably believes the cost of pursuing such insurance claim,
including any increase in premium related thereto, would be greater than the
potential recovery. To the extent that the indemnified party pursues an
insurance claim and the costs related thereto (as described in the parenthetical
above) exceed the insurance proceeds, the excess will be treated as a Loss. If
the amount of any Loss suffered by any indemnified party is reduced, at any time
subsequent to any payment in respect thereof by an indemnifying party pursuant
to recovery from any insurer or other third party on account of such Loss, an
amount equal to the amount of such reduction (not to exceed, in any event, the
amount so previously paid in respect thereof by the indemnifying party), less
any costs incurred in obtaining such recovery, shall either promptly be repaid
by the indemnified party to the indemnifying party or will serve as an offset of
other amounts owed by the indemnifying party to the indemnified party. Each
Person entitled to indemnification hereunder shall take all reasonable steps to
mitigate all Losses after becoming aware of any event which could reasonably be
expected to give rise to any Losses that are indemnifiable or recoverable
hereunder or in connection herewith.

61

--------------------------------------------------------------------------------




12.08    Exclusive Remedy.
(a)    Each of the parties acknowledges and agrees that from and after the
Closing, except in the case of fraud or Willful Misconduct, its sole and
exclusive remedy with respect to any and all claims under this Agreement
regarding any breach of a representation or warranty, or non-performance of any
covenant, or with respect to Taxes shall be this Article XII.
(b)    The parties hereto agree that the provisions in this Agreement relating
to indemnification, and the limits imposed on remedies with respect to this
Agreement and the transactions contemplated hereby (including Section 12.02 and
this Section 12.08), constitute an integral part of the consideration given to
the Sellers, were specifically bargained for between sophisticated parties and
were specifically taken into account in the determination of the amounts to be
paid to the Sellers hereunder.
ARTICLE XIII

DEFINITIONS
13.01    Definitions. For purposes hereof, the following terms when used herein
shall have the respective meanings set forth below:
"Additional Consideration" means, without duplication, the sum of: (i) the
portion of the Escrow Funds paid or payable to the Sellers pursuant to this
Agreement and the Escrow Agreement, plus (ii) any consideration paid or payable
to the Sellers pursuant to Section 1.05, Section 1.06, Section 1.07 and Section
1.08, plus (iii) any other consideration paid or payable to the Sellers pursuant
to this Agreement (other than the Closing Cash Consideration).
"Adjusted Assets Under Management" means, for each Client that pays fees
determined by reference to assets under management or advisement, the amount of
assets under management or advisement, as applicable, by the Company and its
Subsidiaries for such Client as of the Base Date, as adjusted (a) to reflect net
cash flows (including additions and withdrawals (or notice of such withdrawals))
by such Client from and after the Base Date and prior to the Closing Calculation
Date and, with respect to a Private Fund, exclusive of distributions or
reinvestment of distributions, and (b) to exclude market appreciation or
depreciation and currency fluctuations from and after the Base Date and prior to
the Closing Calculation Date; provided that with respect to any Person that
enters into an Investment Advisory Contract with the Company to become a new
Client from and after the Base Date and prior to the Closing Calculation Date,
Adjusted Assets Under Management shall be calculated as of the date such Person
enters into such Investment Advisory Contract and such adjustments shall be made
from such date.
"Adjusted Escrow Funds" means, at any given time, an amount equal to (i) the
Escrow Funds plus (ii) the amount of any Excess Escrow Indemnification
Obligations satisfied with Escrow Funds plus (iii) the amount of any Seller
Taxes paid to the Purchaser from the Escrow Funds pursuant to Section
11.03(c)(vi).

62

--------------------------------------------------------------------------------




"Adjustment Amount" means the difference between the Closing Cash Consideration
and the applicable amount contemplated by clauses (i), (ii) or (iii) of Section
2.02(a), up to the Escrow Amount.
"Affiliate" of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
"control" means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
"Aggregate Base Revenue Run Rate" means, the aggregate Base Revenue Run Rate for
all Clients as set forth on the Aggregate Base Revenue Run Rate Schedule.
"Aggregate Consented Client Closing Revenue Run Rate" means the sum of (A) the
Aggregate Base Revenue Run Rate for all Clients that have Consented as of the
Closing Calculation Date plus (B) 50% of the New Client Aggregate Closing
Revenue Run Rate for all New Clients that have Consented as of the Closing
Calculation Date.
"Applicable Percentage" means a percentage calculated in accordance with the
Allocation Methodology Schedule.
"Base Consideration" means $450,000,000.
"Base Date" means September 29, 2015.
"Base Revenue Run Rate" means, for each Client of the Company or its
Subsidiaries as of the Base Date, an agreed projection of such Client's Revenue
Run Rate for the 12 months following the Base Date, as set forth on the
Aggregate Base Revenue Run Rate Schedule.
"Business Day" means any day other than a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Cleveland, Ohio or
Chicago, Illinois.
"Cash" means, with respect to the Company and its Subsidiaries and the Blocker
Corp, as of the open of business on the Closing Date, all cash and cash
equivalents held by the Company or its Subsidiaries and the Blocker Corp, taking
into account any deposits in transit, at such time.
"CEA" means the Commodity Exchange Act of 1936, as amended, and the rules and
regulations promulgated thereunder by the Commodity Futures Trading Commission.
"Client" means (i) any Person to which the Company or any of its Subsidiaries
provides services pursuant to an Investment Advisory Contract or (ii) a Private
Fund of which the Company or any of its Subsidiaries is the general partner or
managing member.
"Closing Calculation Date" means seven (7) Business Days prior to the Closing
Date.
"Closing Cash Consideration" means the amount (A) multiplied by (B), where (A)
equals the Applicable Percentage; and (B) equals (i) the Base Consideration,
minus (ii) the amount of Estimated Indebtedness, plus (iii) the Estimated NWC
Adjustment Amount, plus (iv) the amount of Estimated Cash.

63

--------------------------------------------------------------------------------




"Code" means the Internal Revenue Code of 1986, as amended.
"Company Fundamental Reps" means those representations and warranties contained
in Section 4.01 (Organization and Organizational Power), Section 4.02
(Subsidiaries), the first sentence of Section 4.03 (Authorization), Section 4.04
(Capitalization), Section 5.01 (Blocker Corp Organization), Section  5.02
(Blocker Corp Capitalization), Section 6.01 (Organization and Entity Power),
Section 6.02 (Authorization), and Section 6.03 (Title to Securities).
"Consent" and "Consented" means (a) with respect to a Written Consent Client,
such Written Consent Client has (i) provided its written consent, in a form
substantially similar to the Affirmative Consent Notice or a form otherwise
reasonably acceptable to Purchaser, (ii) not withdrawn in writing or provided
written notice of its intention to withdraw such written consent and (iii) not
(A) terminated or provided written notice of its intention to terminate the
underlying Investment Advisory Contract or (B) terminated or provided written
notice of its intention to terminate its relationship with the Company, (b) with
respect to a Negative Consent Client, such Negative Consent Client has (i) not
provided written notice of its objection or written notice of its intention to
object to the transactions contemplated by this Agreement and (ii) not (A)
terminated or provided written notice of its intention to terminate the
underlying Investment Advisory Contract or (B) terminated or provided written
notice of its intention to terminate its relationship with any of the Companies
and (c) with respect to a Private Fund, the requisite consent of investors in
each Private Fund under its governing documents and applicable Law (including
the Investment Advisers Act) to amend such governing documents as necessary to
approve and give effect to the transactions contemplated by this Agreement. For
the avoidance of doubt, without duplication, (i) any Client who provides written
notice of termination of its Investment Advisory Contract with the Company prior
to Closing shall be deemed to have not Consented, (ii) any Client who executes
an Investment Advisory Contract after the Base Date that specifically consents
to the change in control contemplated by the transactions set forth in this
Agreement will be deemed to have Consented and (iii) with respect to a Negative
Consent Client, any Negative Consent Client to whom the Company and its
Subsidiaries continue to provide services from the Closing Calculation Date
through the Measurement Date will be deemed to have provided Consent as of the
Measurement Date, even if a written consent is not delivered.
"Debt Commitment Letter" means the debt commitment letter among the Purchaser
and Morgan Stanley Senior Funding, Inc., dated as of the date hereof, as
amended, supplemented or replaced in compliance with Section 9.07(a), pursuant
to which the financial institutions party thereto have agreed, subject only to
the conditions set forth therein, to provide or cause to be provided the debt
financing set forth therein for the purposes of financing the transactions
contemplated by this Agreement.
"Debt Financing" means the debt financing incurred or intended to be incurred
pursuant to the Debt Commitment Letter.
"Debt Financing Documents" means the agreements, documents and certificates
contemplated by the Debt Financing, including (a) all credit agreements, loan
documents, purchase agreements, underwriting agreements, indentures, debentures,
notes and intercreditor agreements pursuant to which the Debt Financing will be
governed or contemplated by the Debt Commitment Letter and (b) officer,
secretary, solvency and perfection certificates, legal opinions and resolutions
contemplated by the Debt Commitment Letter or requested by the Debt Financing
Sources.

64

--------------------------------------------------------------------------------




"Debt Financing Sources" means each lender and each other Person (including each
agent and arranger) that has committed to provide or otherwise entered into
agreements in connection with any commitment letters, including the parties to
the Debt Commitment Letter, engagement letters, credit agreements, loan
agreements or indentures relating thereto, together with each former, current
and future Affiliate thereof and each former, current and future officer,
director, employee, partner, controlling person, advisor, attorney, agent and
representative of each such lender, other Person or Affiliate or the heirs,
executors, successors and assigns of any of the foregoing; provided that in no
event shall any Affiliate of the Purchaser have the benefit of Section 14.20 as
a Debt Financing Source.
"Environmental Laws" means all applicable Laws concerning pollution or
protection of, health or safety (with respect to the exposure to hazardous
substances) or the environment as enacted and in effect as of or prior to the
Closing Date.
"Escrow Amount" means $22,500,000.
"Escrow Funds" means, as of any particular time, the then-remaining and
available amount held by the Escrow Agent pursuant to the Escrow Agreement.
"Escrow Indemnification Obligations" means all obligations of the Sellers
hereunder to indemnify the Purchaser Indemnified Parties (including, with
respect to breaches of General Reps) other than the Excess Escrow
Indemnification Obligations.
"Estimated NWC Adjustment Amount" means the amount (if any), which may be
positive or negative, equal to (a) the Estimated Net Working Capital minus (b)
the Target Net Working Capital Amount.
"Excess Escrow Indemnification Obligations" means the obligations of the Sellers
to indemnify the Purchaser Indemnified Parties pursuant to Section
12.03(a)(ii)(B), Section 12.03(a)(iii), Section 12.03(a)(iv) and Section
12.03(b)(ii)(B).
"FCA" means the Financial Conduct Authority of the United Kingdom and any
successor thereto.
"FCA Rules" means the rules, requirements, guidance and directions issued by the
FCA, as set out in the FCA Handbook as amended from time to time.
"Final Cash Consideration" means the amount equal to (A) multiplied by (B),
where (A) equals the Applicable Percentage; and (B) equals (i) the Base
Consideration, minus (ii) the amount of Indebtedness, plus (iii) the Final NWC
Adjustment Amount, plus (iv) the amount of Cash, in each case of (i) – (iv), as
finally determined pursuant to Section 1.04.
"Final Closing Payment" means an amount equal to (A) the applicable amount
contemplated by clauses (i), (ii) or (iii) below minus (B) the Escrow Amount
minus (C) the Transaction Expenses minus (D) the Representative Holdback Amount:

65

--------------------------------------------------------------------------------




(i)    if the Aggregate Consented Client Closing Revenue Run Rate was equal to
or greater than 85% of the Aggregate Base Revenue Run Rate, an amount (not to
exceed 100% of the Final Cash Consideration) equal to the product of (A) 100% of
the Final Cash Consideration and (B) a quotient, the numerator of which is the
Aggregate Consented Client Closing Revenue Run Rate and the denominator of which
is the Aggregate Base Revenue Run Rate;
(ii)    if a Sellers Election was invoked on or prior to the Closing Date, an
amount equal to the product of (A) 100% of the Final Cash Consideration and (B)
a quotient, the numerator of which is the Aggregate Consented Client Closing
Revenue Run Rate and the denominator of which is the Aggregate Base Revenue Run
Rate; or
(iii)    if a Purchaser Election was invoked on or prior to the Closing Date, an
amount equal to 85% of the Final Cash Consideration.
"Final NWC Adjustment Amount" means the amount (if any), which may be positive
or negative, equal to (a) the Net Working Capital as finally determined pursuant
to Article I minus (b) the Target Net Working Capital Amount.
"Financing Conditions" mean the conditions precedent to the Debt Financing set
forth in paragraph 2 of the Debt Commitment Letter and in Annex C to the Debt
Commitment Letter.
"FSMA" means the Financial Services and Markets Act 2000 (United Kingdom), as
amended.
"GAAP" means United States generally accepted accounting principles, as
consistently applied by the Company.
"Governmental Entity" means any federal, national, state, foreign, provincial,
local or other government or any governmental authority, Self-Regulatory
Authority or other regulatory authority, agency, bureau, board, commission,
court, judicial or arbitral body, department, political subdivision, tribunal or
other instrumentality thereof; provided that any Governmental Entity acting in
its capacity as a contract counterparty shall not be a Governmental Entity for
the purposes of this Agreement.
"Indebtedness" means, as of any particular time, without duplication, (a) all
obligations (including all obligations in respect of principal, accrued
interest, penalties, fees and premiums) of the Blocker Corp and the Company and
its Subsidiaries (i) for borrowed money, (ii) in respect of capitalized leases,
(iii) evidenced by notes, bonds, debentures or similar contracts or agreements,
(iv) for the deferred purchase price of property, goods or services (but
excluding trade payables, accrued expenses and accruals incurred in the ordinary
course of business and earn-outs not yet earned), (v) in respect of letters of
credit and bankers' acceptances, in each case, to the extent drawn or funded and
(vi) break fees or other breakage costs for contracts or agreements relating to
interest rate protection, swap agreements and collar agreements, and (b) all
indebtedness in the nature of guarantees of the obligations of other Persons
described in the immediately preceding clauses (a)(i) through (a)(vi). For
purposes of Article I, Indebtedness shall exclude any inter-company indebtedness
among the Company and any of its Subsidiaries or the Blocker Corp and shall mean
Indebtedness, as defined above, outstanding as of the open of business on the
Closing Date.

66

--------------------------------------------------------------------------------




"Intellectual Property" means any or all of the following: (i) copyrights and
registrations and applications for registration thereof; (ii) trade names,
trademarks, service marks, and trade dress, and registrations and applications
for registration thereof, and all goodwill associated therewith; (iii) patents
and applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof; (iv) internet
uniform resource locators and domain names; and (v) inventions, know-how, trade
secrets, and proprietary information.
"Investment Advisers Act" means the Investment Advisers Act of 1940, as amended,
and the rules and regulations promulgated thereunder by the SEC.
"Investment Advisory Contract" means a contract under which a Person acts as a
discretionary or non-discretionary investment adviser to any Client.
"Investment Company Act" means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder by the SEC.
"Knowledge" means (i) with respect to the Company, the actual knowledge of
Terrance R. Ahern, Joseph Olszak, and Anthony Frammartino, and (ii) with respect
to the Purchaser, the actual knowledge of Albert Tylis and Ronald Lieberman.
"Law" means any law, rule, regulations, judgment, injunction, order, ordinance,
statute, or decree of any Governmental Entity.
"Letter Agreement" means the Letter Agreement regarding the Supplemental
Payments, dated October 15, 2015, by and among Terrance R. Ahern, Townsend
Acquisition, the Company, GTCR Partners X/B and Blocker Seller.
"Liens" means any encumbrance, hypothecation, infringement, lien, deed of trust,
mortgage, easement, encroachment, pledge, restriction, security or priority
interest, participation interest, option, deposit arrangement, title retention,
conditional sale, financing lease or other security arrangement, or any other
adverse right or interest, charge or claim of a similar nature in or on any
asset, property or property interest, however arising (including any created by
applicable Law), or an agreement or commitment to create any of the foregoing,
other than a Permitted Lien.
"Loss" means any losses, liabilities, claims, fines, deficiencies, damages,
obligations, payments (including those arising out of any settlement, judgment
or compromise relating to any proceeding), costs and expenses (including
interest, fines, penalties and fees with respect thereto and attorneys' and
accountants' fees and any other out-of-pocket expenses incurred in
investigating, preparing, defending, avoiding or settling any proceeding),
including any of the foregoing arising under, out of or in connection with any
proceeding or award of any arbitrator of any kind, or any applicable Law,
contract, commitment or undertaking.
"Management Notes" means (i) the Promissory Note, dated August 25, 2014, issued
by Anthony Frammartino to the Company, (ii) the Promissory Note, dated August
25, 2014, issued by Micolyn Magee to the Company, (iii) the Promissory Note,
dated August 25, 2014, issued by Joseph Olszak to the Company, (iv) the
Promissory Note, dated August 25, 2014, issued by Martin Rosenberg to the
Company, (v) the Promissory Note, dated October 13, 2015, issued by Martin
Rosenberg to the Company, (vi) the Promissory Note, dated September 15, 2015,
issued by Martin

67

--------------------------------------------------------------------------------




Rosenberg to the Company, (vii) the Promissory Note, dated November 18, 2011,
issued by Joseph Olszak to Aligned, and (viii) the Promissory Note, dated
November 18, 2011, issued by Joseph Olszak to Sinclair.
"Material Adverse Effect" means any change, effect, event, occurrence, state of
facts or development that, individually or in the aggregate, is, or would
reasonably be expected to be, material and adverse to the assets or liabilities,
condition (financial or otherwise), results of operations or business of the
Company and its Subsidiaries taken as a whole; provided, however, that none of
the following shall be deemed in themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be, a Material Adverse Effect: any change,
effect, event, occurrence, state of facts or development resulting from (i) the
announcement or pendency of the transactions contemplated by this Agreement;
(ii) conditions affecting the industry in which the Company and its Subsidiaries
participate, the U.S. economy as a whole or the financial or capital markets in
general (including currency fluctuations) or the markets in which the Company
and its Subsidiaries operate; (iii) compliance with the terms of, or the taking
of any action expressly required by, this Agreement; (iv) any change in, or
proposed or potential change in, applicable Laws or the interpretation thereof
by Governmental Entities; (v) actions required to be taken under applicable
Laws, contracts or agreements; (vi) any change in GAAP or other accounting
requirements or principles or the interpretation thereof; (vii) the failure of
the Company or its Subsidiaries to meet or achieve the results set forth in any
projection or forecast (provided, that this clause (vii) shall not prevent a
determination that any change or effect underlying such failure to meet
projections or forecasts has resulted in a Material Adverse Effect (to the
extent such change or effect is not otherwise excluded from this definition of
Material Adverse Effect)); (viii) the commencement, continuation or escalation
of a war, cyber attack, material armed hostilities or other material
international or national calamity or act of terrorism; or (x) the effect of any
action taken by the Purchaser or its Affiliates with respect to the transactions
contemplated by this Agreement; provided that, in the case of clauses (ii),
(iv), (v) and (viii) above, if such change, effect, event, occurrence, state of
facts or development disproportionately affects the Company and its Subsidiaries
as compared to other Persons or businesses that operate in the asset management
business, then the disproportionate aspect of such change, effect, event,
occurrence, state of facts or development may be taken into account in
determining whether a Material Adverse Effect has occurred or will occur.
"Net Working Capital" means (i) current assets (excluding Cash and deferred Tax
assets) of the Company and its Subsidiaries as of the open of business on the
Closing Date, minus (ii) current liabilities (excluding Indebtedness, deferred
Tax liabilities and Transaction Expenses) of the Company and its Subsidiaries as
of the open of business on the Closing Date, in each of the immediately
preceding clauses (i) and (ii), to the extent such current assets and current
liabilities are designated as such on Exhibit A; provided that notwithstanding
anything herein to the contrary, the amount of the accounts receivable reflected
in the Net Working Capital shall be determined on the basis of a pro rata daily
revenue accrual (rather than at a quarter end), based on the number of days
elapsed in the applicable quarter, and the amount of accrued expenses reflected
in Net Working Capital shall include an accrual for the pro rata portion (based
on the number of days elapsed in the applicable fiscal year) of the aggregate
employee bonus amount anticipated to be payable with respect to such fiscal
year. Exhibit A sets forth an example of the calculation of the Net Working
Capital as of June 30, 2015. Such calculation is included for reference purposes
only, and the

68

--------------------------------------------------------------------------------




Company does not make any representation or warranty, and will not incur any
liability, in respect thereof.
"New Client Aggregate Closing Revenue Run Rate" means the aggregate New Client
Revenue Run Rate for all New Clients as of the Closing Calculation Date.
"New Client Revenue Run Rate" means, with respect to a New Client, as of the
Closing Calculation Date, the aggregate annualized investment management or
advisement fees payable to the Company or its Subsidiaries from such Client in
the 12 months following the Closing Calculation Date, which shall be determined
in the following manner: (a) if such investment management fees are fixed and
not increased or decreased by reference to assets under management or
advisement, the applicable annual fee contained in such New Client's Investment
Advisory Contract (and in the event a New Client provides notice of a material
reduction of its relationship with the Company, reduced by the proportion of the
fee representing such terminated services), and (b) if such investment
management fees are determined by reference to assets under management or
advisement, determined by multiplying the assets under management or advisement
with respect to such New Client as of the Closing Calculation Date by the
applicable annual fee rate contained in such New Client's Investment Advisory
Contract. For purposes of this definition, the "applicable annual fee rate" or
"applicable annual fee" for each account shall not include the effect of any
performance-based fees or adjustments thereto or any extraordinary revenue
items, and shall be reduced to take account of any then applicable fee waiver,
expense reimbursement, rebate or similar reduction to any Person in connection
with such account.
"New Operating Agreement" means the Third Amended and Restated Limited Liability
Company Agreement of the Company, executed as of the date hereof and effective
as of the Closing.
"Non-Fund Client" means each Client that has an Investment Advisory Contract
with the Company, other than the Private Funds.
"Operating Agreement" means the Second Amended and Restated Limited Liability
Company Agreement of the Company, dated October 15, 2015.
"Paying Agent" means Citibank, N.A.
"Paying Agent Agreement" means that certain paying agent agreement among the
Paying Agent, the Purchaser, the Company, and the Representative dated as of the
date hereof.
"Permitted Liens" means (i) statutory Liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings by the Company
and/or its Subsidiaries; (ii) mechanics', carriers', workers', repairers' and
similar statutory Liens arising or incurred in the ordinary course of business
for amounts which are not delinquent and which are not, individually or in the
aggregate, significant; (iii) zoning, entitlement, building and other land use
regulations imposed by governmental agencies having jurisdiction over the Leased
Real Property which are not violated by the current use and operation of the
Leased Real Property, as applicable; (iv) covenants, conditions, restrictions,
easements and other similar matters of record affecting title to the Leased Real
Property which do not materially impair the occupancy or use of the Leased Real
Property, as applicable for the purposes for which it is currently used or
proposed to be used in connection with the Company's and its

69

--------------------------------------------------------------------------------




Subsidiaries' businesses; (v) Liens arising under worker's compensation,
unemployment insurance, social security, retirement and similar legislation;
(vi) purchase money Liens and Liens securing rental payments under capital lease
arrangements; and (vii) Liens set forth on the Permitted Liens Schedule.
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Entity or any department, agency
or political subdivision thereof.
"Plan Asset Fund" means any entity holding "plan assets" within the meaning of
Section 3(42) of ERISA.
"Pre-Closing Tax Period" means any taxable year or other taxable period
beginning prior to the Closing and ending on or before the Closing Date.
"Private Fund" means a pooled investment vehicle that (a) is excepted from the
definition of "investment company" (as defined in the Investment Company Act)
under Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act, and (b)
(i) the Company or a Subsidiary of the Company (A) formed as a legal entity,
(B) established the contractual framework or (C) serves as the primary named
entity that interacts with prospective Clients to raise money for such vehicle
or (ii) the Company or a Subsidiary of the Company serves as the general partner
or managing member, each of which will be set forth on the Private Funds
Schedule.
"Pro Rata Portion" means, with respect to any Seller, a percentage determined in
accordance with the Allocation Methodology Schedule.
"Purchaser Fundamental Reps" means those representations and warranties
contained in Section 7.01 (Organization and Organizational Power) and Section
7.02 (Authorization).
"Purchaser Party" means the Purchaser, any of its Affiliates (including, solely
after the Closing, the Company and its Subsidiaries) and each of their
respective former, current, or future Affiliates, officers, directors,
employees, partners, members, equityholders, controlling or controlled persons,
managers, agents, advisors, representatives, successors, or permitted assigns.
"Retained Units" means the Sinclair Units and the Management Units indicated as
Retained Units on the Capitalization Schedule.
"Revenue Run Rate" means, with respect to a Client, as of any date, the
aggregate annualized investment management or advisement fees payable to the
Company or its Subsidiaries from such Client, which shall be determined in the
following manner: (a) if such investment management fees are fixed and not
increased or decreased by reference to assets under management or advisement,
the applicable annual fee contained in such Client's Investment Advisory
Contract (and in the event a Client provides notice of a material reduction of
its relationship with the Company, reduced by the proportion of the fee
representing such terminated services), and (b) if such investment management
fees are determined by reference to assets under management or advisement,
determined by multiplying the Adjusted Assets Under Management with respect to
such Client as of such date by the applicable annual fee rate contained in such
Client's Investment Advisory Contract. For purposes of this definition, the
"applicable annual fee rate" or "applicable annual

70

--------------------------------------------------------------------------------




fee" for each account shall not include the effect of any performance-based fees
or adjustments thereto or any extraordinary revenue items, and shall be reduced
to take account of any then applicable fee waiver, expense reimbursement, rebate
or similar reduction to any Person in connection with such account.
"SEC" means the U.S. Securities and Exchange Commission.
"Self-Regulatory Authority" means the New York Stock Exchange, Inc., the
Financial Industry Regulatory Authority, Inc., the National Futures Association
or any other similar agency, body, exchange, authority or organization having
jurisdiction or regulatory authority over the Company or any of its
Subsidiaries.
"Seller Parties" means the Sellers and their respective Affiliates (other than
the Blocker Corp, the Company and its Subsidiaries) and each of their respective
former, current, or future Affiliates, officers, directors, employees, partners,
members, equityholders, controlling or controlled persons, managers, agents,
advisors, successors or permitted assigns.
"Seller Taxes" means, in the case of the Sellers or the Blocker Corp, 100% of,
and, in the case of the Company and its Subsidiaries, the Applicable Percentage
of, any and all Taxes (a) imposed on or with respect to the Blocker Corp or the
Company or its Subsidiaries, or for which any of the Blocker Corp or the Company
or its Subsidiaries may otherwise be liable, for any Pre-Closing Tax Period and
for the portion of any Straddle Period ending on the Closing Date, (b) of any
other Person for which any of the Blocker Corp or the Company or its
Subsidiaries is or has been liable as a transferee or successor, (c) any Taxes
resulting from or arising out of any breach of or inaccuracy in any of the
representations and warranties contained in Section 4.09 or Section 5.05, (d)
any obligation or other liability of any of the Blocker Corp or the Company or
its Subsidiaries to indemnify any other Person in respect of or relating to
Taxes or for any amounts calculated by reference to Taxes or to pay an amount
pursuant to any Tax sharing or Tax allocation agreement entered into prior to
the Closing Date (other than any such agreements solely among the Blocker Corp
or the Company or its Subsidiaries and other than any such agreement the
principal purpose of which does not relate to Taxes), (e) any Taxes of the
Sellers, or any other direct or indirect beneficial owner of Units, for any
taxable period and (f) any and all Taxes of any member of any consolidated,
combined or unitary group of which any of the Blocker Corp, the Company or its
Subsidiaries (or any predecessor of each such entity) is or was a member prior
to the Closing by reason of Treasury Regulation Section 1.1502-6(a) or any
analogous or similar foreign, state or local Law. In the case of any Taxes that
are imposed on or with respect to income, gains, receipts, sales or payments and
are payable for a Straddle Period, the portion of such Taxes related to the
Pre-Closing Tax Period shall be deemed equal to the amount which would be
payable if the relevant Tax period ended on and included the Closing Date (and
for such purpose, the Taxable period of any partnership or other pass‑through
entity or non-U.S. entity in which the Company holds a beneficial interest shall
be deemed to terminate at such time), and in the case of any other Taxes for a
Straddle Period, the portion of such Taxes related to the Pre-Closing Tax Period
shall be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction, the numerator of which is the number of days in the
taxable period prior to and including the Closing Date and the denominator of
which is the number of days in such Straddle Period. Notwithstanding the
foregoing, any Tax liability (a) that is attributable to the portion of the
Closing Date that occurs after the Closing and that is outside the ordinary
course of business or (b) that results from a breach

71

--------------------------------------------------------------------------------




of this Agreement by Purchaser or any Affiliate thereof or, after the Closing,
by the Blocker Corp, the Company or its Subsidiaries shall not be included in
the definition of Seller Taxes. In addition, and notwithstanding anything
contained in this Agreement to the contrary, "Seller Taxes" shall include all
Taxes resulting from the Restructuring Transactions (x) in any taxable period
(or portion thereof) ending on or prior to the Closing Date, including for the
avoidance of doubt, any Taxes arising after the Closing on the Closing Date, and
(y) on the day after the Closing Date as a result of the application of the
next-day or similar rule.
"Sinclair Seller Note" means that certain Non-Negotiable Subordinated Promissory
Note, dated November 18, 2011, made by Aligned in favor of Sinclair (as
successor to The Townsend Group, Inc.).
"Straddle Period" means any taxable period that begins on or before and ends
after the Closing Date.
"Subsidiary" means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or any partnership, association or other
business entity of which a majority of the partnership or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more Subsidiaries of such Person or a combination
thereof. For purposes of this definition, a Person is deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person is allocated a majority of the gains or losses of such partnership,
association or other business entity or is or controls the managing director or
general partner of such partnership, association or other business entity. For
the avoidance of doubt, no Private Fund shall be considered a Subsidiary.
"Target Net Working Capital Amount" means $5,000,000.
"Tax" means any federal, state, local or foreign income, gross receipts,
franchise, alternative minimum, sales, use, transfer, value added, excise,
stamp, customs, duties, real property, personal property, capital stock, social
security, payroll, withholding, unemployment, or other tax or charges in the
nature of tax including any interest, penalties or additions to tax.
"Tax Returns" means any return, report, information return or other document
(including schedules or any related or supporting information) required to be
filed with any Governmental Entity charged with the determination, assessment or
collection of any Tax.
"Townsend UK" means Townsend Group Europe Ltd., a company incorporated in
England and Wales with registered number 06766828.
"Transaction Expenses" shall mean, to the extent unpaid as of the Closing, the
amount of (i) any out-of-pocket fees, costs and expenses incurred by the
Representative, the Company or any of its Subsidiaries on or prior to the
Closing in connection with the transactions contemplated by this Agreement,
including with respect to any counsel, accountants, consultants or other
advisors or service providers and (ii) any severance, change in control,
termination, retention, transaction

72

--------------------------------------------------------------------------------




bonus, incentive or similar payments or benefits which become payable or due as
a result of the Closing.
"WARN Act" means the Worker Adjustment and Retraining Notification Act of 1988
and any similar foreign, state or local Law.
"Willful Breach" means a knowing and intentional material breach that is a
direct consequence of an act knowingly undertaken by the breaching party with
the intent of causing a breach of a specific provision or covenant of this
Agreement.
"Willful Misconduct" means willful misconduct (which, for the avoidance of
doubt, is conduct of a Person that such Person has reason to know is misconduct,
as opposed to any other intentional act).
13.02    Other Definitional Provisions.
(a)    Accounting Terms. Accounting terms which are not otherwise defined in
this Agreement have the meanings given to them under GAAP. To the extent that
the definition of an accounting term defined in this Agreement is inconsistent
with the meaning of such term under GAAP, the definition set forth in this
Agreement will control.
(b)    Successor Laws. Any reference to any particular Code section or any Law
will be interpreted to include any revision of or successor to that section
regardless of how it is numbered or classified.
13.03    Index of Defined Terms.
 
Page
 
Page
 
 
 
 
Additional Consideration
61
Blocker Seller
1
Adjusted Assets Under Management
61
Blocker Shares
1
Adjusted Escrow Funds
61
Blocker Units
1
Adjustment Amount
62
Business Day
62
Affiliate
62
Cash
62
Affirmative Consent Notice
53
CEA
62
Aggregate Base Revenue Run Rate
62
Client
62
Aggregate Consented Client Closing
 
Closing
7
 Revenue Run Rate
62
Closing Balance Sheet
3
Agreement
1
Closing Calculation Date
62
Aligned
2
Closing Cash Consideration
62
Antitrust Laws
43
Closing Date
7
Applicable Courts
87
Closing Estimate
3
Applicable Percentage
62
Closing Payment
7
Authorized Action
78
Closing Transactions
7
Base Consideration
62
Code
62
Base Date
62
Co-Investment Amounts
6
Base Revenue Run Rate
62
Company
1
Blocker Corp
1
Company 401(k) Plan
42
Blocker II
2
Company Fundamental Reps
63



73

--------------------------------------------------------------------------------




Company Group
47
HSR Filing
36
Company IT Systems
18
Indebtedness
65
Company Plans
41
Indemnified Persons
41
Company Transaction
38
Indemnity Threshold
59
Confidentiality Agreement
36
Intellectual Property
65
Consent
63
Interim Co-Investment Amounts
35
Consented
63
Investment Advisers Act
66
De Minimis Claim
59
Investment Advisory Contract
66
Debt Commitment Letter
63
Investment Company Act
66
Debt Financing
63
K&E
7
Debt Financing Documents
63
Knowledge
66
Debt Financing Sources
64
Latest Balance Sheet
12
Disclosure Schedules
11
Law
66
Environmental Laws
64
Leased Real Property
14
ERISA
19
Liens
66
Escrow Account
8
Loss
66
Escrow Agent
8
Management Sellers
1
Escrow Agreement
8
Management Units
1
Escrow Amount
64
Material Adverse Effect
66
Escrow Funds
64
Measurement Date
5
Escrow Indemnification Obligations
64
Negative Consent Client
53
Estimated Cash
3
Negative Consent Notice
53
Estimated Indebtedness
3
Net Working Capital
67
Estimated Net Working Capital
3
New Client
3
Estimated NWC Adjustment Amount
64
New Client Aggregate Closing Revenue Run Rate
67
Excess Amount
5
New Client Revenue Run Rate
67
Excess Escrow Indemnification Obligations
64
New Operating Agreement
68
FCA
64
Non-Fund Client
68
FCA Condition
9
Non-U.S. Plan
19
FCA Rules
64
Objections Statement
4
Fee Letter
31
Outside Date
46
Final Cash Consideration
64
Paying Agent
68
Final Closing Payment
64
Paying Agent Agreement
68
Final NWC Adjustment Amount
65
Permits
21
Financial Statements
12
Permitted Liens
68
Financing Conditions
65
Person
68
Former Holder
77
Plan
19
FSMA
65
Plan Asset Fund
69
Fundamental Reps
55
Pre-Closing Tax Period
69
GAAP
65
Preliminary Statement
3
General Reps
55
Private Fund
69
Governmental Entity
65
Privileged Communications
48
GTCR Sellers
59
Pro Rata Portion
69
GTCR Splitter
2
Projections
79
GTCR X/B
1
Purchaser
1
GTCR X/B Units
2
Purchaser Election
10
HSR Act
12
Purchaser Fundamental Reps
69



74



--------------------------------------------------------------------------------




Purchaser Indemnified Party
56
Sinclair
1
Purchaser Party
69
Sinclair Seller Note
70
Purchaser Releasers
53
Sinclair Units
1
Purchaser's 401(k) Plan
42
Straddle Period
71
Purchaser's Representatives
36
Subsidiary
71
Representative
1
Successor Holder
77
Representative Holdback Amount
8
Target Net Working Capital Amount
71
Restructuring Transactions
2
Tax
71
Restructuring Units
2
Tax Accountant
51
Retained Units
69
Tax Contest
50
Revenue Run Rate
69
Tax Refund
51
Revenue Run Rate Components
3
Tax Returns
71
Schedule
11
Third-Party Claim
57
SEC
69
Townsend Acquisition
1
Securities
1
Townsend Acquisition Units
1
Securities Act
31
Townsend Intermediate
2
Self-Regulatory Authority
70
Townsend UK
71
Seller Indemnified Party
55
Transaction Expenses
71
Seller Parties
70
Transfer Taxes
48
Seller Releasers
54
Units
1
Seller Taxes
70
Valuation Firm
4
Sellers
1
WARN Act
71
Sellers' Allocation
52
Willful Breach
71
Sellers Election
9
Willful Misconduct
71
Settlement Date
4
Written Consent Client
52





75



--------------------------------------------------------------------------------




ARTICLE XIV

MISCELLANEOUS
14.01    Representative.
(a)    Designation. The Representative is hereby designated to serve as the
Representative of the Sellers with respect to the matters expressly set forth in
this Agreement to be performed by the Representative. Purchaser acknowledges and
agrees that with respect to certain claims hereunder as described in the Letter
Agreement, Terrance R. Ahern shall be the Representative hereunder.
(b)    Authority. Upon the execution of this Agreement pursuant to the Delaware
General Corporation Law, the Sellers hereby irrevocably constitute and appoint
the Representative as the representative, agent, proxy, and attorney‑in‑fact for
each of the Sellers for all purposes authorized under this Agreement, including
the full power and authority on the Sellers' behalf (i) to consummate the
transactions contemplated herein; (ii) to pay such Seller's expenses incurred in
connection with the negotiation and performance of this Agreement (whether
incurred on or after the date hereof), including by using funds from the
Representative Holdback Amount; (iii) to disburse, or to instruct the Paying
Agent to disburse, any funds received hereunder to such Seller and each other
Seller; (iv) to endorse and deliver any certificates or instruments representing
the Units and the Blocker Units and execute such further instruments of
assignment as the Purchaser shall reasonably request; (v) to execute and deliver
on behalf of such Seller any amendment or waiver hereto; (vi) (A) to dispute or
refrain from disputing, on behalf of such Seller relative to any amounts to be
received by such Seller under this Agreement or any agreements contemplated
hereby, any claim made by the Purchaser under this Agreement or other agreements
contemplated hereby, (B) to negotiate and compromise, on behalf of such Seller,
any dispute that may arise under, and exercise or refrain from exercising any
remedies available under, this Agreement or any other agreement contemplated
hereby, and (C) to execute, on behalf of such Seller, any settlement agreement,
release or other document with respect to such dispute or remedy; (vii) to
engage attorneys, accountants, agents or consultants on behalf of the Sellers in
connection with this Agreement or any other agreement contemplated hereby and
paying any fees related thereto (viii) to take all other actions to be taken by
or on behalf of such Seller in connection herewith; (ix) to retain the
Representative Holdback Amount and pay amounts therefrom in accordance with this
Agreement; and (x) to do each and every act and exercise any and all rights
which such Seller or the Sellers collectively are permitted or required to do or
exercise under this Agreement. Each of the Sellers agrees that such agency and
proxy are coupled with an interest, are therefore irrevocable without the
consent of the Representative and shall survive the death, incapacity,
bankruptcy, dissolution or liquidation of any Seller. If any Seller dies or
becomes incapacitated, disabled or incompetent (such deceased, incapacitated,
disabled or incompetent Seller being a "Former Holder") and, as a result, the
agency and power of attorney conferred by this Section 14.01(b) is revoked by
operation of law, it shall not be a breach by such Former Holder under this
Agreement if the heirs, beneficiaries, estate, administrator, executor,
guardian, conservator or other legal representative of such Former Holder (each
a "Successor Holder") confirms the appointment of the Representative as agent
and attorney-in-fact for such Successor Holder. In addition, if the agency and
power of attorney conferred by this Section 14.01(b) is revoked by operation of
law and thereafter not

76

--------------------------------------------------------------------------------




reconfirmed by the Successor Holder prior to the Closing, such revocation shall
not be deemed a breach by the Successor Holder of any of the provisions of this
Agreement, provided that the Units or the Blocker Units held by such Successor
Holder are delivered for transfer to the Purchaser at the Closing as
contemplated by Section 1.01, and provided further that such Successor Holder
executes and delivers such other certificates, documents or instruments that
would have been delivered on its behalf by the Representative had such Successor
Holder reconfirmed the agency and power of attorney conferred by this Section
14.01(b). All decisions and actions by the Representative (to the extent
authorized by this Agreement) shall be binding upon all of the Sellers, and no
Seller shall have the right to object, dissent, protest or otherwise contest the
same.
(c)    Authority; Indemnification. By executing this Agreement, each Seller
agrees that the Purchaser and the Company shall be entitled to rely on any
action taken by the Representative, on behalf of such Seller, pursuant to
Section 14.01(b) above (an "Authorized Action"), and that each Authorized Action
shall be binding on each Seller as fully as if such Seller had taken such
Authorized Action. Each Seller ratifies and confirms everything done in such
Seller's name by the Representative under this Agreement. The Purchaser agrees
that the Representative, as the Representative, shall have no liability to the
Purchaser for any Authorized Action, except to the extent that such Authorized
Action is found by a final order of a court of competent jurisdiction to have
constituted fraud or a Willful Breach. Each Seller (in accordance with its Pro
Rata Portion) hereby severally, for itself only and not jointly and severally,
agrees to indemnify and hold harmless the Representative against all fees,
costs, expenses (including reasonable attorneys' fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by the
Representative in connection with any action, suit or proceeding to which the
Representative is made a party by reason of the fact it is or was acting as the
Representative pursuant to the terms of this Agreement.
(d)    Exculpation. The Representative shall not have by reason of this
Agreement a fiduciary relationship in respect of any Seller, except in respect
of amounts received on behalf of such Seller. The Representative shall not be
liable to any Seller for any action taken or omitted by it or any agent employed
by it hereunder or under any other document entered into in connection herewith,
except that the Representative shall not be relieved of any liability imposed by
law for Willful Misconduct. The Representative shall not be liable to the
Sellers for any apportionment or distribution of payments made by the
Representative in good faith, and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Seller to whom payment was due, but not made, shall be to recover from other
Seller any payment in excess of the amount to which they are determined to have
been entitled. The Representative shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement. Neither the Representative nor any agent
employed by it shall incur any liability to any Seller by virtue of the failure
or refusal of the Representative for any reason to consummate the transactions
contemplated hereby or relating to the performance of its other duties
hereunder, except for actions or omissions constituting fraud or bad faith.
(e)    If the Representative Holdback Amount is insufficient to reimburse the
Representative in full, the Representative may instruct the Paying Agent, when
making any payments to the Sellers pursuant to Section 1.09, to direct to the
Representative sufficient funds from such payments to the Sellers to pay the
amount of any such shortfall to the Representative. Such payment

77



--------------------------------------------------------------------------------




to the Representative shall be deducted from the funds otherwise being directed
to the Sellers, and allocated among the Sellers on a pro rata basis.
14.02    Press Releases and Communications. No press release or public
announcement related to this Agreement or the transactions contemplated herein,
or prior to the Closing any other announcement or communication to the
employees, customers or suppliers of the Company, shall be issued or made by any
party hereto (or any Affiliate to a party hereto) without the joint approval of
the Purchaser and the Representative, unless required by Law (in the reasonable
opinion of counsel) in which case the Purchaser and the Representative shall
have the right to review such press release, announcement or communication prior
to issuance, distribution or publication. For the avoidance of doubt, the
parties acknowledge and agree that the Representative and its Affiliates (except
for the Company and its Subsidiaries) may provide general information about the
subject matter of this Agreement in connection with their fund raising,
marketing, informational or reporting activities. Notwithstanding anything
contained herein to the contrary, in no event shall the Purchaser or, after the
Closing, the Company have any right to use the name or mark of the
Representative or any of its Affiliates, or any abbreviation, variation or
derivative thereof, in any press release, public announcement or other public
document or communication without the express written consent of the
Representative.
14.03    Expenses. Except as otherwise expressly provided herein, the Sellers,
on the one hand, and the Purchaser, on the other hand, shall pay all of their
own expenses (including attorneys' and accountants' fees and expenses) in
connection with the negotiation of this Agreement, the performance of their
obligations hereunder and the consummation of the transactions contemplated by
this Agreement; provided that the Purchaser shall pay the Transaction Expenses
as provided in Section 2.02(e).
14.04    Acknowledgment of the Purchaser.
(a)    Each party knowingly, willingly, irrevocably and expressly acknowledges
and agrees on its own behalf that it is not relying nor has it relied on any
express or implied representations or warranties, whether contained in any
management presentation, the Projections or any other information, statements,
disclosures, or materials, in each case whether written or oral, provided by, or
as part of, any of the foregoing or any other Seller Party, or any failure of
any of the foregoing to disclose or contain any information, except for the
representations and warranties expressly made, for the benefit of the Purchaser,
by the Company in Article IV, the Blocker Corp in Article V and the Sellers in
Article VI, or for the benefit of the Sellers, by the Purchaser in Article VII,
in each case, as qualified by the Disclosure Schedules and the terms and
conditions (including limitations and exclusions) of this Agreement and that it
is not relying on failure to disclose any information that is not required to be
disclosed pursuant to this Agreement (whether as an exception to a
representation or warranty (in order to make such representation or warranty
true and correct) or otherwise).
(b)    Without limiting the generality of the foregoing, in connection with the
investigation by the Purchaser of the Company and its Subsidiaries, the
Purchaser and its Affiliates, and the representatives of each of the foregoing,
have received or may receive, from or on behalf of the Company, certain
projections, forward-looking statements and other forecasts (whether in written,
electronic or oral form, and including in any management presentation, the
datasite,

78



--------------------------------------------------------------------------------




management meetings, etc.) (collectively, "Projections"). The Purchaser
knowingly, willingly, irrevocably and expressly acknowledges and agrees, on its
own behalf, and on behalf of the Purchaser Parties, that (i) such Projections
are being provided solely for the convenience of the Purchaser Parties to
facilitate their own independent investigation of the Company and its
Subsidiaries, (ii) there are uncertainties inherent in attempting to make such
Projections, (iii) the Purchaser Parties are familiar with such uncertainties,
and (iv) the Purchaser Parties are taking full responsibility for making their
own evaluation of the adequacy and accuracy of all Projections (including the
reasonableness of the assumptions underlying such Projections). For the
avoidance of doubt, the limitations set forth herein shall not limit the
calculations set forth herein with respect to the Revenue Run Rate Components,
the Aggregate Base Revenue Run Rate, the Closing Cash Consideration or the Final
Cash Consideration or any component thereof.
(c)    Purchaser knowingly, willingly, irrevocably and expressly acknowledges
and agrees, on its own behalf and on behalf of the Purchaser Parties, that it
will not assert, institute or maintain, and will cause the Purchaser Parties not
to assert, institute or maintain, any action, suit, claim, investigation, or
proceeding of any kind whatsoever, including a counterclaim, cross-claim, or
defense, regardless of the legal or equitable theory under which such liability
or obligation may be sought to be imposed, that makes any claim contrary to the
agreements and covenants set forth in this Section 14.04, including any such
action, suit, claim, investigation, or proceeding with respect to a Purchaser
Party's use of any management presentation, the datasite or the Projections, in
each case whether written or oral, provided to them by any Seller Party or any
Seller's party's failure to disclose any information not required to be
disclosed pursuant to this Agreement (whether as an exception to a
representation or warranty (in order to make such representation or warranty
true and correct) or otherwise).
(d)    The Purchaser knowingly, willingly, irrevocably and expressly
acknowledges and agrees, on its own behalf and on behalf of the Purchaser
Parties, that the agreements contained in this Section 14.04 (i) require
performance after the Closing to the maximum extent permitted by applicable Law
and will survive the Closing for twenty (20) years and will not be subject to
any of the survival or exclusive remedy provisions of Section 14.05; and (ii)
are an integral part of the transactions contemplated hereby and that, without
these agreements set forth in this Section 14.04, the Company and the Sellers
would not enter into this Agreement.
14.05    Survival; Certain Waivers.
(a)    Each covenant and agreement requiring performance at or after the
Closing, will, in each case, expressly survive Closing in accordance with its
terms, and if no term is specified, then for twenty (20) years following the
Closing Date, and nothing in this Section 14.05(a) will be deemed to limit any
rights or remedies of any Person for breach of any such surviving covenant or
agreement (with it being understood that the Purchaser will also be liable for
breach of any covenant or agreement requiring performance by the Company or any
of its Subsidiaries after the Closing, and that nothing herein will limit or
affect the Purchaser's or any of its Affiliates' liability for the failure to
pay the Closing Consideration and the Additional Consideration (in whole or in
part) or pay any other amounts payable by them (in whole or in part) as and when
required by this Agreement).
(b)    The Purchaser knowingly, willingly, irrevocably and expressly
acknowledges and agrees, on its own behalf and on behalf of the Purchaser
Parties, that the

79



--------------------------------------------------------------------------------




agreements contained in this Section 14.05 (i) require performance after the
Closing to the maximum extent permitted by applicable Law and will survive the
Closing for twenty (20) years and will not be subject to any of the survival or
exclusive remedy provisions of this Section 14.05; and (ii) are an integral part
of the transaction contemplated hereby and that, without the agreements set
forth in this Section 14.05, the Company and the Sellers would not enter into
this Agreement.
14.06    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via telecopy (or other facsimile device) or e-mail to the
number or e-mail address, as applicable, set out below if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (c) the day following the day (except if not a
Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service or (d) the third
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid. Notices, demands and communications, in each
case to the respective parties, shall be sent to the applicable address set
forth below, unless another address has been previously specified in writing:
Notices to the Purchaser and, after the Closing, the Company:


Notices to the Purchaser and, after the Closing, the Company:
 
 
 
 
 
NorthStar Asset Management Group Inc.
 
 
399 Park Avenue
 
 
18th Floor
 
 
New York, NY 10022
 
 
Attn: Ronald Lieberman
 
 
Facsimile No.: (212) 547-2704
 
 
Email Address: rlieberman@nsamgroup.com
 
 
 
 
 
with copies to (which shall not constitute notice):
 
 
 
 
 
 
Sullivan & Cromwell LLP
 
 
125 Broad Street
 
 
New York, NY 10004-2498
 
 
Attn: Mitchell S. Eitel
 
 
Robert W. Downes
 
 
Facsimile No.: (212) 547-2704
 
 
(212) 291-9043
 
 
Email Address: eitelm@sullcrom.com
 
 
downesr@sullcrom.com
 
 
 
 
 
 
 
 
 
 
 
 
 


80



--------------------------------------------------------------------------------




Notices, prior to the Closing, to the Company:
 
 
 
 
 
 
Townsend Holdings LLC
 
 
1660 W. 2nd St. #450
 
 
Cleveland, Ohio 44113
 
 
Attn: Terrance R. Ahern
 
 
Joseph Olszak
 
 
Facsimile No.: (216) 781-1407
 
 
Email Address: tahern@townsendgroup.com
 
 
jolszak@townsendgroup.com
 
 
 
 
 
with copies to (which shall not constitute notice):
 
 
 
 
 
 
GTCR LLC
 
 
300 North LaSalle Street
 
 
Chicago, Illinois 60654
 
 
Attn: Collin E. Roche
 
 
Michael S. Hollander
 
 
Facsimile No.: (312) 382-2201
 
 
Email Address: croche@gtcr.com
 
 
mike.hollander@gtcr.com
 
 
and
 
 
 
 
 
 
 
Kirkland & Ellis LLP
 
 
300 North LaSalle Street
 
 
Chicago, Illinois 60654
 
 
Attn: Stephen L. Ritchie, P.C.
 
 
Ryan D. Harris, P.C.
 
 
Facsimile No.: (312) 862‑2200
 
 
Email Address: sritchie@kirkland.com
 
 
ryan.harris@kirkland.com
 
 
 
 
 
 
Notices to the Representative:
 
 
 
 
 
 
Townsend Acquisition LLC
 
 
c/o GTCR LLC
 
 
300 North LaSalle Street
 
 
Chicago, Illinois 60654
 
 
Attn: Collin E. Roche
 
 
Michael S. Hollander
 
 
Facsimile No.: (312) 382-2201
 
 
Email Address: croche@gtcr.com
 
 
mike.hollander@gtcr.com
 
 
 
 
 


81



--------------------------------------------------------------------------------




with copies to (which shall not constitute notice):
 
 
 
 
 
 
Kirkland & Ellis LLP
 
 
300 North LaSalle Street
 
 
Chicago, Illinois 60654
 
 
Attn: Stephen L. Ritchie, P.C.
 
 
Ryan D. Harris, P.C.
 
 
Facsimile No.: (312) 862‑2200
 
 
Email Address: sritchie@kirkland.com
 
 
ryan.harris@kirkland.com
 
 
 
 
 
 
Notices to the Sellers:
 
 
 
 
 
 
Townsend Acquisition LLC
 
 
c/o GTCR LLC
 
 
300 North LaSalle Street
 
 
Chicago, Illinois 60654
 
 
Attn: Collin E. Roche
 
 
Michael S. Hollander
 
 
Facsimile No.: (312) 382-2201
 
 
Email Address: croche@gtcr.com
 
 
mike.hollander@gtcr.com
 
 
 
 
 
Sinclair Group, Inc.
 
 
29100 Lake Road
 
 
Bay Village, OH 44140
 
 
Attn: Terrance R. Ahern
 
 
Facsimile No.: (216) 781-1407
 
 
Email Address: tahern@townsendgroup.com
 
 
 
 
 
 
Management Sellers
 
 
To the address set forth on Schedule A
 
 
 
 
 
with copies to (which shall not constitute notice):
 
 
 
 
 
 
Kirkland & Ellis LLP
 
 
300 North LaSalle Street
 
 
Chicago, Illinois 60654
 
 
Attn: Stephen L. Ritchie, P.C.
 
 
Ryan D. Harris, P.C.
 
 
Facsimile No.: (312) 862‑2200
 
 
Email Address: sritchie@kirkland.com
 
 
ryan.harris@kirkland.com
 
 

Or to such other address with respect to a party as such party notifies the
other in writing as above provided.

82



--------------------------------------------------------------------------------




14.07    Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that neither this Agreement nor any
of the rights, interests or obligations hereunder may be assigned or delegated
by the Purchaser without the prior written consent of, the Representative.
Notwithstanding the foregoing, the Purchaser may assign any of its rights, or
delegate any of its obligations, hereunder to any Affiliate of the Purchaser;
provided that no such assignment or delegation shall relieve the Purchaser from
any obligation hereunder. In addition, notwithstanding the foregoing, Sellers
may assign their rights to receive payments pursuant to Section 1.08 and to
receive a portion of the Escrow Funds pursuant to the Letter Agreement.
14.08    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement, unless the severance of
such provision would be in opposition to the parties' intent with respect to
such provision.
14.09    References. The table of contents and the section and other headings
and subheadings contained in this Agreement and the Exhibits hereto are solely
for the purpose of reference, are not part of the agreement of the parties
hereto, and shall not in any way affect the meaning or interpretation of this
Agreement or any Exhibit hereto. All references to days or months shall be
deemed references to calendar days or months. All references to "$" shall be
deemed references to United States dollars. Unless the context otherwise
requires, any reference to an "Article," "Section," "Exhibit," "Disclosure
Schedule" or "Schedule" shall be deemed to refer to an article of this
Agreement, section of this Agreement, exhibit to this Agreement or schedule to
this Agreement, as applicable. Capitalized terms used in the Disclosure
Schedules and not otherwise defined therein have the meanings given to them in
this Agreement. The words "hereof," "herein" and "hereunder" and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. The word "including" or
any variation thereof means "including, without limitation" and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it. The phrase "in the ordinary
course" or "in the ordinary course of business" means "in the ordinary course of
business consistent with past practice." Unless the context otherwise clearly
indicates, each defined term used in this Agreement shall have a comparable
meaning when used in its plural or singular form.
14.10    Construction. The language used in this Agreement shall be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Person. Any information
set forth in any Schedule or incorporated in any Section of the Agreement shall
be considered to have been set forth in each other Schedule and shall be deemed
to modify the representations and warranties in Article IV (other than the
representation in the first sentence of Section 4.07), Article V and Article VI
of the Agreement whether or not such representations and warranties refer to
such Schedule or any Schedule to the extent its relevance is reasonably
apparent; provided that the disclosures and information in the Schedules shall
not constitute a representation or warranty and shall not expand any
representation or warranty in Article IV, Article V and Article VI. In the event
a subject matter is addressed in more than one representation and warranty in
Article IV, Article V and Article VI, the Purchaser shall be

83



--------------------------------------------------------------------------------




entitled to rely only on the most specific representation and warranty
addressing such matter. The specification of any dollar amount or the inclusion
of any item in the representations and warranties contained in this Agreement or
the Disclosure Schedules or Exhibits is not intended to imply that the amounts,
or higher or lower amounts, or the items so included, or other items, are or are
not required to be disclosed (including whether such amounts or items are
required to be disclosed as material or threatened) or are within or outside of
the ordinary course of business, and no party shall use the fact of the setting
of the amounts or the fact of the inclusion of any item in this Agreement or the
Disclosure Schedules or Exhibits in any dispute or controversy between the
parties as to whether any obligation, item or matter not described or included
in this Agreement or in any Schedule or Exhibit is or is not required to be
disclosed (including whether the amount or items are required to be disclosed as
material or threatened) or is within or outside of the ordinary course of
business. The information contained in this Agreement and in the Disclosure
Schedules and Exhibits hereto is disclosed solely for purposes of this
Agreement, and no information contained herein or therein shall be deemed to be
an admission by any party hereto to any third party of any matter whatsoever
(including any violation of Law or breach of contract). For purposes of this
Agreement, if the Company or a Person acting on its behalf posts a document to
the online data room hosted on behalf of the Company and located at
www.rrdvenue.com, such document shall be deemed to have been "delivered,"
"furnished" or "made available" (or any phrase of similar import) to the
Purchaser by the Company, but, for clarity, shall not be deemed included in the
Disclosure Schedules or otherwise "disclosed" against any representation,
warranty or covenant in this Agreement.
14.11    Amendment and Waiver. Any provision of this Agreement or the Disclosure
Schedules or Exhibits hereto may be amended or waived only in a writing signed
by the Purchaser, the Company and the Representative. Notwithstanding anything
to the contrary contained herein, this Section 14.11, Section 14.13,
Section 14.17, Section 14.18 and Section 14.20 may not be amended, modified,
waived or terminated in a manner that adversely affects in any respect the Debt
Financing Sources without the prior written consent of the Debt Financing
Sources that are party to the commitment letter in respect of the Debt
Financing.
14.12    Complete Agreement. This Agreement and the documents referred to herein
(including the Confidentiality Agreement) contain the complete agreement between
the parties hereto and supersede any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.
14.13    Third‑Party Beneficiaries. Section 9.02 and the exclusive remedies
provisions of Section 14.05 shall be enforceable by the current and former
officers, directors and similar functionaries of the Company and/or its
Subsidiaries and their heirs and representatives. Except as otherwise expressly
provided herein, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement; provided that each of the Debt Financing
Sources is an express third-party beneficiary of, and shall be entitled to rely
on and enforce, Section 14.11, Section 14.13, Section 14.17, Section 14.18, and
Section 14.20.
14.14    Delivery by Electronic Transmission. This Agreement and any signed
agreement entered into in connection herewith or contemplated hereby, and any
amendments hereto or thereto,

84



--------------------------------------------------------------------------------




to the extent signed and delivered by means of a facsimile machine or by .pdf,
.tif, .gif, .jpeg or similar attachment to electronic mail, shall be treated in
all manner and respects as an original contract and shall be considered to have
the same binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any party hereto or to any such contract,
each other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such contract shall
raise the use of a facsimile machine or by .pdf, .tif, .gif, .jpeg or similar
attachment to electronic mail to deliver a signature or the fact that any
signature or contract was transmitted or communicated through the use of
facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment to
electronic mail as a defense to the formation of a contract and each such party
forever waives any such defense.
14.15    Counterparts. This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.
14.16    Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the Exhibits
and Schedules hereto (other than Section 14.20 of this Agreement) shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.
14.17    Jurisdiction. Except as otherwise expressly provided in this Agreement,
any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby may be brought in the United States District
Court for the District of Delaware, the Delaware Court of Chancery of the State
of Delaware or any other court of the State of Delaware, and each of the parties
hereto hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 14.06 shall be deemed
effective service of process on such party.
14.18    Waiver of Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR THE
ESCROW AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING (INCLUDING ANY PROCEEDING REFERRED TO IN SECTION 14.20), AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES
AND

85



--------------------------------------------------------------------------------




CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
14.19    Specific Performance. Each of the parties hereto acknowledges that the
rights of each party to consummate the transactions contemplated hereby are
unique and recognizes and affirms that in the event of a breach of this
Agreement by any party, money damages may be inadequate and the non-breaching
party may have no adequate remedy at law. Accordingly, the parties agree that
such non-breaching party shall have the right, in addition to any other rights
and remedies existing in their favor at law or in equity, to enforce their
rights and the other party's obligations hereunder not only by an action or
actions for damages but also by an action or actions for specific performance,
injunctive and/or other equitable relief (without posting of bond or other
security). Notwithstanding the foregoing, the parties agree that a party's
breach or alleged breach of this Agreement shall not constitute grounds for any
objection or opposition to such party's right to specific performance. The
parties agree not to assert that a remedy of specific performance or other
equitable relief is unenforceable, invalid, contrary to law or inequitable for
any reason, and not to assert that a remedy of monetary damages would provide an
adequate remedy or that the parties otherwise have an adequate remedy at law.
The parties acknowledge and agree that any party pursuing an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Section 14.19
will not be required to provide any bond or other security in connection with
any such injunction or injunctions. If, prior to the Outside Date, any party
hereto brings any action, in each case in accordance with Section 14.17, to
enforce specifically the performance of the terms and provisions hereof by any
other party, the Outside Date will automatically be extended (y) for the period
during which such action is pending, plus ten (10) Business Days or (z) by such
other time period established by the court presiding over such action, as the
case may be.
14.20    Debt Financing Sources. Notwithstanding anything to the contrary
contained herein, the Sellers, on behalf of themselves and their Affiliates and
representatives, hereby (i) acknowledge that none of the Debt Financing Sources
shall have any liability under this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby, including,
but not limited to, any dispute related to, or arising from, the Financing, the
related commitment letter or the performance thereof, (ii) waive any rights or
claims against any of the Debt Financing Sources in connection with this
Agreement, the Financing or the related commitment letter, whether at law or
equity, in contract, in tort or otherwise, and (iii) agree not to commence (and
if commenced agree to dismiss or otherwise terminate, and not to assist) any
action, arbitration, audit, hearing, investigation, litigation, petition,
grievance, complaint, suit or proceeding against any Debt Financing Source in
connection with this Agreement, the Debt Financing, the Debt Commitment Letter
or the transactions contemplated hereby. With respect to any dispute or
proceeding relating to this Section 14.20, the Sellers, on behalf of themselves
and their Affiliates and representatives, (a) agree that all issues and
questions concerning the construction, validity, interpretation and
enforceability of this Section 14.20 shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the

86



--------------------------------------------------------------------------------




application of the laws of any jurisdiction other than the State of New York,
(b) submit to the exclusive jurisdiction of the courts of the State of New York
or federal courts of the United States of America, in each case, sitting in the
Borough of Manhattan, and any appellate court from any thereof (the courts
described in this clause (b), the "Applicable Courts"), and agree that all
claims in respect of any such litigation may be heard and determined only in the
Applicable Courts, (c) waive, to the fullest extent they may legally do so, any
objection which they may now or hereafter have to the laying of venue of any
proceeding in any Applicable Court, (d) waive, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such
proceeding in any Applicable Court, and (e) agree that a final judgment in any
such proceeding shall be conclusive and may be enforced in other jurisdictions
by suit or any other manner provided by law. Nothing in this Section 14.20 is
intended to, or shall, affect the rights or remedies of the actual parties to
the Debt Commitment Letter related to the Debt Financing or the Debt Financing
Documents therefor.
* * * *



87



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement on the date first above written.
 
TOWNSEND HOLDINGS LLC
 
 
 
 
By:
/s/ Terrance R. Ahern
 
 
Name: Terrance R. Ahern
 
 
Its: Chief Executive Officer
 
 
 
 
NORTHSTAR ASSET MANAGEMENT GROUP INC.
 
By:
/s/ Albert Tylis
 
 
Name: Albert Tylis
 
 
Its: CEO and President
 
 
 
 
SINCLAIR GROUP, INC.
 
By:
/s/ Terrance R. Ahern
 
 
Name: Terrance R. Ahern
 
 
Its: Chief Executive Officer
 
 
 
 
GTCR PARTNERS X/B LP
 
By:
GTCR Investment X LLC
 
Its:
General Partner
 
By:
/s/ Collin E. Roche
 
 
Name: Collin E. Roche
 
 
Its: Authorized Signatory
 
 
 
 
GTCR FUND X/C LP
 
By:
GTCR Partners X/A&C LP
 
Its:
General Partner
 
By:
GTCR Investment X LLC
 
Its:
General Partner
 
By:
/s/ Collin E. Roche
 
 
Name: Collin E. Roche
 
 
Its: Authorized Signatory
 
 
 


Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------




 
TOWNSEND ACQUISITION LLC
 
By:
/s/ Collin E. Roche
 
 
Name: Collin E. Roche
 
 
Title: Authorized Officer
 
 
 
 
 
 
 
 
GTCR/AAM BLOCKER CORP.
 
By:
/s/ Collin E. Roche
 
 
Name: Collin E. Roche
 
 
Its: President and Assistant Secretary
 
 
 
 
 




/s/ Anthony D. Frammartino
 
 
 
 
 
ANTHONY D. FRAMMARTINO
 
 




/s/ Micolyn M. Magee
 
 
 
 
 
MICOLYN M. MAGEE
 
 




/s/ Joseph P. Olszak
 
 
 
 
 
JOSEPH P. OLSZAK
 
 




/s/ Martin J. Rosenberg
 
 
 
 
 
MARTIN J. ROSENBERG
 
 




/s/ Rob M. Kochis
 
 
 
 
 
ROB M. KOCHIS
 
 




/s/ Michael J. Golubic
 
 
 
 
 
MICHAEL J. GOLUBIC
 
 




/s/ John P. Koch
 
 
 
 
 
JOHN P. KOCH




Signature Page to Securities Purchase Agreement